 I)F-CISIONS OF NATIONAL I ABOR RELATIONS BOARD)Amoco Fabrics Co., Patchogue-PlymouthDivision/Nashville Mills arnd AmalgamatedClothing & Textile Workers Union, AFL-CIO,CLC. Cases 10-CA-15752, 10-CA-16016, and10-CA-16329February 22, 1982DECISION AND ORDERBY Mi :M BIRS FANNING, JFNKINS, ANI)ZIMMI. RM ANOn April 21, 1981, Administrative Law JudgeWilliam N. Cates issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, the Charging Party filed cross-exceptions,and Respondent filed a brief in opposition to theCharging Party's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,tfind-in adopting the Administrative L aw Judge' [)Decisiui in this proceed-ing. se dio not rely oin his grattitous conilent s i fni I regarding tilhepropriety of the Regional Director's aclitions in consolidaiti ng the cases iI-volved herein, as the Regional Director liiilossed the approprial te prnce-dures.IIi fn 2 if his Decision, the Adtmiiristrativse La .i Judge denied the Gen-eral Counsel's post-hearing miotiton tio reotpetn the record hereti and Itconsolidate this proceeding with three cases insvolving conduct by Re-spondent which o ccurred after the hearing closed in this proceeditngWhile specifically declining tot renew this motin b efotre the Board, theGeneral Counsel has excepted Io the Administrative Las: Judge's denialof the motion Inasmuch as the motioot is now mnoot and tno party hasbeen prejudiced by its denial, we affirm the Administratise l.aw Judge'srulingr RespontdenI t antd the General Counsel have excepted to certain credi-b ility findings made by the Administrativ e .;,w Judge It is the Board'sestablished policy not tio overrule an administratise law judge's resiolu-tions with respect to credibility unless the clear preponderatnce oif all ofthe relevant ev idencte convinces us .hat the resolutitons are incorrectStandard Dry Wall Producti. Inc., 91 NL RB 544 19 1950). enfd I88 F: 2d362 (3d Cir 1951) We have carefully examined the record and find noibasis for reversing his findings.In par 31. sec Il.LA. if his Decision, the Administrati, e Law Judgestated that, "''he fact Resptondent may have later reviewed and lessetneddiscipline it meted iout ito emplo>yee Warrent does establish an untlaw fulmotivem." It appears that the Administrative L.aw Judge inttended tostate that. "The fact Respondent mtay > hase later restiewed anil lessened ldiscipline d.oes ntot establish ant unlawful moti' e " We thierefirecorrect this inadvertent error.In adotpting the Administrative Law Judge's ctnclusitoin that Respond-ent discharged employe e Peggy Ruth Gardner because tof her uniton aindprotected concerted acti'vties, we dio not rely ioti the coll.ersatilon be-tween Gardner and "Supervistor" Johnnie Skininer as esitdetnce of Re-spondent's aninus toward Gardner' s protected aclivisties Skinner wasnever alleged tol be a supervisotr or an ageIt tif Respondent. anid no e i-dence w as presented iupoin which a finditng of such superi, sors statuscoiuld be based This errtor in the Adminitstratise I.aw Judge's findingsdoes not affect his cotnclusionts. however. iiasmuch as he relied tin olherindependent evidenice of Resptonident's animus toward Gardiner's protect-ed actlvitiles' The General Co(unsel has ex cepted to the Admiristrative L.assJudge's failure ito discuss whether tor not the conItersatiionl betweein cii-260 NLRB No. 38ings,2and conclusions:of theAdministrative LawJudge and to adopt his recommended Order, asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Amoco Fabrics Co., Patchogue-PlymouthDivision/Nashville Mills, Nashville, Georgia, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Add the following as paragraph l(i) through(k) and reletter the present paragraph l(i) as para-graph 1 (1):"(i) Confiscating petitions being circulated by itsemployees which are being circulated for any pur-pose that is protected by the Act."(j) Changing the work assignments of its em-ployees or imposing more onerous working condi-tions on its employees because they have engagedin union or protected concerted activities."(k) Causing its employees to take leaves of ab-sence or discharging its employees because theyhave engaged in union or protected concerted ac-tivities."2. Substitute the following for paragraph 2(a):"(a) Offer Clemenstine Hendley immediate andfull reinstatement to her former burling job andprovide her with the assistance of a doffer whenshe is temporarily performing reroll work, consist-ent with past practice, or, if the burling job nolonger exists, offer her immediate and full reinstate-ment to her former reroll position, or, if those posi-tions no longer exist, offer her immediate and fullreinstatement to a substantially equivalent position,without prejudice to her seniority or any otherrights and privileges previously enjoyed, and makeployee Elijah Bailey III and Emplos,!ment Manager Gene Shearl .inwhich Shearl asked Bailey if he thought the Union would huy him atackle hbox, coinstituted ana unlawful interrioga tion as alleged We find itunntiecessary to pass ion this allegatio in, howeer. since anr finding (of alt8(a})() I .iolation would mnerel be cum mulatise and would hav e nIt effee cont the remedy hereinInt adoptiuig the Adminislratte L.ass Judge', D eciionn herein, we notethat the legalit t of Respondentl' written no-solictationi. n o-distributittrule its set forth in fn 17 of the Adm iilustrati, e law Judge's De cis i o, n isnott i ssue, atid therefotre we do noi! pass oni its v alidity int adopting theAdminiislstrai e L.aw Judge's ctionclusi, i, that Respontdenlt', oral t so-tlici-aliton., no-distribut ion rule siolaled Sec (ai)(l), Member Fanntin g doesintlt rely (on Stolddard-Quirt, e lu/tula auretntg CoI. 138 NI.RH 615 (I h2), il.hit.ch he disscnted and ,hiuch sas, cited bh the Admnistramtise LawJudgeeWe ha.te modified the Administralis ie Ias Judge's recommnendedOrder to fotlloi aind reinted ntmore accuratel the actual isolatitouts founidWe has e alsoi ttid ified tie Adminitratistl e aw Judge's notice to crl-ftrl to our Order336 AMOCO FABRICS CO.her whole for any loss of earnings she may havesuffered as a result of Respondent's causing her totake two leaves of absence, such backpay to becomputed in the manner set forth in 'The Remedy'section of this Decision."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPI OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate ouremployees concerning their union activities orthe union activities and sentiments of theirfellow employees.WE Wi L NOT threaten our employees withdischarge if they join or engage in activities onbehalf of the Amalgamated Clothing & TextileWorkers Union, AFL-CIO, CLC, or anyother labor organization.WE WILL NOT threaten our employees thatthey will not be able to take grievances totheir supervisors if they select the Amalgamat-ed Clothing & Textile Workers Union, AFL-CIO, CLC, or any other union, as their collec-tive-bargaining representative.WE WII.. NOT tell our employees that theydo not have to honor subpenas issued by theNational Labor Relations Board.WE WILL NOT threaten our employees thatwe will close our plant if they join or engagein activities on behalf of the AmalgamatedClothing & Textile Workers Union, AFL-CIO, CLC, or any other labor organization.WE WIll. NOT maintain or enforce any rulethat prohibits our employees from distributingliterature in nonworking areas on nonworkingtime where such distribution is protected bySection 7 of the National Labor Relations Act,as amended.WE WILL NOT maintain any rule that prohib-its employees from soliciting on nonworkingtime where such solicitation is protected bySection 7 of the National Labor Relations Act,as amended.WE W'II.l NOT confiscate petitions being cir-culated by our employees which are being cir-culated for any purpose that is protected bythe National Labor Relations Act, as amended.WE Wlll_ NOT deny access to our plantpremises to employees who are engaged inunion or protected concerted activities.WE WILL NOT change the work assignmentsof our employees or impose more onerousworking conditions upon our employees be-cause they have engaged in union or protectedconcerted activities.WE WILL NOT cause our employees to takeleaves of absence or discharge our employeesbecause they have engaged in union or pro-tected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights to self-organi-zation, to form, join, or assist any labor organi-zation, to bargain collectively through repre-sentatives of their own choosing, to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any and all suchactivities.WE WILL offer to Peggy Ruth Gardner im-mediate and full reinstatement to her formerjob or, if that position no longer exists, to asubstantially equivalent position without preju-dice to her seniority or any other rights andprivileges previously enjoyed, and WE WIllmake her whole for any loss of pay she mayhave suffered as a result of our discriminationagainst her, with interest.WE WILL offer Clemenstine Hendley imme-diate and full reinstatement to her former burl-ing job and provide her with the assistance ofa doffer when she is (temporarily) performingreroll work, consistent with past practice, or,if the burling job no longer exists, offer herimmediate and full reinstatement to her formerreroll position, or, if those positions no longerexist, offer her immediate and full reinstate-ment to a substantially equivalent position,without prejudice to her seniority or any otherrights and privileges previously enjoyed, andWE WILl. make her whole for any loss of earn-ings she may have suffered as a result of ourcausing her to take two leaves of absence,with interest.WE WILl make Elijah Bailey III whole forany loss of earnings he may have suffered as aresult of our having removed him, contrary toour past practice, from the position of substi-337 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARDtute lead operator because of his union andprotected concerted activities, with interest.AMOCO FABRICS CO., PATCHOGUE-PI.YMOUTH DIVISION/NASHVILLEMI lISDECISIONSTAITEMENI OF IHE CASEWIllIAM N. CAT S, Administrative Law Judge: Thismatter was heard at Adel, Georgia, on November 17-20,1980, and January 5-7, 1981. The charges were filed byAmalgamated Clothing & Textile Workers Union, AFL-CIO, CLC, herein called the Union or the ChargingParty, in Case 10-CA-15752 on April 16, 1980 (amendedon May 16, 1980); in Case 10-CA-16016 on July 9, 1980(amended on August 12, 1980); in Case 10-CA-16329 onOctober 14, 1980. The Regional Director for Region 10of the National Labor Relations Board, herein called theBoard, issued a complaint and notice of hearing in Case10-CA-15752 on May 30, 1980. On November 4, 1980,an amendment to the complaint in Case 10-CA-15752was issued. A complaint and order consolidating casesand notice of hearing in Cases 10-CA-15752 and 10-CA-16016 was issued by the Regional Director forRegion 10 on August 20, 1980, and, thereafter, on Sep-tember 5, 1980, an amended complaint and order consoli-dating cases and notice of hearing issued in the same twocases. Thereafter, the Regional Director for Region 10issued a complaint and order consolidating cases andnotice of hearing in Cases 10-CA-15752, 10-CA-16016,and 10-CA-16329 on November 4, 1980. The complaintin Case 10-CA-16016 was further amended by counselfor the General Counsel on November 19, 1980. Theconsolidated cases' allege that Amoco Fabrics Co., Pat-chogue-Plymouth Division/Nashville Mills, herein calledRespondent or Employer, violated Section 8(a)(1) of theNational Labor Relations Act, as amended, herein calledthe Act, through various acts of interference, restraint,and coercion of its employees by its supervisors andagents: and violated Section 8(a)(3) and (1) of the Act byimposing more stringent working conditions on and sub-sequently suspending its employee Pat Warren; and fur-ther violated Section 8(a)(4), (3), and (1) of the Act byissuing a written warning to and thereafter dischargingits employee Pat Warren; and violated Section 8(a)(3)and (I) of the Act by issuing a warning to its employeeDonald Dean Tidwell; and violated Section 8(a)(4), (3),and (I) of the Act by discharging its employee Donald'The Regioinal i)irectr, although consolidating the Vsriotius cases. didnot at ally poinl collnsllidati the conlplaillts II would appear that (he pro-tedure follosed by the Regional Director in issuing munltiple comnplaintsand consolidatinig only tile cases i is tClihcalls correcl. [leos;er, such aprocedure illIkes it dil'icui for the parties as sucll a an adnlniiii tati sClass jl;dge to idclerniin plicisels uhlal Issiues }iisc heeel joined or lhatallegationls hlave heell adnilted Such a procedure requires all ulldule ex-ceSSil c amount i i ' tlinec to sepal'aie aid isolate issues and to inlsure thateach specific issue ia. beeni addressed hb the parties alld aill adnlinitri-tise law judge I lsiuld appear Ihil a preferred nlcithod of pleaditingwould he to iha.. all a x eilncil Iof calilins iade in ilunibered paragriaphsli ited Jl fi al s pilactl li to a %latCieniil l'i a 1 sill oae IC of Cire C lisl i itsCall conaiueiicd ill lhte ftur corneTs Of ai single docuiimenliDean Tidwell; and further that it violated Section 8(a)(3)and (1) of the Act by issuing written warnings to its em-ployees Kenneth R. Locklear and Joan Foxworth, bysuspending its employee James Albert White, by remov-ing its employee Elijah Bailey III from the position ofsubstitute lead operator, by imposing more onerousworking conditions on its employee Clemenstine Hend-ley, by causing its employee Clemenstine Hendley totake a leave of absence, by discharging its employeesAbel C. Braswell and Peggy Ruth Gardner, and by issu-ing a warning to and subsequently suspending its em-ployee Rudolph Lovett.Upon the entire record,2including my observation ofthe demeanor of the witnesses,3and after due considera-On March 2. 1981, counsel for the General Counsel filed a motion.dated February 27, 1981, to reopen the record in Cases 10-CA-15752,10 CA-16016, and 10-CA-16329 and consolidate therewith Cases 10-CA 16568, 10-CA 16614, and 10-CA-16682 Counsel for the GeneralCounsel contended in its motion that the subsequent listed cases involvedconduct occurring for the most part on, about, or after the hearing wasscheduled in the previous cases. Counsel for the General Counsel at-tached to its motion a copy of an order consolidating cases and complaintand notice of hearing in Cases 10-CA-16568, 10-CA-16614, and 10-CA-16682 in which a hearing date of November 18, 1981, had been orderedby the Regional Director for Region 10 of the Board By telegraphicnotice. I caused a Show Cause Order, dated March 3, 1981, to be servedon the parties with a return date of March 13. 1981. Respondent and the(ieneral Counsel responded to the Show Cause Order Counsel for the(ieneral Counsel restated in its response essentially the same grounds ithad ads anced ill its notiton to reopen the record. Respondent contendedcouinsel for the General Counsel's motion was "a sham in an effort toobtain a new closing date and consequently a new date for filing briefs"Respondent further coteinds that to reopen the record would enableciounsecl for the Cieneral Croiunsel to file a brief arguing its position inCases 10 CA 15752. 1() CA 1016, and 10-CA-16329 when counsel forthe General Counsel's brief had been previously rejected as untimelyfiled. Respondent further contends aty such attempt by counsel for theiceneral Counsel would be "unlconscionable" and should he rejected forthat reason Respondent further contended that counsel for the GeneralCounsel in attaching to its motion a copy of the order consolidating casesalnd complaint and notice of hearing ill Cases 10-CA-16568. 10-CA1l614, and l0 CA- 16682 was attempting nothing more than to "preju-dice the Adnilnistrative Iaw Judge in his decision in Cases 10 CA16329, 10-CA 10016. and 10 CA-15752,' and that such conduct on thepart of counlsel for the General Coulnsel was "totally reprehensible" andshould not he coindoned While it is true that counsel for the GeneralCounsel's motionl to reopen the record fiilos wed shortly after its untimelybrief was rejected and returned Ito it. I do not consider the filing of sucha motion tol constitute a sham oir to be reprehensible I find it unnecessaryto consider such allegations and have given them no weight in my deter-mnllation to deny counsel for the General Counsel's motion. Counsel forthe General Co unsel's motion fails ion its own merits It would haveunlduly delayed the instant Decision on the allegations already heard byme to have kept the record open until the new allegations could be heardcommencing on November 18. 1981. Counsel for the General Counseldid not indicate any desire or any availabilihty for any earlier date that thematter could hase been heard other than the hearing date of November18. 1981. Additionally. the three Charging Parties ili the subsequenrlytiled cases are not the same as the Charging Party ill the inlstant cases Inthe interest of a timely resolution of those matters already heard. I denscounsel for tle Genceral Coulsel's motion to reopen the record't lie factl fouind herein aire based ain the record as a whole and uponriil personal bhser'.ationi of, the witnesses Time credibility rcsolulionishereti havec been derinled frornm a review of the entire testimotiial recordand exhibits with dlue regard tonr the logic of probahility. the denmeanor ofthe llltnesses. and the teachilig of V 1I..B. WUaon l anl ualujacturitng'mnnrpuon,, 369 I S 4014. 4()8 (1962) As to anll ltlcesses has,,lg testifiedi ciontradictionl of the findiings herein. their testimony has been discredit-tId eithei ;s ha,,ilg beenl iin conliclt with the estlimoini of credible vit-elsses or hbeause It w Ias in and It' ilself unsliorths of belief All teslnnmonihas heenl rcv lescd ad and eigehd ill the light of' the entire record('monitimued AMOCO FABRICS CO.tion of the brief filed by counsel for the Respondent, Imake the following:FINIIN(iS :01 FAC I1. JU RISI)ICH(tONRespondent is a Georgia corporation with a plant andfacility located in Nashville, Georgia, where it is en-gaged in the manufacture and sale of textiles. During the12-month period preceding the issuance of the mostrecent complaint herein, Respondent sold and shippedfinished products valued in excess of $50.000 from itsNashville, Georgia, facility directly to customers locatedoutside the State of Georgia. The complaints allege, Re-spondent admits, and I find that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. IABOR ORGANIZAT IONThe complaints allege, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. rHi At I .EGI I) UNI AIR IAHOR PRACTICI SIt is undisputed that the Union publicly began its orga-nizational campaign among the 1,300 employees at Re-spondent's plant near the end of March 1980. It is alsoundisputed that Respondent became aware of the cam-paign, and it is alleged by the General Counsel that Re-spondent thereafter began to engage in conduct violativeof the Act. In establishing the alleged violations, counselfor the General Counsel relied on the testimony of anumber of employee witnesses. The testimony and re-sponse thereto are set forth below essentially in the orderestablished by the various complaints considering all alle-gations of each complaint before considering the nextcomplaint.The following named individuals with indicated titleswere either admitted or stipulated to be supervisors andagents of Respondent within the meaning of the Act, orthere was no dispute with respect thereto: Van Cochran,plant manager; Gene Shearl, employment manager;James Sego, employee relations manager; HaroldHodges, finishing superintendent; Gene Williams, third-shift superiotendent; B. J. Armistead, textile superintend-ent; Gerald Lewis, weaving superintendent; Pete Peter-son, extrusion supervisor; Virgil Mathis, extrusion super-visor; Dan Jones, extrusion shift supervisor; Lynn Duck,supervisor; Howard Bennett, weaving shift supervisor:Barbara Walker, weaving shift supersisor: Marlin Mc-Clellan, weave room supervisor, Robert Tucker, weav-ing supervisor; Betty Tucker, warping department super-visor; James Beck, finishing process control engineer; J.C. Dixon, process control engineer; Rick Hingson, beall-ing supervisor: Collis Adams, maintenance supersisor: E.L. Nelson. supervisor; and Linda Roberts, plant nurseThroughout this Decision, the correct title of the super-'CoullIs. Ifor Ihe ( rirlcr;il t o' i llt' l II Cttllptcitd Ito Filc 1III ullllicix' brIcr11 unlltfllT] flled brill .Ill Udlllig aill '"i '''' ,ai S rclturnc to co ,tllI1 ot1Ihe Generrl] I('lIil ]11- 1 M :id \ 11' I t IlIl I t i llin, x iI,, J C I dl dl i IlI [hit 1Illaliil-Ii O1'f Ill ta I I )"L IIIIIIvisors and agents will be utilized as though the correcttitle had been pleaded in the various complaints.A. Violations Alleged lin Case 10-CA-16329The General Counsel contends in Case 10-CA-16329that Respondent imposed more stringent working condi-tions on its employee Pat Warren on April 15, 1980, be-cause of his membership in and activities on behalf of theUnion in violation of Section 8(a)(3) and (1) of the Act;and further contends that Respondent violated Section8(a)(4), (3), and (I) of the Act when it issued on Septem-ber 19, 1980, a written warning to and thereupon dis-charged its employee Warren because he gave testimonyto the Board in Case 10-CA-15752 and because he en-gaged in union and protected concerted activities. Addi-tionally, in Case 10-CA-15752 at paragraphs 13, 14. and14(a), the General Counsel alleges Respondent, actingthrough Process Control Engineer Dixon on or aboutApril 2, 1980, and Weaving Superintendent Lewis on orabout April 9, 1980, threatened employees with dis-charge, with more stringent working conditions, andwith futility if they joined or engaged in activities onbehalf of the Union in violation of Section 8(a)(1) of theAct; and still further at paragraph 18 of the complaint inCase 10-CA-15752 alleges Respondent suspended its em-ployee Warren from on or about March 28 until on orabout April 2, 1980, because of his membership in andactivities on behalf of the Union in violation of Section8(a)(3) and (1) of the Act.Counsel for the General Counsel relied on the testimo-ny of employees Warren and Fackler to establish the al-leged violations listed above.Employee Pat Warren commenced work for Respond-ent in April 1972. At the time of his discharge in Sep-tember 1980, he was a style change loom fixer under thesupervision of Warping Department Supervisor BettyTucker.Warren stated a group of Respondent's employees de-cided something needed to be done about working con-ditions at Respondent in September 1979. Warren waschosen as the spokesperson for the group.According to Warren, he contacted the Board severaltimes in Valdosta, Georgia, and the Board recommendedhe go to the Federal Labor Board in Thomasville, Geor-gia, because as such there was nothing that could bedone for him at the Board. Warren testified that the indi-vidual at the Federal Labor Board in Thomasville, Geor-gia, told him that unless the employees at Respondenthad union representation, they had no rights in the Stateof Georgia 5Warren testified he contacted the Union herein, and, inJanuary 1980, union officials came to his home to assistin organizational efforts. The employees started theircampaign sometime in February or March 1980. Warrentestified the first time the union campaign went publicwas on March 30, 19080. On that date Warren along withother of Respondent's employees handed out union leaf-lets at Respondent's plant. According to W'arren, he wsas339I ,takc ofIlil;l II notic. Ithat 11. N;ljtional I l;ho(r RCIrl;I1on Bioardi d.oc.not h[,xc ,, ctahi,hed of'fi. ill In oae lL' .(Georgla DECISIONS OF NATIONAL LABOR RELATIONS BOARDseen giving out union leaflets by Textile SuperintendentArmistead, Weaving Superintendent Lewis, and PlantManager Cochran.Warren testified he was discharged on March 28. 1980,2 days prior to the employees going public with theirunion campaign. Warren stated he was performing workon a loom which his supervisor had told him to work onwhen a maintenance employee by the name of BobFackler came to where he was working. Fackler toldWarren that Fackler's supervisor had said for Warren tohelp Fackler straighten out a loom. Warren testified hehad been working on the loom with maintenance em-ployee Fackler for about 5 minutes when Warping De-partment Supervisor Tucker walked up and wanted toknow what he was doing at the loom Fackler was work-ing on. Warren told Tucker he was helping Fackler asshe wanted him to do. Warren stated Warping Depart-ment Supervisor Tucker asked him who was his supervi-sor, she or maintenance employee Fackler. Warping De-partment Supervisor Tucker asked Warren to go to theoffice with her. According to Warren, Tucker asked himif he were trying to make her out a liar. Warren toldTucker he was not trying to make her out anything, thathe was just stating the facts as he knew them. WarpingDepartment Supervisor Tucker then took Warren withher to Weaving Superintendent Lewis' office. Accordingto Warren, Tucker first entered Weaving SuperintendentLewis' office, had a conversation, and then invited himin. Warren asked if he could have J. C. Dixon with himand was told by Tucker that he did not need anyone.Warren stated that before he could sit down, WeavingSuperintendent Lewvis told him, because of the serious-ness of his offense, he was fired. Warren asked what theoffense was, that he had a right to know why he wasbeing fired, and Lewis told him there was no use sayinganything else, he was fired.Warren testified he was handbilling on March 31,1980, at Respondent's plant and that Plant ManagerCochran approached him and asked him if he would goand visit with Employee Relations Manager James Sego.Warren visited Sego's office. Present at the time in addi-tion to Warren and Sego were Textile SuperintendentArmistead and Warping Department Supervisor Tucker.Warren stated Sego told him he had been treated tooharshly by Respondent and "if you want your job back,come on in and go to work. We'll give you those threedays." Warren stated he told Respondent's representa-tives he was a tired old man and wanted the next day,April 1, 1980, off. Warren testified he was not told histermination was being reduced to a suspension, but wasrather told if he wanted to come back to work he could.Warren testified he was never paid for the time he lostbetween March 28 and April 2, 1980.Warren returned to work on April 2, 1980, and imme-diately went to the toolroom to obtain his toolbox andascertain if his tools were there. Warren testified ProcessControl Engineer J. C. Dixon and Warping DepartmentSupervisor Tucker walked into the toolroom with himand that "they [employees] had some posters-unionposters, in the break area, and all the people were proudto see mc and waving at me and all." According toWarren, Process Control Engineer Dixon stated. "all thiscommotion going on, all this talking, all this stuff goingoni in this weave room, we don't want to hear anymoreof it. That's it, it's over." Warren testified he told Dixonit was not all over: "We was going to organize a unionand he hadn't heard it all yet." Dixon allegedly stated,"Pat, it's not going to work .... They tried that inTifton last year at Stevens and it didn't work, and hesaid it won't work here." Warren testified he stood therea little while and then asked Dixon if he wanted him togo to work; Dixon indicated yes, but "he said, your pastwork record will not count anymore. It's over. You startanew. He said you've got to be 100 percent. He said ifyou make any little mistake, you'll be terminated again."6Warren testified that commencing March 14, 1980,Weaving Department Supervisor Tucker would speak tohim about his job every 10 days. Warren testified, how-ever, he was hospitalized from April 20 until June 1,1980. Warren stated he wore a union button from April9, 1980, until he was terminated. Warren testified Weav-ing Superintendent Lewis asked him about a badly worngear which fit a lino loom machine on April 9, 1980.Warren testified he did not know if he put the gear intothe machine or not, and asked Warping Department Su-pervisor Tucker to see if that was the one he put on. Ac-cording to Warren, Lewis told him he was paying him$6.16 per hour and that he wanted him to do a good job.Warren responded that he always did good work andthat he intended to continue to do so. Warren statedLewis told him he wanted more, better, and faster workand for Warren to be on the ball or he would get termi-nated.As part of his continuing efforts for the Union, Warrentestified he collected union cards on April 13, 1980, inthe men's restroom and was seen doing so by WeavingSupervisor Robert Tucker.' Warren testified the card heobtained in the restroom that day from a fellow employ-ee committee member was that of Abel Braswell, andthat he stated at the time to his fellow employee he wasproud to get the one from Abel Braswell. Warren testi-fied that on April 19, 1980, the day before he entered thehospital for surgery, Warping Department SupervisorBetty Tucker pointed to his union button and said, "Aslong as you wear that we cannot be friends."Warren testified Warping Department SupervisorTucker showed him a harness on a lino loom machine onAugust 19, 1980, and told him that she knew he did notmake the mistake which had been made on the machine,but she wanted him to see it so that he would not makethat type of mistake in the future.Warren testified he was terminated on September 19,1980. Warren in describing the events leading up to hisdischarge testified the first thing that happened thatmorning after the whistle blew was that Warping De-partment Supervisor Tucker sent him to Weaving Super-visor Robert Tucker to find out what Tucker wanted' As '\ill be dicus cdl it/jri in thils Decision. employee', particularly(ilirdnetr land IlutghCs, had altllrlpted to circulate ai petitiln seeking tohal Resptlldcutll I tillliltc clplo CC Waren oi March 3i. 19()7 WlarretlU sittId n crl r,-exanlaliollato thai Weaving Super, isor ruckeriwlos ilot ciosic lelnogh 'to himrl in ihe haillroom ton ee "'hose lame ,\as ionthe card aih }irte /blaitli cntril',oec lr.a,, el til ion crd from a followcnl,,cplt140 AN1()C() 'I AIRICS C()him to do about a particular loom. According to :Warren.Weaving Supervisor Tucker w'as grouchy so he(Warren) simply got his toolbox and wsxent into anotherroom and remained for a period of time. At approximate-ly 10:30 a.m. Warping Department Supervisor Tuckercame to where Warren was and told him to go to theloom which he was to xork on and pull the harnessesout and then attempt to find some heddles to repair theharness xvith because Respondent did not have any ne wheddles in its supply room. Warren told Warping De-partment Supervisor Tucker that he thought he knewwhere some harnesses were back in a room and hewould go and look for them. Warren stated he had thefeeling Tucker did not want him to do so, but finallytold him to go ahead and look for any old harnesses thatmight still be there in the back at Respondent's plant.Warren found some harnesses but not enough for thejob he w'as working on. Warren needed approximately300 additional heddles so he went to see if he could findProcess Control Engineer Dixon. According to Warren,Dixon was in charge of the personnel who built harness-es.Warren did not immediately locate Process ControlEngineer Dixon, but did locate an employee of Dixon'sdepartment named Richard Brady. According toWarren, Brady at the time he approached him vwas usingan airhose with a jug of fluid cleaning and blowving offharnesses. Warren testified that Brady did not have onsafety goggles. Warren testified he could not find anyheddles on his own and while searching for additionalheddles he remembered where some other harnesseswere which had been taken out of machines and placedon a wall in a different department, and he decided tosee if he could find his supervisor, Betty Tucker, to seewhat she wanted done. Warren testified he could notfind Warping Department Supervisor Tucker at the time,but did happen on Textile Superintendent Armistead andasked Armistead if he could use the heddles from off ofthe harnesses which he knew about. Armistead askedWarren where Warping Department Supervisor Tuckerwas; Warren told Armistead he had not see her in apretty good while. Armistead then told Warren it was allright to go ahead and use the heddles.Warren testified it was lunchtime when he met withWarping Department Supervisor Tucker. Warren toldTucker about the harnesses, but did not tell her he hadalready asked Textile Superintendent Armistead aboutthem. Tucker told Warren they could probably use theharnesses he had located. Warren then told Tucker thathe would need three or four men to help him get theharnesses down from the v'all where they' were stored.Tucker indicated she would get back to him with help.Warren stated the harnesses had hung on the wall for solong that they had dust and cobwebs clinging to them.Warren testified there was an airhose nearby so hepicked it up and commenced to blow the harnesses off inan effort to get rid of the cobwebs and dust.Warren stated he was expecting Warping DepartmentSupervisor Tucker to show up with the helpers he hadrequested. Tucker appeared without the helpers andstated, "Ah ha, I caught you without goggles using anair hose." Warren testified he told Tucker the air wasturned on very little. however, according to Warren, shetold him it did not matter, that the airhose wvas on and heneeded eye goggles on.Warren testified Tucker told him the airhose situation'was not really the reason she had coime back to w herelie was, that she wanted him to go with her to the officeIn the office T ucker "chew ed" Warren out for goingover her head in asking Textile Superintendent Armis-tcead about using the parts Warren had locatedWarren stated that when Warping Department Super-visor Tucker finished saying what she had to say, he toldher he walanted to say something personal to her, Warrenthen told Warping Department Supervisor Tucker thather husband, W'eaxiing Supervisor Tucker, was awfulgrouchy and that. if they were having family problems,he wished she and he would keep them at home so thathe would not have to be involved in them According toWarren, this made Warping Department SupervisorTucker angry. Warren testified Tucker then told him shewas going to write him a warning for using the airhosewithout goggles. Warren refused to sign the warning.Warping Department Supervisor Tucker asked Warrento remain right where le was and she returned in ap-proximately 15 to 20 minutes with her husband, WeaxviigSupervisor Tucker. Ms. Tucker told Mr. Tucker thatWarren would not sign the w=arning regarding the use ofthe airhose without goggles and asked him to w.itness it,Mr. Tucker then signed the w arning.Warren testified he at that time asked Warping De-partment Supervisor Tucker for a pair of goggles. Ac-cording to Warren, a requisition was made out by W'arp-ing Department Supervisor Tucker and he went to thesupply room and obtained a pair of goggles. Warren thenRelnt back to his toolbox, got a small wrench, turned theair pressure tip, and began to clean the heddles utilizingthe goggles.Warren cleaned the harnesses, obtained the heddlestherefrom, and finished working on the loom in the ma-chine he was assigned to work on. Warping DepartmentSupervisor Tucker asked Warren upon completion of hisassigned work on the loom to go to the office with heragain. Warren testified Weav ing Superintendent Lewiswas present in the office with Tucker and himselfWeaving Superintendent Lewis told Warren that Re-spondent was going to fire him again. Warren testifiedLewis also stated, "We've tried to work all this out withyou and everything, said we haven't been able to do any-thing \with it, said I don't have any alternative but to ter-minate you." Warren protested by saying the air in theairhose he was using was barely turned on. Warren thenasked for his check and was told it could not be pre-pared until the following Monday.Lewis then told Warren he would escort him out thedoor. Warren reminded Lewis he had left his tools andtoolbox at the loom and he wanted to check the toolsbefore leaving. Lewis accompanied Warren to the loomw. here they gathered up Warren's tools. Warren testifiedhe had some old union posters in his toolbox at thile timehe was gathering up the tools and he asked Lewis if hewanted to keep sonic of them. According to \Warrein,Lewis declined his offer. Warren stated he then attempt-.i41 I)FCAISI()NS ()OF NAII()NAI I .A(BOR R I .A. I()NS BO()ARDed to pin a union button on I ewis, and, although Lewis5was friendly, he would not let him do it.Warren testified he had never seen in writing a rule re-quiring the use of goggles. He stated, however, he pre-sumed there must have been one. Warren stated he hadseen a rule about using goggles for grinders and stuff ofthat sort back in the miinitenance shop. Approximately 3or 4 years previous to his discharge, Warren testified hehad a job at Respondent w hich required use of an air-hose but he did not use goggles, but rather used safetyglasses. Warren testified that at the time he was fired hewas wearing safety glasses but not goggles. Warren fur-ther testified that to his knowledge loom fixers werenever issued goggles.On cross-examination WVarren acknowledged he knewit was the proper thing to wear goggles when using anairhose at Respondent's plant. Warren also acknowl-edged the Respondent had provided tightly fitting gog-gles to wear when operating an airhose. Warren testifiedhe had used an airhose while servicing lino looms andthat Weaving Supervisor Tucker had seen him but hadnot said anything to him about it. Warren indicated thetime period in which Weaving Supervisor Tucker sawhim using an airhose without goggles w\as some yearsago; and further, in response to a question by Respond-ent's counsel, Warren stated, "As far as I know, they[goggles] have always been available ever since I workedthere."Warping Department Supervisor Tucker testified sheinstructed employee Warren on March 28, 1980, to makea style change on a particular loom. Tucker stated shechecked later and found Warren was not working on theloom she had assigned him to. Warping Department Su-pervisor Tucker discovered Warren on the other side ofthe mill helping a fellow employee, Bob Fackler, per-form a task. Tucker asked Warren if he had completedthe style change she had requested and Warren told herhe had not, that he rather had come to help Fackler.Tucker informed Warren she wanted the style changecompleted on the loom she had assigned to him so thatshe could get the employees working that loom backinto production and she would talk to Warren laterWarping Department Supervisor Tucker then proceededto Weaving Superintendent Lewis' office and discussedthe situation with Lewis involving Warren's failure tomake the loom change she had instructed him to make.Warping Department Supervisor Tucker recommendedto Weaving Superintendent Lewis that Warren be termi-nated.Tucker testified that employee Bob Fackler had askedher earlier that same day if Warren could help him witha telescopic shaft on another loom. Tucker told Facklerthat she could not spare Warren, that he had too muchwork to do, and suggested Fackler get the lino fixer onthe particular job Fackler was working on to help himwith the repairs rather than Warren.Counsel for the General Counsel called employee JohnR. Fackler, who testified he was an overhaul mainte-nance employee of Respondent and worked under thesupervision of Process Control Engineer Dixon. Facklerstated on the day Warren was discharged [March 28,1980] he told Process Control Engineer Dixon he neededsome help on a shaft he was putting in a loom and hewas going to get Pat Warren to help him. Fackler statedhe went to the other side of the weave room from wherehe worked and spoke with Warren's supervisor, Tucker,and asked her where Warren was because he needed himfor a few minutes. Fackler stated Warping DepartmentSupervisor Tucker told him that Warren was working ona lino. Fackler proceeded ahead and told employeeWarren he needed him on a loom to show him how toput the shafts in. Fackler testified the next thing he wasaware of was Warping Department Supervisor Tuckercame and spoke with Warren, but he could not hearwhat they said, and they left.Weaving Superintendent Lewis testified he terminatedemployee Warren at the recommendation of WarpingDepartment Supervisor Tucker because Warren hadfailed to follow her specific instructions of making astyle change on a loom.Warping Department Supervisor Tucker impressed meas an articulate witness worthy of belief and, according-ly, I credit her testimony with respect to the events sur-rounding the March 28, 1980, discharge [later suspen-sion] of employee Warren. Tucker had instructedWarren to perform a specific task. Warren failed to do sobut rather went to another portion of the plant to help afellow employee without permission. The testimony ofemployee Fackler, who was called by counsel for theGeneral Counsel, tends to corroborate Tucker's testimo-ny in that he told Warping Department SupervisorTucker he wanted Warren to help him; but rather thangiving permission to Fackler to use Warren, she in-formed Fackler, according to his own testimony, thatWarren "was working on a lino." I have concluded andfind that the discharge of employee Warren on March28, 1980 [which was later reduced to a 3-day suspension],did not violate Section 8(a)(3) and (1) of the Act. ByWarren's own testimony, the employees did not gopublic with their union activities until March 30, 1980.There is no showing on this record that Respondent hadany knowledge of any activity on behalf of the Union byemployee Warren at the time it instituted its actionsagainst him on March 28, 1980. Counsel for the GeneralCounsel has failed to establish a prima facie case with re-spect to the March 28, 1980, action taken against em-ployee Warren by Respondent. The action of Respond-ent with respect to Warren on March 28 was in line withthe past practice of Respondent as demonstrated by thefact that, according to the credited testimony of WarpingDepartment Supervisor Tucker, Warren had received awarning on May 17, 1979, for performing an unsafe act.Warren had also received a warning for insubordinationin March 1980, and was then discharged for his miscon-duct on March 28, 1980. The fact Respondent may havelater reviewed and lessened discipline it meted out toemployee Warren does establish an unlawful motive onthe part of the Respondent at the time it disciplinedWarren.' I therefore recommend that portion of theIt ait al practice olf R Cspltldclnl foill t mppl',:c Relaionls ManlagerScgo to, rcx:, mc Ihc ftels iurs ounrlldirig Ihe dischargc iof cmlployecs, and itwoe, his dclcralllinlaliol hich rcsulld in a reductlio from discharge to(;}irrud342 AM()C() FAHIRICS CO).complaint in Case 10-CA-15752. which alleges Respond-ent unlaw fuilly suspended its employee Warren fromMarch 28 until April 2. 1980, hbe dismissed in its entirety.Employee Relations Manager Sego testified employeeWarren came to his office on March 31, 1980. Sego'sonly conversation with Warren was to ask Warren tohave a seat telling him that Textile Superintendent Ar-mistead and Warping Department Supervisor Tuckerwould speak %with him momentarily.9Textile Superintendent Armistead testified he alongwith Warping Department Supervisor Tucker spokewith employee Warren in Employee Relations ManagerSego's office on March 31, 1980, and told him that hisactions did not warrant a termination, his discipline wasbeing changed to read "3-day suspension," and he wouldbe able to report to work the next day. According to Ar-mistead, employee Warren \was pleased the disciplinewas being converted from a discharge to a suspensionand asked for an additional day off stating he had nothad enough sleep the previous nights because he hadbeen up distributing leaflets at the plant. Armistead testi-fied he granted Warren's request for an extra day off.Warping Department Supervisor Tucker corroboratedthe testimony of Armistead adding only that she toldWarren she expected him to go out in the plant and dohis job as he had always done.I credit the testimony of Armistead and Tucker withrespect to the March 31 meeting -with Warren. I simplyfind unbelievable Warren's testimony that he was nevertold his discharge was being reduced to a suspension.Warren acknowledged that he was put back to work andhe further acknowledged that he asked for and wasgranted an additional day off to rest up from his hand-billing for the Union.Process Control Engineer Dixon testified he alongwith Warping Department Supervisor Tucker accompa-nied employee Warren to check Warren's tools in thetie-in room at the time Warren returned to work onApril 2, 1980. Warren asked Dixon if all his tools werethere, and Dixon informed Warren they had been lockedin a toolbox in the tie-in room and had not been openedduring his absence. Process Control Engineer Dixon tes-tified he told Warren he expected him to go back on hisjob, to do his job, to do what he was told, that he ex-pected good work from Warren, 100-percent work fromhim, and if he (Warren) did that, there would be noproblem. According to Dixon, Warren told him that hewas going out and do his job, but he was also going toget a union in there. Dixon told Warren that was hisprivilege. Dixon denied telling Warren on April 2, 1980,that all of this stuff in the weave room had to be over,that Respondent did not want anymore of it. Dixon alsodenied telling Warren that the Union had tried to comein at Stevens in Tifton and it did not work and it wouldnot work at Respondent.suspending the discipline gitien to employee W'arren I conclude and findthere "as aino unlaaful nlotiv ation inll Sego's review and reduction of thediscipline given Warren9 Sego denied saying to Warren, if he aianted his Iobh hack, ill he hadto do was come into le ork and the Respondent would give him those 3days,I credit Dixon's testimony inasmuch as it is very logi-cal and probable that a supervisor would instruct an em-ployee who has just returned from a 3-day suspension forfailing to follow instructions that the employee is expect-ed to do what he is told and do his job 100 percent toavoid problems. I discredit Warren's testimony to thecontrary, specifically the testimony he attributes toDixon with respect to not wanting to hear anymore ofthe "commotion going on ..in the weave room." thatthe Union did not work at Stephens and would not workat Respondent, and that Warren's past work record didnot count. I therefore recommend that those portions ofparagraphs 13, 14, and 14(a) of Case 10-CA-15752which allege Respondent acting through Process ControlEngineer Dixon on or about April 2, 1980, threatenedemployees with discharge, with more stringent workingconditions, and with futility if they joined or engaged inactivities on behalf of the Union be dismissed in their en-tirety.The credited record evidence in this case does notsupport the General Counsel's contention that on orabout April 15, 1980, and thereafter, Respondent im-posed more stringent working conditions on employeeWarren. Warren was asked on April 9, 1980, about aworn gear which was placed in a loom machine. Warrenhimself acknowledged that he did not know whether heput the gear into the machine or not, but did not denythat he had. ' Further, Warren was shown on August 19,1980, a mistake a fellow employee had made, was told itwas not his mistake, but was only being shown to him sothat when he had a like job to perform he would notmake the same type mistake. Two instances of work per-formance discussion and/or training do not constitute, inmy opinion, more onerous working conditions.Warren's claim that he was called into his supervisor'soffice every 10 days commencing on March 14, 1980,does not hold up under close scrutiny particularly withrespect to an unlawful imposition of more onerous work-ing conditions. For one thing, the alleged calling into theoffice of Warren by Warping Department SupervisorTucker commenced prior to any knowledge on the partof Respondent of any union or concerted activity on thepart of employee Warren. It is also noted that during thissame time period Warren was absent from Respondentfor medical reasons from April 20 until June 1, 1980.Following Warren's return to work on June 20, he couldrecall only two instances when he was spoken to byWarping Department Supervisor Tucker-one instancebeing for talking too much, the other for smoking toomuch. The totality of each of these instances taken inconjunction with the two incidents set forth supra doesnot constitute, in my opinion, more onerous working"' I conclude and find that the comments Warren attributes to WeavingSuperintendent Lewis as having taken place on April 9. 1980, did notconstitute anti unlawful threat to discharge Warren nor did the commentsconstitute a threat of more stringent working conditions, hut rather onlyconlstituted all admonishment to an employee who had just recently re-turned frolm a suspension for failing to follow instructions I thereforerecommend those portions Iof paragraphs 13 and 14 of Case 10-CA-15752which allege unlawful threats of discharge and more stringent uorkingiconditions intloliting Weaving Superintendent Leswis be dismissed in thcirentlrel:34 3 DI)ICISI()NS ()F NAI'I()NAI. I.ABO()R RF.A' IO()NS H)OARDconditions. I therefore recommend that portion of thecomplaint in Case 10-CA-16329 'which alleges Respond-cnt imposed more stringent working conditions on itsemployee Warren commencing on or about April 15.1980. be dismissed in its entiretyv.'W'arping Department Supervisor Tucker credibly testi-fied that on September 18, 1980, she needed a stylechange done on a lino loom machine and asked employ-ee Warren to do the change. Tucker knew there weresome heddles which could be utilized in the change insome old harnesses which were hanging on a wall of Re-spondent's plant. Tucker stated she checked on employeeWarren to see what progress he was making toward ob-taining the needed heddles and effecting the stylechange. When Warping Department Supervisor 'Tuckerapproached the area where employee Warren was work-ing, she discovered he was using an airhose to blowdebris from the harnesses without the use of safety gog-gles. Tucker told Warren he knew better than that and,according to Tucker, Warren responded, "Yes, youcaught me this time." Warping Department SupervisorTucker stated as a result of this safety infraction employ-ee Warren was terminated. According to Tucker, thenext step in the disciplinary procedure with respect toemployee Warren was termination. 2 Weaving Superin-tendent Lewis testified he approved the termination ofWarren on September 18 based on Warren's having vio-lated safety rules-was using an air hose without protec-tive safety goggles-which was a violation not only ofplant safety rules but also rules of the OccupationalSafety and Health Administration.Warren acknowledged he was not wearing safety gog-gles at the time he was blowing debris from the harness-es from which he was going to obtain heddles to makethe style change on the machine he was working on.Warren testified he was wearing safety glasses; however,the evidence tends to indicate glasses would not preventdebris from entering the eye from the side whereas tightfitting goggles would. Warren further acknowledged itwas proper to wear goggles and that Respondent hadprovided tightly fitting goggles. Warren also acknowl-edged that, as far as he knew, goggles had always beenavailable at Respondent. Further, Warren had signed forreceipt of a copy of Respondent's safe practices guide," I credit W;rpilng D)epartmenll Supers isor 1 ucker's tesilmonlly thai shedid not point to crlployee 1Warren's badge and say that as long as he ,:iasw:earing th they could not he friends F ucker acknowledged speakingwith Warren prior to his going to the hospital and stated Warren told herhie thouglti she was getting too far out onl 1 limb like Van Cochrarn, butdid not explain to her what he ileaii. I conclude that the cvllers;lioln'hich I find to have taken place as testilied to by Warping lDeparllmenlSupervisor 'I ucker, could not ill ally wsa)y ave colstituted all element oiImote onlerous wsorking iconditionls or ally other violation of the Act.12 II Miay 1979 Warretl had been given ai disciplinary wairnillg fior per-forming anl utialSilf act namely tlimblillg 0n a looni I discredit Warrcn'stestinony Ihat it was necessary to climb on the loom il order to replacethe thddles 1he overmshelnting eight of Ihe evidence considered itconjuncion nl witnh undisputed facts compels a conclusion that Warren'slestinmion taken ils i:a whole is ulworthy of belief in those places rwhere itcwcas contradicted or uncorrohoraled. (iar, Rooks, a loorl fixer. anidAllen Summerili. a maintetnance puller emplo)ee of Respondcnt. hbothtestified it wa;ls ulneccssiary to climb oti ai loom to change heddlcs'Warrenl had also recei\ed ai warning for illsubordainlion in March aindfurther had been discharged (which dlischarge wal. lat;er reduced to; a -day suspension) for gr iss iisebo1rdilliiOill ill March Ig0S(which, at page 12, paragraph 7, under safety rules, readsas follows:Never use air hose without protective goggles. Airhoses are not to be used to blow off clothing andshould never be blown directly onto any part ofyour body.Various of Respondent employees such as MonroeStone, Allen Summerlin, and Gary Rooks testified safetygoggles were required at Respondent; and employeeBuck Browning testified that protective goggles could beworn safely over safety glasses. I therefore discredit em-ployee Warren's testimony that he could not wear safetygoggles over his safety glasses.It is undisputed that from on and after March 30, 1980,Warren engaged in activities on behalf of the Union ofwhich Respondent was aware of the activities. However,it is well settled that the mere fact that an employee is orhas been a strong union advocate cannot serve to insu-late that employee from discipline for violating lawfulwork rules. Tennessee Plastics, Inc., 203 NLRB 1 (1973),enfd. 488 F.2d 535 (6th Cir. 1973). If an employee pro-vides an employer with sufficient cause for discharge forwhich the employee would have been terminated in anyevent, the discharge cannot be held as unlawful merelybecause the offender was among the employer's mostactive union supporters. See Tower Foods, Inc., d/b/aTower of Americas Restuarant and Hotel, 221 NLRB 1260at 1269 (1975), and Klate Holt Company, 161 NLRB 1606at 1612 (1966), and the cases cited at fn. 3 therein.In an 8(a)(3) case such as the instant one where an em-ployer's motivation is called in issue, the Board has setdown certain guidelines which need be followed. WrightLine, a Division of' Wright Line, Inc., 251 NLRB 1083,1089 (1980). Under the Wright Line principles, the Gen-eral Counsel has the burden of establishing "a prima facieshowing sufficient to support the inference that protectedconduct as a 'motivating factor' in the employer's deci-sion." Applying the Wright Line, supra, principles to theinstant case, I consider the fact Respondent had knowl-edge of Warren's union activity, the fact that fellow em-ployees had protested his earlier discharge, and the facthe had been a longtime employee to raise a suspicionthat Respondent had an unlawful motive in its dischargeof Warren. However, I am persuaded and find that theevidence is insufficient to support an inference that a mo-tivating factor in Warren's September 1980 dischargewas his union activity. I make this conclusion on the factthat Warren acknowledged he was not wearing safetygoggles, that he knew and understood safety goggleswere proper to be worn, and that as far as he knew Re-spondent had always made safety goggles available. Fur-ther, Warren had signed for and received a copy of Re-spondent's safe practices guide which specifically statedairhose was not to be used without safety goggles. TheAct does not protect employees from their own miscon-duct even where union animus is present. See BadischeCorporation, 254 NLRB 1195 at (1981).I am persuaded and find that Warren's discharge onSeptember 18, 1980, was brought about by his havingwillfully and knowingly violated Respondent's safety144 AMNOC() FAt3RICS COt).rules. Accordingly, I find no violation of Section 8(a)(4),(3), and (1) of the Act in his discharge. :Even if I were to have concluded in the instant casethat a prima facie showing had been established by theGeneral Counsel, the burden would have been shifted toRespondent in accordance with the principles of WrightLine, supra, to demonstrate Warren's discharge wouldhave taken place even in the absence of union activity. Iwould find Respondent had satisfied that burden. Therecord evidence conclusively demonstrates that Re-spondent disciplined employees before and after it exer-cised discipline against Warren for violating safety rules.For example. Respondent discharged employee J. A.Rollan in September 1977 for violating plant safety rulesin that he was blowing off his clothing with an airhose.Respondent warned employee J. A. White in February1977 for operating an airhose without goggles for eyeprotection. Respondent discharged Allen Hollis in Feb-ruary 1979 for committing an unsafe act. Respondentwarned and suspended employee William Miller in Sep-tember 1979 for committing an unsafe act. Respondentissued a warning and suspension to employee Phillip W.Lynch on March 4, 1980, for committing an unsafe act.Respondent issued a warning to employee Myrtle Bryanton July 17, 1980, for committing an unsafe act. And, em-ployees Collis Roundtree and Ulysses Geer were issuedwarnings in September and October 1980, respectively.for using an airhose without wearing safety goggles.Warren's testimony that fellow employee Richard Bradywas using an airhose without goggles fails to establishRespondent was aware of Brady's conduct even assum-ing, arguendo, it took place. I am therefore persuadedthat even if the General Counsel had met his burden ofestablishing a prima Jacie case. Respondent met itsburden of showing the discharge would have taken placeeven in the absence of the protected conduct of Warren.Therefore, based on the foregoing and considering therecord as a whole, I am persuaded that the complaintwith respect to the unlawful discharge of employeeWarren must he dismissed in its entirety.B. The Alleged I'iolations in Case 10-C.4-15752'I. Alleged interrogationThe General Counsel alleges in paragraph 7 of thecomplaint in Case 10-CA-15752 that on or about speci-fied dates between March 17 and 31, 1980, in and aboutthe vicinity of its plant, Respondent by its supervisorsand agents Employment Manager Gene Shearl, FinishingProcess Control Engineer James Beck, and Process Con-trol Engineer J. C. Dixon interrogated its employeesconcerning their union membership, activities. and de-sires in violation of Section 8(a)(1) of the Act.Counsel for the General Counsel relied on the testimo-ny of employees Rudolph Lovett, Fred L. Mikell, and" I finld insufficitnl eidenci r in his record to supportl .findilIg IhaiRespondentl' lis chalrge of .larrell mnes n ,ltls tjcd bs his hax ille ltci itesimons toi the Itniard nl Case I CA 157'2 Ihe ,)ll .s .idecrl.·e inl thalrespect was halil ' arrcn had bhcn l nillnned is .1 a s is rininillj(e iIn lIhal .ollnplainl" For nxt inlls'rCasll ' 111 all orpornition, of pairaigralphlr 1 4. 14 ;1). 111dI8 of Cb ,i'e 10) ( 15 752 11:l bheen co*' ertcd nopnral IlaIt'r .isc 1() {. 'Ith~2QDonald Dean Tidwell to establish the .iolations set forthabove.Fred Mikell, an employee of Respondent, testified hebecame aware of the union campaign at Respondent inthe middle of March 1980. Mikell testified he had twoconversations with Employment Manager Shearl, thefirst of which took place in the middle of March duringa conversation when no one else was present. Mikell tes-tified Shearl asked "had I heard anything about theUnion trying to come in." No evidence was developedas to what, if anything, Mikell replied to Shearl.A second conversation took place between Shearl andMikell in the latter part of March or first of April. Ac-cording to Mikell, this conversation took place in a hall-way at the plant in which Shearl asked Mikell "if I'dheard anything about the Union coming in."Mikell testified he and Shearl were longtime friendswho had known each other since the eighth grade andhad grown up and played together in a band. Mikell fur-ther testified his job brought him in contact with Shear]on a daily basis as he delivered mail at Respondent.Employment Manager Shearl was called to testify byRespondent. However, he did not testify with respect tothe conversations attributed to him by employee Mikell.Mikell impressed me as a witness whose testimony w asworthy of belief. I therefore credit Mikell's uncontradict-ed testimony.Respondent correctly states that all interrogation ofemployees is not illegal per s'. Respondent contends thatin applying the test set forth by the Second CircuitCourt of Appeals in Bonnie Bourne. dh/ba Bourne v.,NML.R.B.. 332 F.2d 47 at 48 (2d Cir. 1964), which testwas adopted by the Fifth Circuit in Federal-Mogul Corpo-raturion v. .L.R.B., 566 F.2d 1245, 1250 (1978), that noviolation herein should be found.d Respondent contendsin light of the Fifth Circuit court test with respect to theinstant allegation that there is no history of union animuson the part of Respondent at the time of the alleged il-terrogation; that there is no evidence Shearl was seekinginformation on which to base taking action against em-ployee Mikell; that Shearl and Mikell had knolwIn eachother for an extended period of time and had an amica-ble relationship; that Shearl's position of employ mentmanager posed no threat to Mikell: and that the conicer-sation 'was casual in nature-thus no violation. Respond-ent would then rely on the Board's holding in Pepsi-ColaBottling Co. of Los .4ngeles, 211 NLRB 870 (1974), inwhich case the Board found an employer had not violat-ed the Act w-.hen its supervisor questioned an employeeconcerning the employee's union sentiments, where thesupervisor and employee were on first-name basis. whereit did not appear that the supervisor w as seeking infor-mation upon which to base taking action against the em-ployee, and ,shere the conversation was casual, informal,and occurred in an amicable atmosphere, and swhere theincident V.is isolated and innoiciuous ill natureI coliclude and find the interrogalion \swhich took placeherein had no legitim;late purpose and \as riot acconlpa-nied hbs Iny assurallce against reprisals and as such 0io-lated Section 8(a)( 1) of the Act, nots, ithstanding c\ i-denLce the 1ensuilig discussioll took place inl a friendly at-345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmosphere where the supervisor and employee workedtogether in a close and amicable relationship. See ErieTechnological Products, Inlc., 218 NLRB 878 (1975), andMayfields Dairy lFarms, Inc., 225 NLRB 1017 (1976). 1therefore find Respondent violated Section 8(a)(1) of theAct as alleged in paragraph 7 of the complaint in Case10-CA-15752 with respect to Employment ManagerShearl.Donald Tidwell testified he had worked for Respond-ent from May 1972 until June 1980 as a loom fixer underthe supervision of Collis Adams. Tidwell testified fellowemployee Warren had approached him in the latter partof September 1979 and inquired if he would be interestedin starting a campaign for the Union at Respondent. Tid-well stated that Finishing Process Control EngineerBeck on March 28, 1980, asked him while he was alonein the break area, "Have you heard any rumors lately?"Tidwell told Beck he had not, that things were prettyquiet. According to Tidwell, Beck stated at that point:"Donald, you all are not fixing to bring a union on us...." Tidwell responded he had not heard any moretalk about a union than normal. According to Tidwell.the conversation lasted awhile longer, but he did notrecall particulars.'"I credit the uncontradicted and undenied testimony ofTidwell with respect to his March 28, 1980, conversationwith Finishing Process Control Engineer Beck. I con-clude and find that the interrogation of Tidwell by Beckserved no legitimate purpose and was not accompaniedby any assurance against reprisals and as such constituteda violation of Section 8(a)(1) of the Act.With respect to the allegation that Process ControlEngineer J. C. Dixon interrogated employees concerningtheir union membership, activities, and desires on March31, 1980, the General Counsel did not contend that anvparticular employee's testimony supported that allegationof paragraph 7. However. I shall consider the testimonyof employees Hughes and Gardner with respect to thisallegation of paragraph 7, and shall consider it alongwith the testimony in support of paragraphs 10, 11, and12 of the instant complaint, which paragraphs shall betreated infrl.2. Alleged threats of loss of benefitsThe General Counsel alleges at paragraph 8 of thecomplaint in Case 10-CA-15752 that Respondent actingthrough Finishing Process Control Engineer Beck on orabout March 26, 1980, in and about the vicinity of itsplant, threatened its employees with loss of benefits ifthey joined or engaged in activities on behalf of theUnion.Counsel for the General Counsel relied on the testimo-ny of employee Rudolph Lovett to support this com-plaint allegation. Additionally, as indicated, supra, I shallconsider herein whether Respondent interrogated Lovettor any other employee in the conversation.Employee Lovett testified he had a conversation withFinishing Process Control Engineer Beck sometime near' Ih lc allecged ctmi~ craIlliol hbc ccel ili nihing Pi'oxos C'olllrol l (rluglnrccr ecl k illld Cellploscc I octil %kill he dlsLcu,',d ulider ihc .allcgailons otpar 8 set forlh in/fruApril 4, 1980. Carlton Brady and Charles Rice, two em-ployee electricians, were also present. Lovett testifiedBrady asked Beck what he, Beck, thought of the Union.Lovett stated Beck replied, "I'm glad you asked me,"and jumped off a table he was sitting on and began"prancing" the floor. According to Lovett, Beck stated,"These people are ignorant. They don't know whatthey're getting into, said they're going to lose their bene-fits or the park, have their wages cut back to the maxi-mum [sic] wages. They'll lose their insurance and retire-ment plan." Lovett testified Beck "went on with a wholemess of it. I don't remember everything he said." Lovettasked Beck if he had ever worked under a union andBeck said he had not and hoped he never did. Lovetttold Beck he had worked under a union all his life andhe had never been treated as badly as he had in the spothe was presently working in.Carlton Brady was called by Respondent and testifiedhe had worked for Respondent for the past 2 years as anelectrician. Brady was present on April 4, 1980, alongwith employees Charles Rice and Rudolph Lovett whenhe, Brady, asked Finishing Process Control EngineerBeck what he, Beck, thought about the Union. Bradytestified Beck responded, "he didn't think we needed theUnion-that if the Union was voted in, that all yourrights would have to be renegotiated-like the vacations,holiday pay and stuff like that." Brady also stated Becksaid employees "could lose their benefits," but did notsay that they would lose them. Brady denied Beck saidthe employees were ignorant, did not know what theywere getting into, or that they would have their benefitstaken or wages cut or lose their insurance or retirement.Brady further testified Beck said "you could lose your-you couldn't go to your supervisor, maybe, like youcould now. If you had a gripe or something, that youcould go to a union steward or something and theywould do it for you." According to Brady, Beck furtherstated "Once a union came in that a contract had to benegotiated with the union-with the company, and thatyou could-there have been cases where employees havelost more than they gained."Charles Rice was called by Respondent and testifiedhe was a 12-year employee of Respondent currently em-ployed as an electrician. Rice was present on April 4when a conversation ensued among employees Brady,Lovett, Finishing Process Control Engineer Beck, andhimself. Rice testified Brady asked Beck what he thoughtabout a union. According to Rice. Beck replied that hefelt the employee's pay and benefits were in comparisonwith everyone else's and he really did not feel a need forthe Union. Rice testified Beck said "that we could losebenefits during negotiations. He mentioned that we maylose some benefits through negotiations with the Unionfor a contract." Rice denied Beck ever at any pointstated employees swould absolutely lose benefits. Ricefurther denied Beck said employees would absolutelylose benefits. Rice further denied Beck said employeeswere ignorant. that they did not know what they weregetting into. or that they were going to lose their bene-fits, or have their wages cut or lose their insurance aridretirement plan. Rice testified Beck said, once a union346 AMOCO FABRICS COwas voted in, they would have to negotiate with theunion for any benefits that the employees may receive.Rice did not recall the subject matter of taking problemsto supervisors as having been discussed. Rice did notrecall Lovett asking Beck if he had ever worked for aunion.Finishing Process Control Engineer Beck testified heobserved electricians Brady and Rice as they were work-ing on a microprocessor at Respondent's plant on March21, 1980. Beck was in charge of the installation of themicroprocessor. The processor had just been installedand for unexplained reasons it had broken down. Beckhad asked lead electrician Brady to look at the proces-sor, and Brady had brought along with him fellow elec-trician Rice to try to ascertain why the microprocessorwas not working. Beck testified that while they weregoing through the check list trying to get the processorto operate, Brady stated talking with him about goingfishing in Florida and various other subjects, and thenBrady asked Beck what he thought about the Union.Beck told Brady he did not think very much of it at thistime; he felt Respondent's plant was above average inpay, the fringe benefits were better than plants aroundthem, and he had friends in other areas who workedwith mills of which their pay was not as good as those atRespondent.Beck testified Lovett was present during the conversa-tion, but he did not say anything to Lovett. Accordingto Beck, Lovett stated he once belonged to a union andenjoyed working for a union. Beck testified Lovett didsay he was dissatisfied with Respondent's policy of notpromoting from within but rather hiring people from theoutside. According to Beck, Lovett said he did not enjoyworking for management-trainee Ronnie Hester. Beckhad previously placed Hester in charge of Lovett for aperiod of time. According to Beck, Lovett stated he didnot like working for Hester because of racial consider-ations. Beck testified Lovett further stated that he, Beck,should not have the job he had because he lived in Val-dosta, Georgia, and they should have hired someone inthe local area of Respondent to fill the job Beck had.According to Beck, the machine began to operate and hereturned to his office.I credit the testimony of Brady and Rice with respectto the above conversation. Each impressed me as truthfulwitnesses with no apparent motivation for telling otherthan the truth. Finishing Process Control Enginer Beck'stestimony is essentially in line with that of Brady andRice. 1 specifically discredit any testimony of Lovettwhich is contradicted or unsubstantiated by the testimo-ny of Brady and Rice with respect to the conversationset forth above. More particularly, I specifically discreditthe testimony of Lovett wherein he claimed Beck toldhim the employees were ignorant, were going to losetheir benefits, their wages would be cut back to themaximum wages, and they would lose their insuranceand retirement plans. Lovett impressed me as a veryangry and hostile witness who would enhance or modifvhis testimony in any manner he might deem helpful tohis own personal interests in the case.I have concluded and find that the statements attribut-ed to Beck by Brady and Rice whert considered in theoverall context in which they were made did not exceedthe point of informing employees of the fact that in thegive-and-take of negotiations they could lose benefits.Respondent through Beck did nothing more than merelyexplain the collective-bargaining process to employeesand as such did not create a threat of a loss of existingbenefits if the employees chose the Union. I am persuad-ed that in the context of this case Beck on behalf of Re-spondent was only communicating to employees that anyreduction in wages or benefits would occur only as aresult of the normal give and take of negotiations. It ispermissible to inform employees of the realities of collec-tive bargaining which include the possibility that theunion in order to secure some benefits might trade awaysome existing benefits. See Tufts Brothers. Incorporated,235 NLRB 808 (1978). I therefore recommend that para-graph 8 of Case 10-CA-15752 be dismissed in its entire-ty. '63. Alleged threats of plant closureThe General Counsel at paragraph 9 of the complaintin Case 10-CA-15752 alleges Respondent acting throughWeaving Room Supervisor Marlin McClellan and Super-visor E. L. Nelson on or about March 31, 1980, in andabout the vicinity of Respondent's plant, threatened itsemployees it would close its plant if the employeesjoined or engaged in activities on behalf of the Union.Counsel for the General Counsel relies on the testimo-ny of employees James O. Bonham and Ronnie Bennettto establish the alleged violations.James 0. Bonham testified he was currently employedby Respondent and became aware of a campaign onbehalf of the Union at Respondent at the end of March1980. Bonham stated he had a conversation with his su-pervisor. E. L. Nelson, about the Union at the last ofMarch 1980. Bonham testified the conversation tookplace the day after the first handbills or leaflets werepassed out for the Union. The conversation took place inthe supply room at Respondent in the presence of supplyroom clerk Harry Harper. Bonham testified he ap-proached the supply room at approximately 7:30 p.m onthe last of March and informed supply room clerkHarper of the parts he needed. According to Bonham,supply room clerk Harper asked Supervisor Nelson if hewere going to walk the picket lines with them. Accord-ing to Bonham, Supervisor Nelson replied he was not,that regardless of whether they shut the plant down ornot he would be paid. According to Bonham, supplyroom clerk Harper then asked Supervisor Nelson, "Youmean they are going to shut the plant down?" Harper"' I c ancludt' and find no redihble e'idence to support any allegatlon ofa Niollrllatin f the Act as alleged in par 7 of the complaint With respectIto Fi,,lshi ng 'rocess ConIrol tngineer Beck as it relates to his conlera-tlon u ilh Rt iscti. Rice, and Brady near Ihe end of March or firt of April1980 In con,,lidridng the conment atllrlbuled to Beck by Brad. "yucouldn't go Io !,our ,uperissor, matnhc, like onu could nou. If s)on had agripe or snorticthng. Ihat o.n could go to a union ste ard or somethingand ,the coulJl do it foir sonu" (emnpha;sis upplied). i conclude and findthis .oilllilli ii far Io,1 \agill to ha',e all fndintllg ol a threat that cniplio -tcs 0'uld lot Ii.he righi to go diretlls to maniagelllCenl Although [heressas III illegaitionl of this ilatulr lie i the ri plaiillt, I finld the tctinirli I>he (to .iihIbl2iols tor support .aii 1aiol.it l i t if tli A.L347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Nelson what he was going to do if all the mechan-ics walked out. According to Bonham, Nelson respond-ed, "The same thing we're going to do if the Unioncomes in. Shut it down and board it up like they did themill in Canada." Bonham then asked Supervisor Nelsonif Respondent had shut a mill down in Canada. Supervi-sor Nelson responded "yes," that a union tried to get inand they shut it down and boarded it up until the em-ployees decided they needed to work and then openedthe mill back up. Bonham testified Supervisor Nelsonsaid there was no union at the plant in Canada at thepresent time. Bonham testified he told Nelson he did notsee how Respondent could afford to do that. Nelson al-legedly replied to Bonham that that was what Respond-ent had informed him, that before they would let a unioncome in they would shut it down.I credit the testimony of Bonham and conclude andfind the statements made to Bonham in the presence offellow employee Harper by Supervisor Nelson constitut-ed a threat that Respondent would close its plant if theemployees joined or engaged in activities on behalf ofthe Union.Employee Ronnie Bennett testified that, after he hadcompleted passing out union leaflets at the plant onMarch 31, 1980, he went into the plant and WeaveRoom Supervisor Marlin McClellan had a conversationwith him. McClellan asked Bennett if all the people werestill out on the road when he came into work. Bennetttold McClellan they were. Bennett testified McClellantold him that somebody had recognized a bunch ofpeople off the day shift, and then turned toward Bennettand said, "You know, they're going to close this placedown, don't you?" Bennett responded "yeah," turnedand walked off.Weave Room Supervisor McClellan's job duties hadchanged so that at the time of the hearing he was thecustomer service representative for Respondent. Howev-er, at all times material herein, McClellan was the weaveroom supervisor on the 12 midnight to 8 a m. shift. Mc-Clellan testified he came to work on the evening ofMarch 30, 1980, at approximately 10:30 p.m. McClellanexplained it was not unusual for him to report at 10:30p.m. for a midnight shift because the day before hadbeen a down day and he wanted to walk the job tocheck the equipment before the employees arrived. Mc-Clellan had a conversation with loom fixer Ronnie Ben-nett just prior to the midnight shift change. McClellanstated he was again walking the job to insure that all thelooms were covered by regular as well as support per-sonnel. As he was making his rounds, employee Bennettwalked toward him and then made some reference towhat was going on outside the plant. McClellan com-mented to Bennett, "I said, yeah, I hope they come on inand don't try to close the shift down-and went on. Thatwas the extent of the conversation." McClellan testifiedthe conversation lasted approximately 30 seconds and hehad no other conversation with Bennett that night otherthan regular duty-type conversations and comments Mc-Clellan stated he did not discuss the Union or the leafletsbeing passed out with Ronnie Bennett. Further, McClel-lan denied telling Bennett they were going to shut theplace down.The only two witnesses to this brief 30-second conver-sation tell very similar but slightly different versions ofthe conversation. There is no question but what employ-ees were handbilling on behalf of the Union at the plantentrance on the date in question-the date itself beingeither just prior to midnight on March 30 or just aftermidnight on March 31, 1980. The conversation, aftercarefully observing both witnesses, appears to have beenone of a concerned employee as to what would takeplace and a concerned low- level supervisor with wheth-er the particular part of the shift he was responsible forwould function that night. The comment attributed toMcClellan by Bennett, "you know, they are going toclose this place down, don't you," even if said, wouldhave to be viewed in the context of the conversation inwhich it arose. Two equally valid interpretations couldbe placed on the comment: (I) that union efforts wouldcause the plant to be closed down; or (2) employees stay-ing at the entrance and picketing would not be availablefor work and thus close the shift down. McClellan im-pressed me as a conscientious individual who came to hisemployment an hour and a half ahead of schedule to as-certain that the machines and equipment, for the portionof the work on the shift he was on, were prepared andready for employees. Further, McClellan's checkthrough at the very beginning of the shift to insure em-ployees were working on each of the machines he wasresponsible for convinces me and, accordingly, I findthat McClellan's account of the conversation is moreprobable, reliable, and trustworthy. As such, I credit histestimony with respect thereto. Accordingly, I thereforerecommend that portion of complaint paragraph 9 ofCase 10-CA-15752, which alleges Respondent throughWeave Room Supervisor McClellan threatened its em-ployees the plant would close if they joined or engagedin activities on behalf of the Union, be dismissed in itsentirety.4. Alleged unlawful no-solicitation, no-distributionrule and alleged confiscation of a union-relatedpetitionThe General Counsel at paragraphs 10, 11, and 12 ofthe complaint in Case 10-CA-15752 alleges that on orabout March 31, 1980, Respondent promulgated, main-tained, and enforced a rule prohibiting any union-relatedsolicitation and distribution by its employees on Re-spondent's property; and that by promulgating, maintain-ing, and enforcing the rule, it prohibited its employeesfrom soliciting their fellow employees during nonwork-ing time to join or support the Union, and prohibited em-ployees from distributing union leaflets to their fellowemployees during nonwork time in nonwork areas. Para-graph 12 alleges Respondent by its supervisor and agent,Process Control Engineer Dixon, on or about March 31,1980, confiscated in violation of Section 8(a)(1) of theAct a petition being circulated among its employeesw hich protested the discharge of one of its employees.Counsel for the General Counsel relies on the testimo-ny of employees Marie Hughes and Peggy Gardner toestablish the alleged violations.348 AN()C() FABRICS C)O.Marie Hughes, a weaver at Respondent's plant,became aware of a union campaign at Respondent at thelast of March 1980. Hughes testified that at a union meet-ing on March 30). 1980, employees discussed circulating apetition on behalf of fellow employee Pat Warren pro-testing his discharge as being unfair. Hughes and fellowemployee Peggy Gardner volunteered to obtain signa-tures from employees on the petition on the shift theyworked on. On March 31. 1980, Hughes and Gardnerproceeded to Respondent's premises at approximately 30minutes prior to the commencement of their shift, Upontheir arrival at Respondent's plant, Hughes and Gardnerobtained the petition they utilized from a fellow employ-ee, Steve O'Neal, and proceeded to the porch area lead-ing into Respondent's plant. Hughes testified employeesgathered on the porch prior to clocking in for work.Hughes and Gardner commenced obtaining signatures onthe petition protesting employee Warren's discharge;and, after obtaining three or four signatures, ProcessControl Engineer J. C. Dixon and Tommy Hogan, whoapparently was an acting substitute supervisor, appearedon the porch where the employees were. Hughes testi-fied Process Control Engineer Dixon reached over andtook the petition from them, Hughes attempted to getthe petition back, but Dixon would not give it back toher. Hughes protested that the petition was the employ-ees' and they wanted it back. Hughes testified Dixonasked whose petition it was, and she told him everyonewho had signed it. Dixon then asked who 'was passingthe petition around. Hughes testified she and Gardnerjust looked at each other and at that point Dixon tookthem to Weaving Superintendent Lewis' office. Dixonleft Lewis' office with the petition to take it to Employ-ee Relations Manager James Sego.Process Control Engineer Dixon and Weaving Super-intendent Lewis returned to Lewis' office where Hughesand Gardner were waiting and wanted to know aboutthe petition which was being passed around. WeavingSuperintendent Lewis stated he was going to EmployeeRelations Manager Sego's office to find out about the pe-tition. Hughes told Lewis she would tell him about thepetition, that it was on behalf of Pat Warren, that theemployees felt Warren had been fired unfairly, theywanted Warren put back to work. According to Hughes,she and Gardner were told they could not do this byWeaving Superintendent Lewis. According to Hughes,Lewis stated he would not talk about Warren's problemswith Gardner and was not going to talk to Warren aboutGardner's problems. Hughes testified Lewis left theoffice and Dixon then stated they could not pass aroundthe petition or obtain signatures because it was "in themanual we couldn't do things like that." Hughes statedshe had never seen any such manual. Gardner accusedDixon of changing the rules so often the employees didnot know what really constituted the rules. After a shortperiod of time, Dixon informed Hughes and Gardner togo to work and he would get back to them. Hughes tes-tified she never after that time saw the petition again.Hughes did not know the exact number of employeeswho had signed the petition. but she stated the frontpage of the petition had two full columns of signatures.Hughes acknowledged that from time to time Re-spondent posted rules on its bulletin board and one ofthose posted rules concerned solicitation and distributionindicating it was prohibited on Respondent's time. 7Employee Gardner corroborated the testimony ofHughes in all essential aspects.Process Control Engineer Dixon testified that onMarch 31, 1980, at approximately 7:40 a.m. he observedindividuals circulating a piece of paper on the porch out-side the weave room. Dixon wanted to find out whatwas going on. He testified an individual would sign thepiece of paper, pass it to another, they would sign it andpass it on. Dixon testified he put his hand out as thepaper was being passed along and it was given to him.Dixon read the paper and asked who was responsible forpassing it around. He testified Gardner and Hughesstated they were responsible. He took them to WeavingSuperintendent Lewis' office. Dixon testified he took thepetition to Employee Relations Manager Sego's office.Dixon returned to where Hughes and Gardner wereafter talking with Sego and told Hughes and Gardner toreport to work. Dixon stated that one of the employees,either Hughes or Gardner, asked if they could have thepetition back, and he told them it would be given backto them if possible. According to Dixon, there were nofurther discussions with respect to the petition.Weaving Superintendent Lewis testified he discussedthe petition being circulated with employees Hughes andGardner in his office. Lewis told the two employees hedid not know for sure what, if any, disciplinary actionshould be taken with respect to their having circulatedthe petition for signatures, but he would check it out andget back to them. Lewis testified he had no further dis-cussion with either Hughes or Gardner thereafter. Lewistestified that when he first met with Gardner andHughes on the morning of March 31, 1980, he was in ahurry to catch an airplane out of town and that he tookjust a few minutes with them in his office and explainedto them "that we had never allowed any kind of solicita-tion on company property." Lewis testified he found outfrom Employee Relations Manager Sego that what theemployees were doing was part of a collective-bargain-ing procedure and was protected. There was nothing Re-spondent could do. Lewis stated that, as a result of whatSego told him, he allowed the two employees to proceedto work.The Respondent contends that although it could beargued its agents "acted hastily when they took posses-sion of the petition," it was obvious no malice or unlaw-ful activity was contemplated by Respondent when itseized the petition. Respondent also contends the actionof seizing the petition really accelerated the realization ofthe ultimate goal of the petition, which was having em-ployee Warren's discharge reviewed. Respondent arguedin brief: "This single, arguable violation, when viewed inthe terms of an organizing campaign that lasted over a1 Respondenl introduced at the hearing a, Resp Exh 17 , hai pur-porled to he the plant rules Rules 12 and 13 prohibiiedD)istribution of literature of any kind in ssork areas, solicitatirn ofany kind during the emplosyee's ork time or in such a manner as tointerfere ith the .ork of others349 DiCISI()NS ()F NAI()IONAL I A)OR REIATI()NS BOARDperiod of six months, did not result in the discipline ofany of the employees involved and accomplished the ob-jective of the petition. This incident is insufficient tohold that Respondent's valid no-solicitation rule was en-forced in a disparate manner."The events surrounding the circulating of the petitionon March 31, 1980, by the employees who were solicit-ing signatures thereon and Respondent's subsequent seiz-ing of the petition are for the greater part undisputed. Atany place there exists any conflict, I credit the testimonyof Hughes and Gardner, particularly that of employeeHughes, as being the most accurate and trustworthy.A somewhat limited but rather succinct statement ofthe legality of no-solicitation and no-distribution rules isset forth in Newport News Shipbuilding and Dry DockCorporation, 233 NLRB 1443, 1450 (1977), wherein it isrecognized that the legality of no-solicitation and no-dis-tribution rules has been the subject of extensive Boardand court litigation since the Supreme Court's landmarkdecision in N.L.R.B. v. Republic Aviation Corporation,324 U.S. 793 (1945). Stoddard-Quirk Manufacturing Com-pany, 138 NLRB 615 (1962), is probably the case citedmost often by the Board with respect to no-solicitation,no-distribution rules. In Stoddard-Quirk, supra, the Boardenunciated a rule respecting oral solicitation, wshichsimply stated is that an employee has the right to soliciton plant premises subject to the restriction that solicita-tion may be restricted to nonworking periods. With re-spect to the distribution of literature, the same restrictionapplies with the further limitation that distribution of lit-erature may be lawfully limited to nonworking areas ofthe plant. Any plant rule which would further limit orproscribe solicitation or distribution would be presump-tively invalid. In the instant case employees were passingaround a petition and soliciting signatures on it to protestthe discharge of a fellow employee. The evidence is un-refuted that the circulation of the petition and the solicit-ing of the signatures took place on the porch which ledinto the weave room, an area which is clearly a non-working area, and the activity took place at a timewhich was clearly a nonworking time. Respondentthrough Dixon and with the approval of Lewis told theemployees they were prohibited from doing such, that is,they were prohibited from passing around a petition andsoliciting signatures in a nonwork area at a nonworktime at Respondent. It would be difficult to conceive ofa broader prohibition against solicitation and distribution.See FMC Corporation, 211 NLRB 770 (1974). I thereforeconclude and find Respondent violated Section 8(a)(l) ofthe Act when, on March 31, 1980, it orally promulgated,maintained, and enforced a rule prohibiting any union-re-lated solicitation and distribution on its property, and bydoing so it prohibited employees from soliciting theirfellow employees during nonworking time to join or sup-port the Union and prohibited its employees from distrib-uting leaflets to fellow employees during nonworkingtime and in nonworking areas.I reject Respondent's contention that what transpiredin the instant case was an insufficient incident of dispa-rate enforcement of a valid no-solicitation rule. The evi-dence is clear in the instant case that it is not a situationof disparate enforcement of a valid no-solicitation rule,but rather is the promulgation of a new rule by Respond-ent through its agents and supervisors, Dixon and Lewis,and as such the March 31, 1980, announcement replacedRespondent's previous rule.I further conclude and find Respondent's acknowl-edged confiscation of the petition in the circumstances ofthis case constituted interference in violation of Section8(a)(l) of the Act as alleged at paragraph 12 of the com-plaint in Case 10-CA-15752. Additionally, Process Con-trol Engineer Dixon's inquiry of employees Hughes andGardner as to who was circulating the petition and whohad signed it constituted interrogation in violation ofSection 8(a)(l) of the Act as alleged at paragraph 7 ofthe complaint in Case 10-CA-15752.5. The warning and subsequent suspension ofemployee Rudolph LovettThe General Counsel alleges at paragraphs 17 and 19of the complaint in Case 10-CA-15752 that Respondentissued a warning to its employee Lovett on or aboutApril 4, 1980, and from on or about April 29 to May 1,1980, Respondent suspended its employee Lovett becauseof his membership in and activities on behalf of theUnion and because he engaged in concerted protectedactivity. The General Counsel also alleges at paragraph13 of the complaint in Case 10-CA-15752 that Respond-ent, acting through Finishing Superintendent Hodges,had threatened employees with discharge and other re-prisals if they joined or engaged in activities on behalf ofthe Union. Inasmuch as the General Counsel relies onthe testimony of employee Lovett to establish the viola-tions set forth, I shall consider each of the above allega-tions together.Employee Lovett, a chemical mixer for Respondent,worked under the supervision of Finishing Process Con-trol Engineer Beck. Lovett became aware of the unioncampaign at Respondent sometime in March 1980.Thereafter, Lovett signed a union card, attended five ofsix union meetings, gave out a few handbills on behalf ofthe Union, talked it up in the parking lot, and wore aunion button which stated "Amalgamated Clothing andTextile Workers Union, ACTWU, Union Committee."Lovett's name appeared on a leaflet used as a handbillfor the Union. According to fellow employee Tidwell,April 16, 1980, was the first time the handbill (G.C. Exh.3) was passed out.Lovett testified with respect to a conversation amongemployees Brady and Rice, Finishing Process ControlEngineer Beck, and himself on April 4. As is set forthearlier in this Decision, Lovett's testimony with respectto portions of that conversation was not credited.Lovett testified that on April 25, 1980, Finishing Su-perintendent Hodges and Finishing Process Control En-gineer Beck came to where Lovett was working. Ac-cording to Lovett, he "was working toting stuff up a setof stairs about 17 high, had a bucket to put in the mix.As I sent by a black man named Leonard Crappes, I saidthere's going to be a meeting in Adel Tuesday night."Lovett testified he told Crappes this because Crappeshad been asking him about it. Lovett further testified:.350() AMNOCO FAHRICS CO.Q. [By counsel for the General Counsel]: \Whathappened next?A. I got the stuff and went on back downstairsand come back down to get another bucket andHodges had him all hugged up.Q. Had who hugged up9A. Leonard Crappes.Q. Was that unusual'?A. Very unusual to me.Q. Why was this so unusual'"A. Because Leonard is black, and Harold don'ttalk to nobody in that manner.Q. What happened next? Had you ever seenHodges talking to Crappes before?A. Never.Lovett returned to his job upstairs. He testified he againobserved Finishing Superintendent Hodges with his armaround the neck of employee Crappes. Sometime duringthe day, Finishing Process Control Engineer Beck toldLovett they were going to give him a warning for pres-suring a coworker during working hours about a union.Lovett was taken to an office where Beck and FinishingSuperintendent Hodges were and "they told me whatthey had to do and what I had been doing-asked medid I have anything to say, and I told them no, unlessyou make me mad I might say something-two or threewords. I don't remember the exact words but I justpointed at my badge and said that's what's causing it all,and you know it." According to Lovett, he was wearinga union button at the time.Following this incident, Lovett received yet anotherwarning and, although he did not remember the exacttime, he believed it was around April 28, 1980. Thiswarning was for not clocking out at a time when histimecard was missing, according to Lovett. On April 28,1980, Lovett proceeded to the timeclock rack wherethere were 80 or 90 cards of which his card had alwaysbeen on top, or at least one or two from the top, behindalphabetical letters. Lovett reached for his timecard, butit was gone. According to Lovett, Finishing ProcessControl Engineer Beck was leaning up against a railwhich separated the timeclock from another area; and,after Lovett looked and looked for his timecard withpeople pushing him, he turned to Beck and asked if Beckhad his timecard. Beck responded he did not. Lovettasked Beck what he had done with his timecard; Beckresponded it was where it belonged. Lovett asked Beckwhere he put it, and Beck responded, "What do youthink I've got, a photostatic mind?" Lovett then toldBeck he could get his, Lovett's, card and mark it whenhe picked them up, that he was leaving. Lovett testifiedhe came around the rail where Finishing Process ControlEngineer Beck was, and as he did he told Beck his cardbelonged between Joe Lloyd and Joe Ames. Lovett testi-fied Beck told him it was not there, that Lovett's namewas not at that place. Lovett stated, "I just walked outthe door and went home."Lovett reported to work on the following Mondayand found his timecard in the usual place between JoeLloyd and Joe Ames and, according to Lovett, the cardswere filed alphabetically. Lovett inquired of an ex-super-visor, Sue Williams, about the cards because he knew sheused to arrange the cards. According to Lovett, Williamswas able to pull his card out without looking, that sheknew precisely where it was, between Lloyd and Ames.Lovett testified Beck came by where he was and heasked Beck if he had found his timecard. Beck toldLov ett his card had been in the bottom right-handcorner where it always belonged. Lovett testified hiscard had never been in the bottom right-hand corner inthe 11 years he had worked there. Beck showed Lovettwhere he found the card. Lovett told Beck someone hadput the card in the slot under where his name appeared.Lovett testified his name was under the slot, but it hadnever been there before.The next day, Tuesday,. at approximately 4 p.m.,Lovett testified he was called apparently into FinishingProcess Control Engineer Beck's office where he wastold he was being given 3 days off for walking out andleaving his timecard unpunched. Lovett told Beck that, ifthat was what he had to do, to do it, it was his job. Becktold Lovett he already had the suspension written out.According to Lovett, he was then told to go to Em-ployee Relations Manager Sego's office where he andSego talked about the suspension for a while. Lovett tes-tified Sego said he would try to get the 3 days backLovett was going to lose. Lovett stated, "We arguedaround there for a while," and he told Sego it was hisunion badge that had done him in. Sego responded no,that wearing the union badge was Lovett's privilege.Lovett testified that Employee Relations Manager Segolooked through his file at the time and told him it was"as good a record as he had ever seen." Lovett respond-ed to Sego by saying it was funny he would go thislength of time without a warning and then get a warningand a 3-day suspension in approximately 2 weeks' time.Lovett testified he had never received any warnings orreprimands prior to the two in question.On cross-examination Lovett stated his timecard hadnot been in the timecard rack on several occasions.Lovett also acknowledged that various people were re-sponsible for taking the timecards from the rack, makingthe necessary notations thereon, and replacing them backin the rack. For example, he testified this had been doneby Sue Williams, Virginia Fender, Ronnie Hester, JimBeck, and "a bunch of them down there." Lovett alsotestified on cross-examination that, on the occasion inquestion, when he could not find his timecard, he justthrew up his hands and walked out. Lovett denied hewas suspended for threatening to do physical harm toFinishing Superintendent Hodges and Finishing ProcessControl Engineer Beck, but rather stated his suspensionwas for not punching the timecard. Lovett acknowl-edged he did not read the warning, but stated the warn-ing was read to him by Beck and there was no mentionof physical harm in it. Lovett acknowledged he mayhave admitted to Employee Relations Manager Sego hehad made threats to Hodges and Beck inasmuch as Segomade him "pretty mad." Lovett admitted telling Finish-ing Superintendent Hodges, while kidding around withhim, "I said he was going to keep picking on me until I151 DI)E CISI()NS ()1: NATI()ONAL I ABOR REI.A I-I()NS BOARDwas going to bruise him up so bad he would have towear a sack over his head."Finishing Superintendent Hodges testified that in earlyApril 1980 he was making a routine tour of his depart-ment and in doing so he passed employee LeonardCrappes' work station and as he did Crappes askedHodges to speak with him. Crappes told Hodges employ-ees Lovett had been bothering him on his job while hewas at his work station performing his work--wantinghim to attend union meetings. Crappes told Hodges hedid not want to be bothered by Rudolph Lovett.Crappes told Hodges that Lovett said if he Crappes, didnot come to the meetings, the Union would come to hishouse. Hodges testified Crappes informed him that thishad happened three or four times before and he wvantedit stopped.The same day of the conversation with Crappes,Hodges discussed the matter with Lovett's immediate su-pervisor, Finishing Process Control Engineer Beck.Hodges testified Lovett was then brought to an officewhere Beck gave him a warning for bothering fellowemployee Crappes while he was performing his job.Hodges testified Lovett refused to sign the warning sohe, Hodges, signed it as a witness. Lovett then toldHodges that the first time he saw Hodges down in Lo-vett's department he knew he would try to run him off.Lovett told Hodges he wanted him to come to his house.Hodges told him he would talk to him, but he did notfeel like he would do so under those circumstances.Lovett then asked Hodges where he lived and told himhe would come to his house. Hodges told Lovett it wasno secret where he lived. As Lovett walked out of theoffice, he said to Hodges, "just tell me where you live,I'll be there." Hodges asked Lovett if he meant that as athreat. Lovett responded no, he just wanted to talk withhim.Leonard Crappes testified he was an operator helperon the J box in the finishing department and as suchworked near employee Lovett. Crappes has been em-ployed by Respondent for 10 years. Crappes testified hespoke with Finishing Superintendent Hodges about em-ployee Lovett bothering him on the job. Crappes askedHodges to have Lovett stop bugging him about theUnion while he was working because "I couldn't do mywork for him." Crappes testified Lovett had been bug-ging him for 6 or 7 weeks about signing a card for theUnion.Crappes acknowledged on cross-examination by theGeneral Counsel that he considered Lovett to be a can-tankerous, unfriendly individual. Crappes testifiedHodges did not have his arm around him nor did hetouch him during the conversation. Crappes stated hecould not even do his work when Lovett was aroundhim because Lovett would bother him about the Union.Respondent contends employee Lovett interfered withthe work of employee Crappes in violation of Respond-ent's work rules, as evidenced by a signed complaint ofCrappes regarding the interference by Lovett, thatLovett had an opportunity to explain his conduct orrebut it, that he made no attempt to do so, and that anappropriate level of discipline was imposed in accord-ance with Respondent's established disciplinary policy.I credit the testimony of employee Crappes that hecould not perform his work in the manner he had previ-ously been able to because of the constant "bugging"that Lovett inflicted on him. The real issue in this partic-ular incident is not whether Lovett had a right to solicitfellow employees. but rather whether Respondent maymaintain order in the work of a fellow employee duringworktime. I credit the testimony of Crappes as corrobo-rated by Hodges that it was Crappes who first went toFinishing Superintendent Hodges to complain of thework interference of Crappes by Lovett, and I specifical-ly discredit any testimony of Lovett to the contrary. 1Theevidence is quite clear Respondent was merely followingits established disciplinary procedure and practice withrespect to employee Lovett. I therefore recommend dis-missal of that portion of the complaint in Case 10-CA-15752 which alleges Respondent violated Section 8(a)(1)and (3) of the Act by issuing a warning to its employeeLovett on or about April 4, 1980.I shall also recommend dismissal of that portion ofparagraph 13 of the complaint in Case 10-CA-15752which alleges that Finishing Superintendent Hodgesthreatened employees with discharge if they engaged inactivity on behalf of the Union inasmuch as there is nocredited evidence on which to base such a finding.Finishing Process Control Engineer Beck testified thatRespondent installed a new microprocessor in the middleof March 1980. Beck personally designed and purchasedthe microprocessor for Respondent in California. Becktestified that, since he had designed the microprocessor,it was decided he would be in charge of its operation.When he became in charge of the operation of the mi-croprocessor, the batch mixers at the plant came underhis supervision. At the time the batch mixers came underhis supervision, employee timecards were being takenfrom and placed back into the timecard rack slots bymanagement trainee Ronnie Hester. On Friday, April 25,1980, Hester had pulled the timecards from the timecardracks, had used Beck's desk to work on them, but, beforehe had an opportunity to replace them in the timecardracks, he was called away to attend a meeting. There-fore, Beck placed the cards back into the rack himself.Beck testified, and I credit his testimony, that he hadnever placed the timecards in the rack prior to that time.Beck testified he placed the cards in the rack at approxi-mately 3 p.m., and the timecards were placed back in therack at the place where the employee's name appearedon the rack. Beck testified he placed Lovett's card rightabove where Lovett's name appeared. The shift on thatday ended at approximately 4 p.m. After the employeesclocked out, Beck collected the cards because Respond-ent was not scheduled to operate the facility on the nextday, Saturday.Beck testified Lovett walked to the rack to obtain histimecard, turned around, looked at Beck, and askedwhere his card was. Beck told Lovett his card was infront of his name on the rack as was everyone else'scard. Beck testified Lovett looked back at the rack,turned around and looked at Beck, threw his hands up inthe air in disgust, did not say anything, turned andwalked out. Beck testified Lovett only glanced at the352 AMOCO FABRICS CO.timecards. Beck testified the 90 other employees check-ing out at that clock found their cards, clocked out, andleft.Beck testified Lovett's card was in front of his nameon the timecard rack when he (Beck) collected the time-cards. Beck took the cards to his immediate supervisorand explained to him what had happened with respect toLovett and penciled in on Lovett's card the correcthours for Lovett.Beck walked through the department toward Lovett'sarea on the following Monday at approximately 11:30a.m. Lovett walked up to him and asked him if he hadfound his timecard. Beck told Lovett he had, that it wasin the slot where he had put it. Beck told Lovett he wasin a hurry at that particular time but would speak withhim later about the card.Later that afternoon Beck talked with Lovett inBeck's office about the timecard. Beck explained toLovett he had placed the timecards in the rack, that itwas the first time he had ever done so, and that he wasvery sorry for any confusion which might have resultedfrom the timecard situation. Beck testified Lovett wasvery upset and told him he did not believe him that hehad just put his timecard somewhere else so as to aggra-vate him and create problems for him. Beck testified hetried to level with Lovett and explained to him he wassorry that it had happened and that in the future hewould insure Lovett understood where the timecardwould be. Lovett then told Beck "if I ever went crawl-ing through the area like a snake or something on thefloor that he would stomp me to death and that one dayHarold Hodges would be coming in shortly with a sackover his head because he would be bruised up so bad be-cause he was going to get him; that he was going tobreak both his bones-his arms and break both his legs."Beck testified Lovett was very upset both with him andwith Hodges. Lovett told Beck he (Beck) did not de-serve his job, that he was a son-of-a-bitch, and that Re-spondent should promote people from within instead ofhiring people like Beck from the outside. Lovett toldBeck that James Sego would be hurt one day because hewas walking around motel parking lots where he did notbelong, that somebody was going to beat him up. Becktestified, "the main thing he kept stressing was the factthat he was going to do physical harm to me, and thathe was going to do physical harm to my immediate su-pervisor, Harold Hodges." Beck said Lovett continuedthe conversation by talking about Leonard Crappes.Beck testified Lovett said "that Harold had made thatnigger Crappes sign that paper because he was real closefriends with him, and that he just-that Harold wasreally just pushing toward Crappes to get him just tosign the paper to give him a warning." According toBeck, as soon as Lovett completed that comment he leftthe office.Beck proceeded to discuss the matter with his supervi-sor, Hodges, telling Hodges what L ovett had said.The following day Hodges and Beck met with Em-ployee Relations Manager Sego, according to Beck, "be-cause I felt like that I had been threatened, and I felt likemy supervisor had been threatened with physical vio-lence." Sego, Hodges, and Beck discussed the incidentand decided to give Lovett a 3-day suspension becauseof the threats he had made to Beck and regarding Beck'ssupervisor, Hodges. That afternoon Lovett was given a3-day suspension for threatening a supervisor.Respondent contends the suspension of Lovett fromApril 29 until May 1, 1980, resulted from his havingthreatened Finishing Process Control Engineer Beck andFinishing Superintendent Hodges with physical harm.Respondent contends the Board has consistently heldthat an employer has the right to maintain order and re-spect among its employees and to discipline employeesfor threatening violence against the employer or its em-ployees. The Respondent further contends there is nocredible evidence Respondent had any knowledge of Lo-vett's union support other than Lovett's self-serving testi-mony that he wore a union button, which contention itargues was rebutted by the testimony of employeesOutlaw, Ash, and Garrett, who each testified they knewLovett, worked with him on a frequent or daily basis,and never saw him wear a union button. As such, theRespondent contends counsel for the General Counseldid not establish a prima facie case within the principlesand guidelines spelled out in Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980).There can be no question but what Respondent knewLovett favored unions inasmuch as Finishing ProcessControl Engineer Beck acknowledged employee Lovetttold him on March 21, 1980, that he worked for a placewhich had a union and enjoyed working under a union.Further, Respondent was well aware Lovett was for theUnion by April 4, 1980, inasmuch as Crappes' complaintto Finishing Superintendent Hodges was that Lovett wasinterfering with his work in an attempt to have him sup-port or join the Union. Respondent relied on this com-plaint of Crappes. I find it unnecessary to determinewhether Lovett wore a union button on the two specificincidents herein, particularly on April 4, 1980, inasmuchas I find Respondent was fully aware of Lovett's unionactivity without having to rely on whether Lovett worea union button or not. It is undisputed on this record thatLovett had worked for Respondent for 11-1/2 yearswithout receiving warnings. Finishing Process ControlEngineer Beck testified he thought Rudolph Lovett wasa good employee, that he did him a very good job, thathe worked every day, and very rarely did he have anyproblems with Lovett.As indicated elsewhere in this Decision, cases alleging8(a)(3) violations, such as Lovett's suspension, whereinemployer motivation is called in question, the Board inWright Line, Inc., supra, stated: "First, we shall requirethat the General Counsel make a prima facie showingsufficient to support the inference that protected conductwas a 'motivating factor' in the employer's decision.Once this is established, the burden will shift to the em-ployer to demonstrate that the same action would havetaken place even in the absence of the protected con-duct." In the instant case, as it pertains to the suspensionof Lovett, I find counsel for the General Counsel has es-tablished a prima faicie case. Respondent had knowledgeof Lovett's union sympathies and, as is shown elsewherein this Decision, Respondent demonstrated union animus;353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis taken in conjunction with Lovett's length of serviceas an acceptable employee without reprimand other thanthose discussed herein clearly supports an inference thatprotected conduct was a motivating factor in Respond-ent's decision to discipline Lovett.I find, however, that Respondent met its burden ofdemonstrating that the same action would have beentaken against Lovett even in the absence of his protectedconduct.I credit the testimony of Beck that Lovett was disci-plined for making threats of physical violence toward thepersons of Beck and his immediate superior, FinishingSuperintendent Hodges. As indicated elsewhere in thisDecision, after careful observation and consideration ofLovett's testimony, I am persuaded his testimony wherecontradicted or unsubstantiated is unworthy of belief.Lovett acknowledged he may have admitted to Employ-ee Relations Manager Sego that he threatened Beck andHodges with violence. The Act does not protect employ-ees from their own misconduct and insubordination. TheBoard, as noted supra, has frequently held that if an em-ployee provides an employer with sufficient cause fordischarge or, as in this case, suspension for which hewould have been terminated or suspended in any event,the employee's discharge or suspension cannot be heldunlawful merely because the employee had previouslyengaged in union activity. The Respondent cannot befaulted for attempting as it were to "nip in the bud" suchpotential violence by a person who has expressed an in-clination towards it. See Acrylic Optics Corporation, 222NLRB 1105, 1106 (1976)There is no credible evidence Respondent throughFinishing Process Control Engineer Beck in returningthe timecards to the timecard rack in alphabetical orderwas attempting to set Lovett up for suspension or dis-charge. Beck, based on his testimony which I credit, wasreturning the cards to the rack in the location for thefirst time ever and was merely placing them back in thetimecard rack in alphabetical order. Further, Beck evenattempted to apologize to Lovett the following workdayfor any confusion that may have resulted from his nothaving known a different order in which to replace thecards other than by where the employee's name waslisted for the card to be. It is without dispute that thetimecard incident gave rise to the meeting at whichLovett made the threats in question. The factor of whatbrought about the meeting, however, fades in importancewhen considered in the light of Lovett's defiant andthreatening conduct. Even Lovett's long length of ac-ceptable service to Respondent can add little in evaluat-ing Respondent's motivation under the circumstances ofthis case. In normal circumstances, an employer absent adiscriminatory motive might well be reluctant to dismissa long-term employee. However, toleration of gravethreats such as Lovett's could only be carried so far. Al-though it is not my function to determine whether disci-pline is severe or not, I do find it could be looked at asone of many circumstances to make a determination withrespect to Respondent's motivation. However, in the in-stant case Respondent's discipline of Lovett wouldappear to be in keeping with the conduct of Lovett.Therefore, an inference of an improper motive cannot bedrawn therefrom.I therefore conclude and find that the 3-day suspensionof employee Lovett was brought about by his havingmade threatening comments regarding Respondent'smanagement personnel. Accordingly, I find no violationof Section 8(a)(3) and (1) of the Act in Lovett's suspen-sion from on or about April 29 to on or about May I,1980.6. The alleged denial of access to the plant premisesThe General Counsel at paragraph 15 of the complaintin Case 10-CA-15752 alleges that Respondent actingthrough Plant Manager Van Cochran on or about April9, 1980, in and about the vicinity of its plant, prohibitedaccess to the plant premises to employees who engagedin protected concerted activity in violatin of Section8(a)(l) of the Act.Counsel for the General Counsel relied on the testimo-ny of employees Ronnie Bennett, James A. White, andDonald Tidwell to establish the alleged violations.Employee Ronnie Bennett testified he asked EmployeeRelations Manager James Sego on April 8, 1980, whereat Respondent's location would it be legal for him topass out union leaflets. Bennett asked Sego at the requestof one of the union organizers. Bennett was told by Segohe could pass out union leaflets on his own time in thebreak area. Bennett then asked Sego what about theparking lot because employees had passed out leaflets thenight before and the security guards at Respondent hadseen them but did not say anything to them; whereas theemployees passing out literature on the day shift had"gotten picked on" by the guards. According to Bennett,Sego told him Respondent had made a mistake on thatparticular incident.Employee Tidwell testified he handbilled at Respond-ent's plant on various occasions and did so specificallyon April 9, 1980. Tidwell along with his wife and ap-proximately 15 other of the union organizers went to Re-spondent's parking lot at approximately 7:30 a.m. at thegate where employees go in to pass out literature. Ben-nett along with the others started handbilling and at thatpoint Respondent plant guard Juan Bargus came fromthe guard gate to where he and his wife were walking inthe direction of the guard gate and yelled, "You all putthose things back in your car." According to Bennett, hiswife told the guard they had a right to pass out the lit-erature until time to clock in for work. The guard thentold Bennett's wife in Bennett's presence, "Lady, if youdon't put those things back in your car right now ...you won't live to work today. He said, I'll call the sher-iff." Bennett and his wife put the handbills back in theircar and came back up to the gate to go to work. Re-spondent guard Bargus told Bennett, "The ones I sawhanding out leaflets stand right here." Bennett and theothers who had been involved in the handbilling stood tothe side of the gate, the shift changed, and the guardthen told them they could leave. Bonnie Jilcott, one ofthose handbilling, asked the guard which way they couldgo, whether into work or not. The guard responded,"No, y'all go off the company property." Bennett testi-354 AMOCO FABRICS CO.fled those who had been handbilling proceeded back tothe public road where Union Representative Rita Ernstwas waiting. Ernst instructed Bennett and the others tofind out if they were fired. Bennett asked the guard ifthey were fired, and the guard responded "Mr. VanCochran was checking to see what he could do with us."According to Bennett, a few minutes passed and thenPlant Manager Van Cochran came from his office to theback of some cars at the parking lot outside the office.The guard proceeded over where Cochran was and itappeared Cochran and the guard had a conversation.The guard then returned to where Bennett was. Bennettstated those who had been detained were then allowedto go to work.Employee loom fixer James A. White corroborated thetestimony of Tidwell in all essential points.Plant Manager Cochran testified he received a callfrom the security guard at the gate of Respondent's planton April 9, 1980, regarding the activities of employees inthe parking lot. According to Van Cochran, the call wasfrom plant guard Juan Bargus who told Cochran someemployees were passing out leaflets at the walk-throughgate and asked what should he do about it. Van Cochrantold Bargus he would call him right back. Cochran testi-fied he called Bargus back in about 5 minutes or less andtold him that employees could pass out leaflets at the en-trance as long as they did not block it, but, if theyblocked the entrance, they would have to move out ofthe way. Cochran denied going outside to speak with thesecurity guard at the guard shack.It is undisputed on this record that Respondent plantguard Bargus prohibited employees from distributing lit-erature and for at least a period of time denied the em-ployees distributing the literature access to the plantproperty either to distribute the literature or to go towork. I conclude and find guard Bargus did so at thebehest of Plant Manager Cochran. I am inclined to anddo credit the corroborated testimony of Tidwell thatCochran came outside the plant and spoke with the plantguard at the time the employees were prohibited frompassing out literature and being denied access to theplant. I do so not only for the reason that Tidwell's testi-mony in this respect is corroborated by Bennett, but Ifurther do so based on the fact that Respondent did notcall plant guard Bargus as a witness, nor did Respondentmake any attempt to show that Bargus was no longeremployed by or unavailable to the Respondent. Plantguard Bargus was the one witness who could have cor-roborated Plant Manager Cochran's testimony. Barguswas clearly a witness within the direct control of Re-spondent and as such I conclude that, if plant guardBargus had been called, he would have testified unfavor-ably to Respondent in this particular aspect of the case.An inference adverse to the party who fails to call wit-nesses otherwise available to it or neglects to explain thefailure to call such witnesses has been established lawsince the early days of the Board. Freuhauf Trailer Corn-pany, I NLRB 68 (1935), reversed 85 F.2d 391 (6th Cir.1936); 301 U.S. 49 (1937), reversing circuit and enforcingthe Board. See also Martin Luther King, Sr. NursingCenter, 231 NLRB 15 (1977). Assuming arguendo, thatCochran did not appear outside the plant, it was at hisdirection that employees were for a period of time pro-hibited access to the plant premises and precluded fromdistributing their union literature at Respondent's prem-ises.I therefore conclude and find that Respondent throughPlant Manager Cochran on or about April 9, 1980, pro-hibited access to the plant premises to employees whoengaged in protected concerted activity as alleged inparagraph 15 of the complaint in Case 10-CA-15752 andin so doing violated Section 8(a)(1) of the Act.7. The alleged warning and subsequent discharge ofemployee Donald Dean TidwellThe General Counsel alleges at paragraph 16 of thecomplaint in Case 10-CA-15752 that Respondent on orabout April 9, 1980, issued a warning to its employeeDonald Dean Tidwell because of his membership in andactivities on behalf of the Union and because he engagedin concerted protected activities. The General Counselfurther alleges at paragraph 19 of the complaint in Case10-CA-16016 that Respondent discharged and thereafterfailed and refused to reinstate Tidwell because of hismembership in and activities on behalf of the Union andbecause he engaged in protected concerted activity andbecause he gave testimony to the Board in Case 10-CA-15752.Respondent admitted issuing a warning to Tidwell onApril 9, and discharging him on June 12, 1980, but con-tended it did so for good cause.Donald Dean Tidwell commenced work for Respond-net in May 1972 and was employed there until June 12,1980. Tidwell's most recent job was that of a loom fixerunder the supervision of Collis Adams. Tidwell becameaware of the union campaign at Respondent when hewas approached by fellow employee Warren in Septem-ber 1979. Warren asked Tidwell if he would be interest-ed in talking to the employees about starting a union atRespondent. Tidwell attended union meetings, handedout union cards, talked to fellow employees about theUnion, had union meetings at his home, and wore aunion badge. Tidwell handbilled at Respondent onMarch 30 and 31, 1980, and was observed handbilling byWeaving Superintendent Lewis and Textile Superintend-ent B. J. Armistead. As is set forth elsewhere in this De-cision, Finishing Process Control Engineer Beck inquiredof Tidwell regarding rumors at the plant and asked Tid-well if the employees were fixing to bring a union in atRespondent. Additionally, Tidwell along with others wasprohibited access to the plant premises by Plant ManagerCochran on April 9, 1980.Tidwell testified he commenced working on a loom onApril 9, 1980. Approximately 15 to 20 minutes after hecommenced work, Process Control Engineer Dixonwalked by where he was working. Additionally, Weav-ing Superintendent Lewis came by where Tidwell wasperforming his work and walked around the loom ob-serving the work Tidwell was doing. According to Tid-well, Process Control Engineer Dixon passed by wherehe was working again that morning. Sometime thereafterTidwell's immediate supervisor, Maintenance Supervis,)rCollis Adams, came by and asked Tidwell if he had cov-355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDered the loom while he was pulling maintenance on it.Tidwell told Adams no, he had not, that nobody hadbeen covering the lino looms when they pulled mainte-nance on them. Adams told Tidwell that Process ControlEngineer Dixon had a warning for him (Tidwell) in theoffice. Tidwell met in Dixon's office with Adams andDixon.According to Tidwell, Dixon informed him WeavingSuperintendent Lewis had stated there was an employeepulling maintenance on a lino loom without covering it.Tidwell told Dixon nobody covered the lino looms whenthey pulled maintenance on them. Dixon told Tidwell hehad a written warning for him and asked if he wouldsign it. Tidwell told Dixon he would not, but if Dixonwould bring in the rest of the people who had been pull-ing maintenance on lino looms and not covering themand have them sign a warning, then he too would signone.Tidwell testified he had been servicing lino loomssince November 1979, that he had serviced approximate-ly 100 to 120 during that period of time and that he hadnever covered any of them. Tidwell testified supervisorshad seen him doing this and he had never been issued awarning before. ' In response to questioning by the Gen-eral Counsel, Tidwell stated he had never been told tocover lino looms when working on them. Tidwell didacknowledge employees had always covered the flatweave looms.Tidwell stated flat weave looms produced solid sheetsof material which would be damaged if soiled, while thelino weave produced a fish net type material in whichcleaning material or oil if spilled on it would pass onthrough.On cross-examination Tidwell acknowledged thatProcess Control Engineer Dixon may have told loomfixers to cover the looms in April 1979. Tidwell ac-knowledged he had told the Board in his pretrial affida-vit that Dixon had told loom fixers to cover the looms.Tidwell stated he did not commence work on lino loomsuntil November 1979, and that no one had ever told himto cover lino looms. Tidwell testified that, in servicing orperforming maintenance on the looms, the loom fixersused oil and cleaning solvents among other material. Tid-well acknowledged that any .:pill of oil or cleaning sol-vent onto the lino type fabric would go through the rollas opposed to remaining on the top of the tighter fabricof the flat weave.Maintenance Supervisor Collis Adams testified he wasin charge of the maintenance and cleaning of looms atRespondent, and he had always required the fabric to becovered while the the loom was being cleaned and hehad done so ever since he had been in charge of mainte-nance, which had been a year and a half. Adams stated itwas necessary for the fabric to be covered because thecleaning ingredients and the oil and grease from the ma-chine would go into the fabric and the fabric would beruined when it was put into the oven. Adams testifiedthe material from both types of weave was placed inovens in order to affix purchaser labels to the sacks.'TidclIl iclilicd D)ixonl toild himl Ihi, 'o. is hl l secnd x, rni g. ihai hehad a wsarning irl Jan:llluair 1980). ind that, if Ihcre weire it rilt ,i oc.iasl,he sxould he hirminaledAdams further testified Tidwell had cleaned six loomsbetween the dates of January I and June 10, 1980.Adams knew of no occasion prior to April 9, 1980, whenemployee Tidwell had cleaned a loom without first cov-ering the fabric. In fact, Adams stated to his recollectionhe had never seen anyone perform maintenance on loomswithout covering the fabric. Adams testified the linoweave was more easily soiled than the flat weave be-cause the lino weave was a more open weave and anysubstance spilled on it such as oil or cleaning solventcould more easily proceed through various levels of thefabric and go deep into the cloth. Adams testified thelino weave material was used to bag oranges, apples,grapefruits, tangerines, onions, and the like for shipment.According to Adams, dirty fabric was not the problemwith respect to the bags or sacks, but rather the fact that,when the cleaning substance, oil, or solvent got on thematerial, it caused holes to burn in the fabric whenplaced in the oven and as such made the material unac-ceptable for the shipment of oranges, apples, and thelike. Adams stated cleaning solvent was placed on themachines and then blown off with an airhose, thus caus-ing the cleaning solvent to spread over an area withinthe range of the blow of the airhose.Loom fixer Jerry Harris testified he had worked forRespondent for approximately 10 years and except for 3months of that time he worked in the capacity of a loomfixer. Harris testified it was standard procedure eversince he had been at Respondent's plant to cover thefabric when working on a loom. Harris testified the fail-ure to do so resulted in wasted fabric. Loom fixerMonroe Stone testified he had worked for Respondentfor 5 years and it was standard procedure to cover thefabric when loom fixers were working on a loom. Main-tenance Puller Allen Summerlin testified he had workedfor Respondent for approximately 9 years and Respond-ent had a rule that, if you were going to pull mainte-nance on a loom, you had to cover up the material.Loom fixer Gary Rooks testified he was a 9-year em-ployee of Respondent and it was standard procedure atRespondent when pulling maintenance on a loom tocover the material, otherwise the cloth would be ruined.Respondent contends Tidwell was warned on April 9,1980, for not covering the fabric on a loom which was arequirement of Respondent as evidenced by work rule 3of its plant rules which pertained to employees refusingto follow work instructions. Respondent further contendsthe General Counsel failed to establish a prima facie caseherein and that the allegation should be dismissed. Re-spondent further contends that even assuming arguendo aprima facie case had been established, Respondent hadshown it would have disciplined Tidwell even in the ab-sence of his union activity, and thus the allegation mustfail.The essential elements of a prima facie case with re-spect to Tidwell's warning on April 9, 1980, have beenestablished. It is clear Tidwell had engaged in union ac-tivities, Respondent was fully aware of these activities,and he was disciplined. Further, the timing of the disci-pline certainly raises suspect with respect to the motiva-tion of the action taken by Respondent. There can be no356 ANMOC()O FABRICS COquestion but that General Counsel has established aprima Jarcie showing sufficient to support an inferencethat protected conduct was a motivating factor in Re-spondent's decision. The burden then shifted to Respond-ent to demonstrate that the same action would ha etaken place even in the absence of protected conduct.Wright Linc, a Diviion olf Wright Line. I/c.. 251 NLKRB1083 (198().I conclude and find that Respondent has satisfied thatburden. It is undisputed that Tidwell performed mainte-nance on a loom without co cring the fabric. T idwcllcontends he did not know of a requirement to cover thelino fabric. Tidwell fuirther indicated he had performedhundreds of maintenance actions on looms and had notcovered them and had done so with the know ledge ofRespondent's supervision. I simply find Tidwuell's contell-tions unbelievable. The evidence is rather overwhelmingthat Respondent required the looms to be covered whenmaintenance was being performed. Even Tidwell himselfacknowledged he might have been told of such a re-quirement a year earlier than the incident herein. Theevidence is very persuasive that Respondent had validreasons for requiring the covering of the fabric. Re-spondent had a rule requiring the following of workinstructions and as evidenced by Resp. Exh. 35 employ-ees such as Lonnie L. Harnage had been disciplined foramong other reasons "failing to follow specific instruc-tions to cover the press roll on loom 6739" on October26, 1979. Additionally, employees Eddie Perkins andLarry Cornelius (Resp. Exhs. 45 and 39) had been previ-ously discharged for not following work instructions.Based on the foregoing, I am persuaded that the com-plaint with respect to Respondent having unlawfullyissued a warning to Tidwell on April 9, 1980, must bedismissed.Tidwell testified he was discharged on June 12, 1980.Tidwell stated that on the morning of June 11, 1980,when he reported for work, his supervisor, Adams, in-formed him the loom he had worked on the day beforehad been found leaking oil. The loom number in questionwas loom 552. Adams informed Tidwell the leak hadbeen found the night Tidwell worked on the loomaround shift change time, and that he. Adams, did notknow what would be done with respect to it. Tidwellproceeded to pull maintenance on another loom whenMaintenance Supervisor Adams came to him and askedhim to go to the office. Tidwell and Adams went toProcess Control Engineer Dixon's office.Dixon told Tidwell they had found the loom he hadworked on the night before leaking oil and he was beingsent home until Respondent had an opportunity to inves-tigate the situation. According to Tidwell, he received awarning and went home. Tidwell was told to report towork at 8 o'clock the next day.Tidwell could not locate his timecard when he arrivedat work the next day and inquired of Adams about thecard. Tidwell was told by Adams that Weaving Superin-tendent Lewis had instructed that the timecard be pulledand that Lewis would later speak with Tidwell. After await of 30 minutes or more, Tidwell met with Lewis.While waiting to meet with Lewis, Tidwell had askedProcess Control Engineer Dixon if he could have a wit-ness with him and Dixon told him no. Lewis told Tid-well he supposed Maintenance Supervisor Adams andProcess Control Engineer Dixon had gone over withhim what had happened. Tidwell stated they had. Lewisthen informed Tiduell he was going to have to let himgo. Tidwell protested saying someone else had messedup the loom after he left. Weaving Superintendent Lewistold Tidwell Respondent had investigated it and no oneelse had messed with the loom, and, according to Tid-well, Lewis further told him his work had been so poorlately they were going to have to let him go.Tidwvell explained that to check for an oil leak on aloom the inspection plate must be taken off the front ofthe loom, make a visual inspection of the loom, replacethe inspection plate, take a paper towel and wipe theplate clean, and, according to Tidwell, if there is a leak,it will show' up. Tid well testified he did this proceduretwice on loom 552 on the night he repaired it. Tidwelltestified he could tell someone else had worked on theloom other than himself because he saw' permatex on theloom. He described permatex as a liquid gasket sealer.Tidwell discussed the permatex with employee DarrelMathis, who was a loom fixer. According to Tidwell,Mathis told him the only thing he found wrong withloom 552 was three allen-type screws needed tighteningon the bottom of the loom. Tidswell stated he askedMathis if he put permatex on the machine, and Mathistold him no, that all he did was tighten up the threescrews. 9Maintenance Supervisor Adams testified that on June11, 1980, Tidwell performed regular routine maintenanceon loom 552. According to Adams, the maintenance Tid-well pulled was of the type he did every day on weavemachines. Adams testified that on some occasions Tid-well did not have to go into the lower housing on a ma-chine, but that on the particular occasion in questionTidwell had to in order to set some lifters and openers inthe heighth and lowness of the shuttle lifter. Adams testi-fied that when the inspection plate cover was placedback on the outer housing, the screws were left fingerloose on the inspection cover which resulted in all of theoil draining from the machine. The leak was discoveredon the evening shift. According to Adams, the machinehad run for about 7 to 7-1/2 hours when discovered andthe leaking oil had run underneath the fabric and under-neath the loom. If the machine leak had not been discov-ered and the loose plate not tightened, the damage to themachine would have been approximately $8,000 to$10,000. according to Adams.Weaving Superintendent Lewis approved the recom-mendation that Tidwell be terminated on June 12, 1980,[t riduell lestified that as he rails on his way out of the plant at thetimle he as setilt home h) Respondllt. he had a chance meeting ithfelloi, emplo).ee Wayne Bennettt u ho asked Why he .as going homelidt.ell told Bennett he uas being sent home hecause of an oil leak Ben-nlrt told Tid.eil to look ait he oil lea on the loom According to Tid-'"ell, Hienllen had Irfornied Process Corltrol t ngineer Dixon abhout theleak ienllrlet had delcrmined that enployce Ranllld Noll ulas repontlihlefor u orktig ton the p.artnuliar loomn thati a.s leaking Hentielt Iold l idci.'ell Ihal Dixl)on hald illforrrnld him th rhlt t lhrhig lould hbe donte ihaboutprosinlg As hoe had done it. I1o lusl tighten up the bolts 'ldtell testifiedernplhsec Rand.i s Noll did riot ' reil t .i 1tliOll hbiltll DECISIONS ()T NAI I()NAL L.A()R R I.ATIO()NS BO)ARI)because of what he considered to be poor job perform-ance with a potential of several thousand dollars damageLewis testified he based his poor job performance assess-ment on the fact Tidwell had pulled routine maintenanceon the loom and left the inspection cover loose causingthe oil to leak from the machine, which leak was readilydiscovered by the fixer on the oncoming shift.Respondent contends its normal progressive disciplin-ary procedure was followed with respect to employeeTidwell. Tidwell had been disciplined in January 1980for absenteeism. The evidence indicated another loomfixer had received the same discipline for the same mis-conduct. Tidwell then received a warning on April 9,1980, for failure to follow instructions. The third incidentthen resulted in the discharge of Tidwell on June 12,1980, for poor work performance. Respondent contendsTidwell was not the subject of any disparate treatment.Respondent's counsel contends there can be no questionbut that an employer has the right to demand satisfactorywork performance from its employees and that, whenunsatisfactory work can potentially result in extensivedamage, an employer is justified in imposing discipline.Respondent cited Klate Htoh Company, 161 NLRB 1606(1966), wherein the Board held: "If an employee pro-vides an employer with a sufficient cause for his dismiss-al by engaging in conduct for which he would have beenterminated in any event, and the employer dischargeshim for that reason, the circumstance that the employerwelcomed the opportunity to discharge does not make itdiscriminatory and therefore unlawful." Respondent'scounsel contends counsel for the General Counsel failedto even establish a prina facie case with respect to thedischarge of employee Tidwell.As set forth supra, I conclude counsel for the GeneralCounsel established a prima facie case with respect to thewarning given to Tidwell on April 9, 1980. 1 considerthat same evidence to constitute a prima facie case withrespect to Tidwell's discharge such as would require Re-spondent to demonstrate the same action would havetaken place against Tidwell in the absence of his protect-ed conduct.I am persuaded Respondent met its burden. Tidwelldid not deny having performed maintenance on loom 552on the night in question. He rather attempted to shift theresponsibility for the leak caused by the loose inspectionplate cover to someone having worked on the loom afterhe completed his work on it. I find such evidence unper-suasive.The General Counsel did not call Wayne Bennett as awitness even though employee Tidwell indicated Bennetthad knowledge of other looms leaking with Respond-ent's knowledge without employees being disciplined. 2Iam persuaded Respondent followed its normal progres-sive disciplinary procedures with respect to Tidwell, thatit did not treat him differently from other employees,and it demonstrated it would have discharged Tidwelleven in the absence of his protected conduct.I therefore recommend that portion of the complaintin Case 10-CA-16016 which alleges Respondent unlaw-"' In Ihis same respecl, the General Ciountsel did not call I)arrel Mathisas a wifltnessfully discharged Donald Dean Tidwell on June 12, 1980,he dismissed in its entirety. Further, I find the recordevidence does not support a finding that Respondent dis-charged Tidwell because he gave testimony to the Boardin Case 10-CA-15752. I therefore also recommend dis-missal of that portion of the complaint in Case 10-CA-16016 which alleged a violation of Section 8(a)(4) of theAct in the discharge of Tidwell.C. The Alleged Violations in Case 10-CA-160161. Alleged interrogationThe General Counsel alleges at paragraph 7 of thecomplaint in Case 10-CA-16016 that on or about speci-fied dates between March 31 and April 15, 1980, in andabout the vicinity of its plant, Respondent by its supervi-sors and agents, Supervisor Lynn Duck, Weaving ShiftSupervisor Howard Bennett, and Extrusion Shift B Su-pervisor Peter Peterson, interrogated employees concern-ing their union membership, activities, and desires in vio-lation of Section 8(a)(1) of the Act.Counsel for the General Counsel relied on the testimo-ny of employees Clemenstine Hendley, Elijah Bailey III,Kenneth Locklear, and James Frye to establish the viola-tions alleged.Elijah Bailey III testified he was an employee of Re-spondent and learned of the union campaign at Respond-ent on April 1, 1980. After learning of the union cam-paign, Bailey passed out union leaflets in the plant park-ing lot, attempted to sign up employees at break time, at-tended union meetings, went to meetings of the Unionheld in employees' homes, and attempted to talk to em-ployees about joining the Union. From April 9, 1980,until about the last of June 1980, Bailey wore a unionbutton to work every day. On April 8 Bailey had a con-versation alone with Supervisor Lynn Duck in Duck'soffice. Bailey testified he had gone to Duck's office topick up money he had won in a fishing tournament and,while he was in Duck's office, Duck told him he hadsomething he wanted to ask him. Duck told Bailey:He asked me how I felt about the Union, and I toldhim I was all for it, and he told me that the Unionconsists of organized crime, and the only way theUnion could survive was by the members payingunion dues, and said if you sign the committee card,ain't no way for you to get out of the Union. If youhave a problem or anything, you can't go to yoursupervisor. You had to go to the Union, and he saidsome more things. I told him I didn't know thatmuch about the Union, that I was going to a meet-ing that afternoon when we got off from work.Former employee James Frye testified he had a con-versation with Supervisor Duck at the end of the workline the second week of April 1980. No one was presentother than Duck and Frye. According to Frye, Duckasked how he was doing and then stated, "James, howdo you feel about the Union'?"" Frye replied he did notknow. Duck then told Frye the Union was no good, thatyou had to pay dues and they just take your money and AMOCO FABRICS CO)the Union does not have many benefits like the Respond-ent did.Supervisor Duck testified he had a conversation withBailey at the time when Bailey came by his office toclaim half of the prize money for the largest bass beingcaught in a fishing tournament certain of the employeeshad attended. Duck told Bailey he wanted Bailey to hearboth sides of the story regarding the Union. Duck thentold Bailey what he thought about the Union. Duckasked Bailey to look at both sides and make sure heheard from both and then he could make his own deci-sion. Duck testified he had associated with Bailey andother employees away from the plant on such activitiesas fishing and scouting for places to deer hunt. Duck ad-mitted he asked Bailey how he [Bailey] felt about theUnion, but he believed the date of his inquiry was a dayor so later than Bailey had indicated. Duck denied heasked former employee Frye how he felt about theUnion.I find that Respondent through Supervisor Duck inter-rogated employees concerning their union activities onApril 8 and 15, 1980. Duck readily admits asking em-ployee Bailey how he felt about the Union on April 8and, although Duck generally impressed me as a crediblewitness, I find he either failed to remember or misstatedthe facts when he denied he asked employee James Fryehow he felt about the Union, and as such I discreditDuck's denial. I find such conduct of Respondent violat-ed Section 8(a)(1) of the Act as alleged at paragraph 7 ofthe complaint in Case 10-CA-16016. I further concludeand find that Duck's comments to Bailey about employ-ees being unable to go to their supervisor with problemsconstituted a threat to employees in violation of Section8(a)(1) of the Act as alleged at paragraph 9 of the com-plaint in Case 10-CA-16016.I reject what seems to be an apparent contention ofRespondent that because Duck and Bailey were sociallygood acquaintances, the actions of Duck would not con-stitute unlawful conduct. There is no procedure wherebyunlawful coercive interrogation can be converted tolawful conduct premised on the fact the individuals inquestion were personal friends. See Mayfield's DairyFarms, Inc., 225 NLRB 1017 (1976).Clemenstine Hendley testified her supervisor wasHoward Bennett. Hendley became aware of union activi-ties at Respondent during the last week in March.Hendly attended approximately 11 or 12 union meetings,talked to employees about joining the Union, wore aunion button, and signed a union card. Hendley testifiedthat she was at her machine at the burling table the lastweek of March 1980 when her supervisor, Bennett, cameto Hendley and told her he wanted to talk to her. Hend-ley asked Bennett if it was about the Union, and Bennettsaid it was. Bennett asked Hendley how she felt aboutthe Union. Hendley told Bennett she had not make upher mind at that time, but when she did she would lethim know. Hendley told Bennett she had 8 years' work-ing experience under the AFL-CIO in piecework, butshe did not know how it would differ in a place like Re-spondent's plant, that she needed to know' more aboutthe Union. Bennett asked her how she was going to learnmore about the Union, by going to a particular fellowemployee? Hendley informed Bennett she would go tounion meetings to find out more about the Union. Ben-nett told Hendley he wanted to ask her some questions,so Hendley asked that he give her time to get a card andwrite down what he said. Bennett then told Hendley,"The way I understand it, you can't go to your supervi-sor with your personal problems like you talk them overwith me now." Hendley told Bennett she did not knowabout that. Bennett then told Hendley about an employeeat Weyerhauser Company who was working to pay for atruck and that a strike was called for by a union, and thetruck was burned. Bennett told Hendley unions werereally a form of organized crime.Weaving Shift Supervisor Bennett testified he had aconversation with Hendley at her work station either atthe end of March or the beginning of April 1980. Ben-nett stated he told Hendley he wanted to talk to herabout the Union. According to Bennett, Hendley shuther machine off, sat down, and told him, "Let's talk."Bennett testified, "I told her about an employee that wehad working for us by the name of John Bryce, that hehad a tractor trailer truck and he used to haul chips forWeyerhauser Company in Adel, Georgia. They wereunionized. Weyerhauser had been on strike for 6 monthsand during this time he could not make the payments onhis truck and he lost it." Bennett testified this conversa-tion with Hendley took place before employees passedout union leaflets at the plant. Bennett denied he statedthe Weyerhauser employee's truck had been burned andhe further denied telling Hendley that if the Union camein, she could not go to her supervisor with her problems.Although employee Hendley did not appear at alltimes to have a real grasp of all of the facts of a particu-lar situation, I nonetheless conclude, based on my obser-vation of her testimony, that her testimony is worthy ofbelief. I credit Hendley's testimony with respect to theconversation between Weaving Shift Supervisor Bennettand herself which took place on or about March 31,1980. 1 specifically discredit Bennett's testimony where itis contradicted by employee Hendley. Accordingly, Ifind Respondent unlawfully interrogated its employeesconcerning their union membership, activities, and de-sires as alleged at paragraph 7 of the complaint in Case10-CA-16016, and further find that Respondent throughBennett threatened employees they would not be able totake grievances to their supervisor if they selected theUnion as their collective-bargaining agent as alleged atparagraph 9 of the complaint in Case 10-CA-16016.Kenneth Locklear testified he became aware of theunion organizational activities at Respondent aroundApril 8, 1980. After learning of the Union he talked toemployees about signing cards, signed the committeesheet which later became a union leaflet, went to meet-ings of the Union held in employees' homes; and fromApril 8 until he lost his union button, he wore it at work.Locklear testified he had a conversation with ExtrusionSupervisor Peter Peterson around the last part of April1980. The conversation took place in the extrusion officewhere Locklear and Peterson were alone. Locklear testi-fied Peterson "asked me why I was taking notes on thejob, and I told him I had to because I felt my rights359 I)E C ISI()NS ()F NA TIONAl .IABOR REIATIONS BO()ARI)were being misused. And he asked me why did peopleout there think they needed a union." Locklear told Pe-tersonl it ,was not because of money but for better work-ing conditions.Peterson acknowledged having a conversation withLocklear about the Union and also stated he was awareLocklear wore a union button at the plant, Petersondenied asking Locklear why employees felt they neededa union.After carefully observing both Locklear and Petersontestify, and giving consideration to the fact that Petersondiscussed the Union with Locklear and other employees,and the fact that Locklear wore a union button, I ampersuaded and find Peterson did in fact ask Locklearwhy employees felt they needed a union and as such un-lawfully interrogated him concerning his union member-ship, activities, and desires in violation of Section 8(a)(l)of the Act as alleged at paragraph 7 of the complaint inCase 10-CA-16016.2. Alleged threats of dischargeThe General Counsel at paragraph 8 of the complaintin Case 10-CA-16016 alleged Respondent acting throughExtrusion Supervisor Peter Peterson and Third-Shift Su-perintendent Gene Williams on or about April 15 and 28,1980, respectively, in and about the vicinity of its plant,threatened its employees with discharge if they joined orengaged in activities on behalf of the Union.Counsel for the General Counsel relied on the testimo-ny of employee Joan Foxworth and former employeeJames Frye to establish the violations alleged.Former employee James Frye testified he had a con-versation in the third week of April 1980 with ExtrusionSupervisor Peterson in Peterson's office. Frye testifiedthe conversation came about because he had asked tospeak with Peterson about obtaining some time off totravel to Florida to see his mother. Peterson told Frye itwas all right for him to go to Florida, that he would getsomeone to work in his place. Peterson then told Fryehe had something he wanted to talk to him about. Peter-son then asked Frye how he felt about the Union. Fryetold Peterson he did not know. Peterson stated he knewof a union trying to get in somewhere in Adel, Georgia,and that it was unable to do so. Peterson told Frye that,when the union failed to get in at the place he was talk-ing about, most of the employees who were working forthe union got laid off or discharged.Peterson acknowledged he had a conversation withFrye on or about the date indicated. Peterson stated hebrought the subject matter of the Union up with Fryebecause there had been a lot of talk about the Union, andhe wanted to tell Frye a few things about it, that is, Pe-terson wanted to express to Frye his personal opinionabout the Union. Peterson told Frye the Union wouldnot be good for Respondent, specifically the employees.Peterson continued, "And I told him job security camefrom competitive organization and that came from nothaving strikes. And I said unions now are big business,and they're kind of looking for-they're not looking outfor the little guy like they used to. And I asked him if hecould visualize for himself on a strike-being on a strikewithout getting any money." Peterson also told Frye hehad heard about a strike at the Weyerhauser Company.Peterson denied he asked Frye how he felt about theUnion. Peterson stated he had never seen Frye wear aunion button.Respondent contends Frye's testimony should be dis-credited because neither Peterson nor a fellow coworker,Tim Roberts, had ever seen Frye wear a union button.Further, Respondent contends that, even if Frye's testi-mony is credited, it is nothing more than a lawful com-ment which would be protected under the free speechproviso of Section 8(c) of the Act.I credit Frye's testimony with respect to the conversa-tion with Peterson which each acknowledged was aboutthe Union. I conclude and find the comments of Petersonconstituted a threat of discharge to employees if theyjoined or engaged in activities on behalf of the Union asalleged in paragraph 8 of the complaint in Case 10-CA-16016 as those allegations relate to Extrusion SupervisorPeterson.Joan Foxworth testified she was an employee of Re-spondent and became aware of the union campaign atRespondent about the last week in March 1980. Fox-worth attended union meetings, wore a union committeebutton, signed a union card, and attempted to get otheremployees to sign cards for the Union. Foxworth testi-fied that starting the second week in April and thereafterfor the next 2 months she wore her union button to workeveryday. Foxworth testified she received a disciplinarywarning from Respondent after she commenced to weara union button. Foxworth testified her warning was fortalking to a fellow employee about the Union on the job.Foxworth received her warning in April 1980.Foxworth testified that, prior to her receiving thewarning, she had gone to fellow employee Eileen Carv-er's work machine. Foxworth testified she was helpingCarver weave when Debbie Barrett came up to the loomwhere they were and started a conversation by talkingabout Foxworth's hair. According to Foxworth, EileenCarver walked off, and Barrett then asked Foxworth ifthe union people were going to be at the end of the roadthat day. Foxworth told Barrett she guessed they would,but she could not talk to her about it then, that shewould have to talk about it after work. According toFoxworth, Barrett said agreed and went her way. Ac-cording to Foxworth, Barrett started the conversation.Foxworth stated she went about her job for a coupleof hours and then her supervisor, Wilma Lane, came toher and told her to report to the office. Foxworth statedwhen she got to the office Weaving Shift SupervisorBarbara Walker and Third-Shift Superintendent GeneWilliams were there. According to Foxworth, Williamstold her he was giving her a written warning "on ac-count of Debbie said I was talking to her on her jobabout the Union ...." Foxworth told Williams thatBarrett was a liar and, if he would go and get her, shewould tell Barrett to her face that she was a liar. Fox-worth told Williams she was not going to sign a damnwarning. Williams told Foxworth that it did not matterwhether she signed the warning or not. Foxworth toldWilliams the reason she was getting the warning was be-cause whe was wearing a committee button and Barrett360 AMOCO FABRICS CO.was not. According to Foxworth, Williams then statedshe could be fired if it happened again. Foxworth testi-fied that Barrett told her a couple of weeks later that she[Barrett] did not receive a warning for the conversationshe had with Foxworth.Charles Alton Carver, the husband of Eileen Carver,testified he had seen Debbie Barrett wandering from ma-chine to machine at the plant and had seen her talk toJoan Foxworth and his wife while they were working attheir machines. He placed the date as either the firstweek or the beginning of the second week of March1980. Mr. Carver testified he could not hear any of theconversations among Foxworth, his wife, and Barrett.Carver testified that after a while Barrett came by wherehe was and stated to him that she was going to theweave room office and get Ms. Carver and Joan Fox-worth in trouble because they jumped onto her about theUnion. Later that same day Foxuworth came crying bywhere Mr. Carver was and said she had gotten "a damnwarning." Carver testified Respondent's policy regardingtalking on the job was that "you were not supposed totalk."Debbie Ann Barrett worked in the weaving depart-ment at Respondent along with employees Joan Fox-worth and Eileen Carver. Barrett testified she talked toher supervisor regarding employee Foxworth botheringher about joining the Union. Barrett requested of super-vision that they require Foxworth to stop bothering her.Barrett made her complaint to Weaving Shift SupervisorWalker and Third-Shift Superintendent Williams. Barretttold Williams and Walker that Foxworth was botheringher in the bathroom and on the job, but that she did nottell them Foxworth was bothering her on the porch, al-though in fact she had been. Barrett testified Foxworthhad bothered her on several occasions. Barrett deniedever starting a conversation with Foxworth about theUnion while on the job. Barrett stated she never at anvtime went to Eileen Carver's work station to talk to herabout the Union or anything else. Barrett wore a paperbutton with a slogan on it, which was against the Union.Barrett testified that the place where Carver "jumpedonto" her about the Union was in the bathroom. Accord-ing to Barrett, Eileen Carver became very upset at herbecause she would not work to support the Union. Bar-rett stated that Third-Shift Superintendent Williams andWeaving Shift Supervisor Walker wrote out a statementsetting forth her complaint against Foxworth and shesigned it. Barrett testified she never had any conversa-tion with Foxworth after Foxworth got a warning forbothering her. The only contact Barrett stated she hadwith Foxworth after the warning was that Foxworth,Eileen Carver, and other employees supporting theUnion would come by her machine and laugh at her.Weaving Shift Supervisor Barbara Walker testified shewas present when Foxworth received a warning. Walkertestified she first became aware of a problem when em-ployee Kate Davis came to her during the work shiftand told her Debbie Barrett was crying because Fox-worth was harassing her and interfering vith her job.Walker told Davis that Barrett would have to come toher personally, that she could not rely on someone else'sword. Walker testified Barrett catme to her office andtold her that Foxworth was harassing her and interferingwith her work. According to Walker, Barrett signed astatement that Foxworth was interfering with her work.As a result of the written statement by Barrett, Fox-worth was given a disciplinary warning for interferingwith the work of a fellow employee. Walker asked Fox-worth what had happened at the time she gave Fox-worth her warning. Walker acknowledged that at thetime Foxworth was given a warning she was wearing aunion button.Third-Shift Superintendent Williams testified thatDebbie Barrett had spoken with him concerning a fellowemployee, Foxworth. Williams stated Barrett informedhim Foxworth was bothering her while she was attempt-ing to perform her job duties, Williams testified he hadFoxworth come to his office, and the first thing Fox-worth stated to him as she entered through the door was"she was not signing no goddamn warning. She madethat statement several times before she had a seat." U'Wil-liams explained to Foxworth this type conduct could notbe tolerated, that what she did while on her breaks, inthe restroom, or off the job, was up to her; but as long asemployees were performing their work, he could not tol-erate anyone, pro- or anti-union, interfering with a fellowemployee's work performance. Williams informed Fox-worth that if such conduct continued, further disciplin-ary action would be taken. Third-Shift SuperintendentWilliams testified he did not give Eileen Carver a warn-ing at the time he did Foxworth because he had checkedinto the matter and found out the harassment Barrettcomplained of with respect to Carver had taken place inthe restroom or in the break area. Williams consideredthat to be the employees' own time, and as such was notconsidered to be a distraction from the job of a fellowemployee. Foxworth's disciplinary warning was givensimply because she was interfering with a fellow employ-eec's job performance during work time.Respondent contends the General Counsel did not es-tablish a prima facie case with respect to the disciplinarywarning given to employee Foxworth. Respondent con-tends there has been no showing that Foxworth was sub-jected to disparate treatment. Respondent contends therecord demonstrates that two union supporters. Fox-worth and Carver. solicited a fellow employee to sup-port the Union: however, one of those, Carver, limitedher activities to nonwork time and was not disciplined,whereas Foxworth interfered with the work of anotheremployee on work time and was disciplined.I conclude and find that counsel for the GeneralCounsel established a prinma facie case with respect to thewarning given Foxworth. Foxworth was a union sup-porter and by the nature of the discipline given her, Re-spondent was aware of her union sentiments. Therefore,I find the burden shifted to Respondent under the princi-ples of Wright Line. Inc.. supra, to demonstrate that thesame actionti would hae taken place even in the absenceof the protected conduct. In the instant case with respectto this allegation the burden would be met if the Em-ployer established that there \was actual interference xwithproduction or mainteniance of plant discipline.361 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDI credit the testimony of Debbie Barrett that her workwas interfered with by employee Foxworth. I specifical-ly discredit Foxworth's testimony that it was Barrettwho came to her machine and inquired about the Union.After careful observation of Foxworth's testimony, Ihave concluded it is unworthy of trust or belief in thoseinstances where it was contradicted or unsubstantiated. Ifind Respondent met its burden of showing actual inter-ference with plant production. The Respondent conduct-ed an investigation into the facts and determined thatproduction had been interfered with by employee Fox-worth. Further, Respondent determined that one of thetwo individuals involved, i.e., Eileen Carver, had not in-terfered with production, but rather had confined her so-licitations to nonwork time and as such she was not dis-ciplined; therefore, it appears Respondent's motivation indisciplining Foxworth was solely based on maintainingplant production. In making my finding herein, I havefully considered that a delicate balance must be main-tained between an employee's right to engage in organi-zational activity and an employer's responsibility for themaintenance of rules necessary to efficiently operate itsplant. The Board in Green Tree Electronics Corporuation,176 NLRB 917 (1969), taught that this balance must beadministered in a fashion insuring that reprisals are nottaken against principal in-plant organizers where legiti-mate interests of employers are not involved. However, 1am persuaded and find that Foxworth had interferedwith the production of Respondent by disrupting thework of fellow employee Barrett, and as such I concludeand find Respondent did not violate the Act by issuing awritten warning to employee Joan Foxworth on April28, 1980, as alleged in paragraph 12 of the complaint inCase 10-CA-16016.213. Alleged prohibition against employees engaged inunion activity during work timeThe General Counsel alleges at paragraph 10 of thecomplaint in Case 10-CA-16016 that Respondent actingthrough its supervisor and agent Barbara Walker on orabout April 10, 1980, in and about the vicinity of itsplant, prohibited employees from engaging in activity onbehalf of the Union during working time while permit-ting other employees to engage in antiunion activityduring working time.Weaving employee Charles Alton Carver testified hehad a conversation with Supervisor E. L. Nelson in earlyApril 1980 in which he asked Nelson if literature couldbe distributed on behalf of Respondent, why union mem-bers could not have the right. Nelson allegedly toldCarver it would not be permitted. Carver testified he hada second conversation that same week with Nelson andin it he asked Nelson about antiunion slogans beingplaced on and around the plant by an employee, JackieGlausier. Carver testified antiunion slogans were placed" I further credit Third-Shift Superintendent Williamll' tli llm on, i hathe told Flxwo, rth that thiuld the incident reioccur. further disciplinalraction could be taken I specifically discredit Fox ,orth's tesinont I to Ihecontrary I find such a coninllent did hnt conlstitulte a threat to dischargeemployees hbecause they joined <or engaged im act.iei ione l hhalf o r theUnion a, alleged at par 8 of lie coimplaint i Case 10 CA Ih(lh al itpertained Ii Ihird-Shift Superinlendent Williantlon small, round, yellow colored stick-on type pieces ofpaper which were the same type as those used by Re-spondent for placing the loom number, style, and widthof cloth on material being used on the looms. Accordingto Carver, these stick-on pieces of paper were maintainedby the supervisors of Respondent. During that sameperiod of time, Carver testified he saw employee Glau-sier placing those pieces of paper with antiunion sloganson them on "the chest or breasts of weavers." Carvertestified Weaving Shift Supervisor Barbara Walker sawemployee Glausier distributing the stickers and in factwas walking with him. According to Carver, Glausierwas permitted to go from job to job and department todepartment to distribute the stickers. Carver again com-plained to Nelson. According to Carver, he continued tocomplain to Supervisor Nelson until the end of June1980 when Glausier was stopped from going from de-partment to department. Carver stated no other employ-ees were permitted to go from department to depart-ment. Carver acknowledged that Supervisor Nelson toldhim it was wrong for the antiunion people to be permit-ted to give out literature or slogans, and told Carver hewould take the matter up with Third-Shift Superintend-ent Williams.Employee Jackie Glausier testified he passed out an-tiunion stickers during the month of April 1980, that hedid so in the yard, parking lot, and breakroom areas, thathe passed them out before working hours and afterworking hours, that he did not pass them out when em-ployees were supposed to be working, nor did he givethem to employees during the time they were working.Glausier testified he never passed out antiunion stickersin the plant other than in break areas. Glausier stated heobtained the pin-on antiunion slogans from fellow em-ployee Minnie Benefield who bought the material,brought it to him, and he handwrote antiunion sloganson the pieces of paper. Glausier testified Weaving ShiftSupervisor Walker never accompanied him when hepassed out antiunion slogans except for the fact that shemay have been in the breakroom area at a time when hewas doing so. Glausier had obtained yellow stickers fromthe supervisors' office where, according to Glausier,anyone could obtain them. In fact, Glausier had previ-ously obtained the stickers for his personal use, whichwas to utilize them for targets to sight in guns he usedfor target shooting. Glausier stated the little yellow stick-ers were just lying in the office for anyone's use and thateveryone had access to the office to obtain the stickers.Employee Minnie Benefield, a 9-year employee of Re-spondent, worked in the same department and on thesame shift with Jackie Glausier. Benefield became awareof union activities at Respondent in April 1980 whensome employees started wearing union buttons. Benefieldstated she was not for the Union. Benefield wanted otheremployees to know she was not for the Union and assuch she made from various colored construction papersmall round shaped badges which she took to employeeGlausier who printed anti-union slogans on them. Bene-field also bought pins to affix the badges to employees'clothing from her own money. Benefield testified Glau-sier passed the pieces of paper out at the plant but never362 AM()CO FABRICS COwhen employees were supposed to be working. Benefieldsaid she did not read what Glausier wrote on the materi-al she purchased for the antiunion slogans, "but myyounguns did and my friends did because I don't haveany education to read." Benefield helped pass out the an-tiunion slogans on the porch to the veave room at theplant but never when employees were working. Bene-field testified that the little yellow stick-on identificationlabels for fabric were all over the weave room, that youcould find them stuck on the floor. lying on machines.and all over the place. In fact, Benefield testified shewore one of the little yellow stickers with an antiunionslogan on it. She found the yellow sticker or label under-neath her machine where she worked.Weaving Shift Supervisor Walker testified she knewemployee Jackie Glausier, but that he did not work di-rectly for her but rather worked for Weaving SupervisorTerry Pilcher. Walker had never seen Glausier pass outyellow loom stickers with antiunion slogans on them.Further, Walker testified she never on any occasion ac-companied employee Glausier as he walked through theweaving department. Walker testified she never at anytime observed Glausier in her department putting yellowloom stickers with antiunion slogans on them on any ofthe weavers. Walker stated it simply did not occur.Glausier and Benefield impressed me as credible wit-nesses and their testimony in all essential aspects wascorroborated by Weaving Shift Supervisor Walker, Icredit the testimony of Glausier, Benefield, and Walker,and in doing so I find the allegations alleged in para-graph 10 of the complaint in Case 10-CA 16016 as testi-fied to by employee Carver simply never took place. Itherefore recommend dismissal of paragraph 10 of thecomplaint in Case 10-CA-16016 in its entirety.4. The warning issued to employee Kenneth R.LocklearThe General Counsel alleges at paragraph 11 of thecomplaint in Case 10-CA-16016 that Respondent on orabout April 25, 1980. issued a written warning to its em-ployee Kenneth R. Locklear because of his membershipin and activities on behalf of the Union and because heengaged in concerted activities with other employees forthe purpose of collective bargaining and other mutual aidand protection.The Respondent admitted issuing a warning to Lock-lear on April 25, 1980, but asserted the warning wasissued for good cause.Employee Kenneth R. Locklear testified he becameaware of the union campaign at Respondent aroundApril 8, 1980. Locklear talked to fellow employees aboutsigning cards for the Union, signed a committee sheet forthe Union, attended meetings of the Union held in var-ious employees' homes, and passed out union literature inthe parking lot of Respondent. Locklear vwas one of theemployees who passed out a union leaflet at the plantwith a list of employees' names on it who supported theUnion. (G.C Exh. 3.) Locklear wore a union committeebutton every day from April 8. 1980, until he lost it.Locklear could not recall when he lost his union button.As is set forth elsewhere in this Decision, Extrusion Su-pervisor Peterson in the latter part of April 1980 askedLocklear why the employees felt they needed a union.On April 25. 1980, Locklear testified he was in the de-partment in which his wife worked at the plant nearmidnight and he was waiting for her to finish her workas he had usually done when a supervisor walked by andobserved him being there. Locklear testified he had hisunion committee button on at the time and the supervi-sor looked at him and asked him what he was doing inthat department. Locklear told the supervisor he waswaiting for his wife to finish work so he could give herthe keys to their home. According to Locklear, the su-pervisor told him he had no business in that particulardepartment, for him to wait beside the clock or outsidethe door of the department. Locklear said the supervisorwalked away "and I stood around for a minute to giveher [his wife] the keys because she wasn't through withher job." Locklear testified the supervisor returned in ap-proximately a minute and came back to where he was.Locklear then left the department, clocked in and wentto his own department.Approximately 10 to 15 minutes after Locklear hadbeen on his job, Extrusion Supervisor Peterson came tohim, took him to the office and told him he was going tobe given a written warning for being in another depart-ment without permission from the department supervisor.Locklear told Peterson he had been going in that depart-ment every night he had worked the 12 p.m. to 8 a.m.shift and asked Peterson if the warning was because ofhis union button. Peterson told Locklear it was not be-cause of his union button. Locklear told Peterson thatthere was another employee in the department that samenight Locklear stated the other employee was EltonJohnson. Locklear said he did not see anyone ask John-son to leave. Locklear knew of other employees whohad visited other departments without permission:namely, Walter Alexander and Gene Mapp.Locklear testified the supervisor who asked him abouthis being in the department where his wife worked wasBeaming Supervisor Rick Hingson. Locklear testified itwould take probably 10 seconds to give his wife theirhouse keys and leave. Locklear acknowledged that in hispre-trial affidavit given to the Board he had indicatedthat he had been in the beaming department for 5 min-utes before Beaming Supervisor Hingson approachedhim. Hovever, in testimony at the hearing he was notsure if it was 5 minutes or not. Locklear testified he ar-rived at the beaming department at approximately 15minutes until midnight and he stated he clocked-in in hisdepartment at approximately 7 minutes until midnight,but 2 minutes of that time was spent walking betweenthe beaming department where his wife worked and thedepartment where he worked. Locklear testified he alsosaw Extrusion Shift Supervisor Dan Jones in the beam-ing department that night. Locklear observed EltonJohnson in the beaming department for a moment, butdid not knowu ho`w long he stayed in the department:how e er. Locklear said that Johnson could not have leftbefore lie did because there was no way for Johnson toleave the beaming department w ithout his having seen363 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDhim leave. Locklear would estimate Johnson was in thebeaming department for 10 minutes.Locklear testified, with respect to employee WalterAlexander going to other departments, that he did notsee him in any other department, but rather Alexanderhad told him at various times that he was going to visithis wife in another department. Locklear acknowledgedon cross-examination that he had never seen Gene Mappin another department visiting any other employee, butrather was told Mapp visited someone in another depart-ment.Estelle Locklear, the wife of Kenneth Locklear, wascalled as a rebuttal witness by the General Counsel, andin her testimony stated her husband came to her workarea approximately once a month. Estelle Locklear saidBeaming Supervisor Hingson had seen her husband thereas well as had Extrusion Shift Supervisor Dan Jones. Es-telle Locklear testified her husband was wearing a unionbutton the night he was given a warning.Beaming Supervisor Hingson testified he had an occa-sion on April 25, 1980, to observe a man in his depart-ment talking to employee Estelle Locklear at a timewhen she was supposed to be working on her job. Hing-son placed the time at approximately 11:30 p.m. Hingsonapproached the person whom he did not know and askedif he could help him in any way. The individual, whomhe later learned was Kenneth Locklear. told him that hewas talking to his wife. Hingson told Locklear his wifewas still working and he would have to wait for her atthe timeclock. Hingson continued to walk the shift withoncoming Supervisor Dan Jones. Approximately 5 min-utes later, Hingson came by the area where EstelleLocklear and her husband were and Kenneth Locklearhad not left. Hingson commenced to approach KennethLocklear, but just before he got to him Locklear left.Hingson stated he called Supervisor Lynn Duck to in-quire of him if he had an employee named KennethLocklear in his department. Hingson told Duck he hadasked Locklear to leave the beaming department and hewould not. According to Hingson, Locklear was notwearing a union button on the night he observed him inhis department. Hingson testified he had seen employeeElton Johnson in his department on occasion, but thatJohnson had left when he asked him to. Extrusion ShiftSupervisor Jones corroborated the testimony of Hingson.Supervisor Lynn Duck stated he was contacted in theearly morning hours of April 26, 1980, by Beaming Su-pervisor Hingson and was asked by Hingson if he had anemployee, Kenneth Locklear, in his department. Hingsontold Duck Locklear had been in his department butwould not leave when asked. Duck contacted ExtrusionSupervisor Peterson and issued a warning to Locklearfor interfering with another employee and for not leav-ing a department when he was asked to by the depart-ment supervisor. Extrusion Supervisor Peterson corrobo-rated Duck's testimony.Counsel for the General Counsel established a primafacie case with respect to the disciplinary warning givento employee Locklear. Locklear had been active for theUnion. The Respondent through Extrusion SupervisorPeterson on April 15. 1980, had unlawfully interrogatedLocklear, and it was shortly thereafter that he was disci-plined. Thus, the burden shifted to Respondent to dem-onstrate the same action would have taken place even inthe absence of Locklear's protected conduct. I find Re-spondent met that burden.First, Locklear's testimony on direct that other em-ployees had visited plant departments without being dis-ciplined simply did not stand up under cross-examination.Locklear only knew secondhand of other employeeshaving been in other departments at Respondent. Al-though Supervisor Hingson acknowledged Elton John-son had been in the beaming department, he had leftwhen he was asked to. I do not credit Locklear's testi-mony that Johnson was still in the department when heleft the beaming department on the night in question be-cause it is not borne out by the timecards of Johnson andLocklear. The timecards indicate Johnson clocked in athis department at 11:51 p.m., whereas Kenneth Locklearclocked in at 11:54 p.m. Notwithstanding this evidence,Locklear would contend that Johnson was still in thebeaming department at the time he [Locklear] left andthat Johnson could not have departed the beaming de-partment without Locklear's having seen him. Lockleardid not deny having been in the department, neither didhe deny remaining in the department after being told toleave. I conclude and find that Locklear was disciplinedfor having refused to leave a particular department ofRespondent where he did not work after being requestedto do so and for visiting the department without the ap-proval of the department supervisor. I find the disciplinewould have been administered to Locklear even in theabsence of any protected conduct by him. I thereforerecommend that paragraph II11 of the complaint in Case10-CA-16016 be dismissed in its entirety.5. The suspension of employee James A. WhiteThe General Counsel at paragraph 13 of the complaintin Case 10-CA-16016 alleges that Respondent unlawfullysuspended its employee James A. White on or aboutApril 22, 1980.The Respondent admitted giving employee White a 3-day suspension commencing on April 22, 1980, but con-tended it did so for good cause.White, a loom fixer at Respondent, became aware ofthe union campaign in March 1980. White joined a unioncommittee. wore a union button, and handed out unionleaflets on four or five occasions at Respondent's plant.The first time White handed out union leaflets, whichwas on March 30, 1980, he was seen doing so by Weav-ing Superintendent Gerald Lewis and Textile Superin-tendent B. J. Armistead. White was also present on April9, 1980, when employees were told by the plant guardthat they could not pass out leaflets on Respondent'sproperty. White stated he first wore his union button onApril 9, 1980.Oil April 9 WVhite testified that Respondent ran a tool-box check and found he had two shuttles that belongedto Respondent in his toolbox. White testified he wasgiven a warniing for having the shuttles in his toolbox.White stated that w as the first warning he had beengivei in 11 years at Respondent. White testified therehad been toolbox checks previous to the one on April 9.36h4 AM()C() F:ABRICS Coand on those occasions he had excess parts in his toolhboxwithout any disciplinary action being taken against him.According to White, the latest incident prior to the April9 one was 2 or 3 years previous. 2White testified he received a warning on April 22.1980. He described the events leading up to his warningas follows: "'Well, I was sharpening my screwdriver onthe belt sander anid Gerald Lewis and J. C. Dixon camein and caught me using the belt sander without goggles."White stated that W'easing Superintendent Lewis toldhim to go to his office. Lewis got White's immediate su-pervisor and they gave White a 3-day suspension forusing a belt sander without safety goggles. White said hehad sharpened tools 6 or 8 months earlier without safetyglasses in the presence of Process Control EngineerDixon.On cross-examination White acknowledged that hehad stated in his pre-trial affidavit to the Board with re-spect to sharpening his screwdriver on a belt sander, "Iwas supposed to wear safety glasses, but I left thembehind in my tool box." White also acknowledged hehad stated in his pre-trial affidavit, "A person could beseriously injured doing this work without glasses." Whiteclaimed in his pre-trial affidavit that he never used safetyglasses.White's testimony that he had never received a warn-ing prior to the one on April 9, 1980, for having twoshuttles in his toolbox is somewhat suspect. RespondentExhibit 32, which was a warning given to James A.White on February 12, 1977, stated it was for havingcommitted the unsafe act of blowing off a loom withouteye protection. The warning was signed by White. Thisfactor taken in conjunction with the overwhelming evi-dence that Respondent took appropriate action with re-spect to employees who violated safety regulationscauses me to conclude that White misstated the truthwhen he indicated he had sharpened screwdrivers beforein the presence of supervisors without any action beingtaken against him. I simply do not believe White's testi-mony in that respect and, accordingly, discredit it.White had union activity commencing in early April1980. His union activity was known to Respondent.Shortly after White handbilled for the Union at Re-spondent, he received disciplinary warnings. One of thewarnings, however, is not in issue in this proceeding. Iconclude that the General Counsel established a primafacie case sufficient to support an inference that protect-ed conduct was a motivating factor in the Respondent'sdecision to discipline White. However, I conclude andfind Respondent met its burden under Wright Line, a Di-vision of Wright Line, Inc.. 251 NLRB 1083 (1980), ofdemonstrating that the same action would have takenplace against White even in the absence of protectedconduct.White acknowledged he was sharpening a screwdriverwithout eye protection and was aware such conductcould result in injury. Respondent provided each of itsemployees a booklet entitled "Safe Practices Guide"(Resp. Exh. 12), and at page 22 thereof it states: "Always" Counscel filr the iceneral C onilsel stalled al ihe hearing thait she .aslnol asking flr a finding of a in' uiolih ll n f Ihe Al .Ailh r'epct' Ito rhtApril 9, 198(. th lblho..r iliing gi cic n \\hiltwear safety glasses, goggles or face shield, designed forthe type work when operating any machines." Further,Employee Relations Manager Sego testified, and I credithis testimony in that respect, that Respondent in October1977 had posted a notice to all employees concerning theuse of safety glasses in the shop. (Resp. Exh. 14.) Loomfixer Jerry Harris testified in the 10 years he had workedfor Respondent it had been a requirement to wear safetyglasses when working in the shop area. Other employeestestifying of the requirement of safety protection wereBuck Browning. Monroe Stone, Allen Summerlin, andGary Rooks. Respondent demonstrated it had enforcedsafety rules before and after White had received his dis-ciplinary warning. Respondent demonstrated its consist-ent policy by the disciplinary warnings given to OrinFavors (Resp. Exh. 25), Allen Hollis (Resp. Exh. 26), J.A. Rolin (Resp. Exh. 27), Jimmy Ails (Resp. Exh. 28),William Miller (Resp. Exh. 29), Phillip Lynch (Resp.Exh. 30), Collis Roundtree (Resp. Exh. 31), MyrtleBryant (Resp. Exh. 33), and Ulysses Gear (Resp. Exh.34). 1 therefore conclude and find Respondent did notviolate the Act when it suspended its employee JamesAlbert White for 3 days commencing on April 22, 1980.I therefore recommend paragraph 13 of the complaint inCase 10-CA-16016 be dismissed in its entirety, inasmuchas it is not unlawful for an employer to establish and uni-formly enforce work rules for safety.6. The changed work assignment of employeeElijah Bailey IIIThe General Counsel alleges at paragraph 14 of thecomplaint in Case 10-CA-16016 that Respondent on orabout April 9. 1980, changed the work assignment of itsemployee Elijah Bailey III by removing him, contrary topast practice, from the position of substitute lead opera-tor because of his membership in and activities on behalfof the Union and because he engaged in concerted activi-ties with other employees for the purposes of collectivebargaining and other aid and protection.Respondent admitted it demoted Bailey from a tempo-rary lead operator position on or about April 9, 1980, butcontended it did so in accordance with its establishedpractice of placing the most senior operator in lead oper-ator positions when lead operators were absent for an ex-tended period of time.Elijah Bailey became aware of the Union in April1980. He passed out union leaflets in the plant parkinglot, attempted to have employees sign up with the Unionand attended meetings of the Union held in the homes offellow employees. Bailey passed out among other unionleaflets what was received in evidence as General Coun-sel's Exhibit 3, which was a list of employees of Re-spondent who favored the Union. Bailey's name was onthe union leaflet. Bailey was unable to recall exactlywhen General Counsel's Exhibit 3 was distributed tofellow employees. Supervisor Duck, as set forth else-where in this Decision, admitted asking Bailey how hefelt about the Union on April 8, 1980. In the same con-versation, Supervisor Duck told Bailey that unions con-sisted of organized crime and could only survive bytaking members' money through union dues. Duck also I)tlCISIO)NS (): NA'l'()NAI. I.AB)R RIE.AI()NS BO()ARDtold Bailey, if a problem arose, an employee could nolonger go to his supervisor with it, but would ratherhave to go to a union person.Bailey testified Employment Manager Gene Shearlasked him on April 9, 1980, if he thought the Unionwould buy him a tackle box.Bailey's regular job was that of an extrusion operator.However, when a lead operator was absent, Bailey testi-fied he filled in as the lead operator. A lead operator'sposition paid 30 cents more per hour than did the opera-tor's job. Bailey testified that on April 8, 1980, his shiftsupervisor, Virgil Mathis, asked him if he would fill infor leadperson Buck Westbury, who would be out due toa sickness approximately 6 weeks. Bailey reported forwork on April 9, 1980, and performed the job of lead op-erator. This was the first time Bailey had worn his unionbutton. At the end of the shift, Extrusion SupervisorMathis told Bailey he wanted him to operate machines 5and 6 the following day, April 10, 1980.On April 10, 1980, Bailey testified he did not fill in asa substitute leadperson, but rather instead a fellow em-ployee, John Walker, filled in. Bailey inquired of Extru-sion Supervisor Mathis why the change to John Walkerfrom him, and was told by Mathis it was because he hadfive or six cutoffs. 2: Bailey protested saying he did nothave five or six cutoffs. Extrusion Supervisor Mathis toldhim to go to the office. Bailey told Mathis in the officethat he felt he was being done wrong. Bailey was nevershown his record with respect to whether he actuallyhad five or six cutoffs. Bailey has never filled in as aleadperson since that time. Bailey stated that since thattime his younger brother, Glen Bailey, and Joe Walkerhad filled in as substitute lead operators. Bailey testifiednone of those who had filled in as substitute leadpersonshad done so other than himself prior to his wearing aunion button on April 9, 1980.Kenneth Locklear testified Bailey had been used asfill-in lead operator ever since he, Locklear, had been atRespondent up until the day Bailey wore his unionbutton on either April 8 or 9, 1980, and that since thattime someone else had filled in on each occasion whenthere was a need for a substitute lead operator. Accord-ing to Locklear, John Walker had never worked as a fill-in lead operator prior to Elijah Bailey's wearing a unionbutton.Extrusion Supervisor Mathis testified that on April 8,1980, he temporarily assigned employee Elijah Bailey tothe position of lead operator. Mathis did so because anemployee, Francis Palirino, had told him that the regularlead operator, Buck Westbury, would be out that day.According to Mathis, he was informed the followingday, April 9, by employee Palirino that Westbury wasgoing to be out for an appendectomy, and it was at thatpoint he discussed with his immediate superior, Supervi-sor Lynn Duck, the fact that Westbury would be in thehospital or away from work for approximately 6 weeks.According to Mathis, he and Duck checked the employ-ees seniority status and John Walker was the senior oper-ator and as such it was decided to have him fill in as leadee Baile defined a cutoff as those incidrent where material did notmeet specifications requiring it to be run through the mill againoperator instead of Elijah Bailey because Walker was thesenior operator. Mathis testified it was Respondent'snormal procedure to have the senior operator fill in aslead operator if the lead operator were going to be off"for a lengthy period of time." Therefore, Mathis in-formed Bailey to return to lines 5 and 6, that JohnWalker would be filling in as lead operator. Mathis ac-knowledged that April 9 was the first time John Walkerhad ever filled in as a lead oeprator on the line thatElijah Bailey worked on.Supervisor Duck testified Mathis contacted him withrespect to a fill-in lead operator for employee BuckWestbury and that John Walker was chosen becauseElijah Bailey did not have sufficient seniority to fill theposition over Walker.There are numerous factors which indicate that theGeneral Counsel has established a very strong primafacie showing to support an inference that protected con-duct was a motivating factor in the Respondent's deci-sion to remove Elijah Bailey from the position of leadoperator contrary to past practice. I credit the testimonyof Bailey that he was told to assume the position of sub-stitute lead operator on April 9 and further that he wastold it would be for a period of 6 weeks. I also creditBailey's testimony that when he protested the followingday to Supervisor Mathis, Mathis told him he was beingtaken off the job because he had too may cutoffs, a con-tention which Bailey strenuously objected to. It was lateradvanced by Respondent that Bailey was taken from thesubstitute lead operator position because he was not themost senior employee to fill in. It is clear Respondentshifted its reason for removing Bailey from the positionof substitute lead operator. Further, rather conclusiveevidence of Respondent's unlawful motivation was dem-onstrated by the fact that this was the first occasion everfor Walker to fill in as lead operator on Bailey's line. Re-spondent's failure to allow Bailey to fill in as lead opera-tor also coincided with the day Bailey commenced towear his union button. I credit Bailey's testimony thatthis was the first time he had worn a union button. It isclear Respondent had animus toward the Union and un-lawful conduct by Respondent had been directed specifi-cally toward employee Bailey by Supervisor Duck inthat Duck admitted asking Bailey questions which consti-tuted coercive interrogation, and I have concluded else-where in this Decision Duck also threatened Bailey thathe could no longer take his problems to his supervisor ifa union came in. The Respondent has failed to demon-strate in any manner that the same action would havebeen taken against Bailey in the absence of Bailey's pro-tected conduct. Respondent's attempted justificationswith respect to Bailey were nothing more than a pretext.I have considered Bailey's situation in light of WrightLine, a Division of Wright Line, Inc., supra, even thoughit is essentially a pretext case because, at footnote 13, theBoard stated: "Still an additional benefit which willresult from our use of the Mt. Healthy test is that theperceived significance in distinguishing between pretextand dual motive cases will be obviated."242' I have considered the situati, o under Wright Line while at Ihe %ametime being mindful if Member Jenkins' comments in Ihe Bond Prers. In.,C'ontinued AMO()C() FABRICS COI therefore conclude and find Respondent violatedSection 8(a)(3) and (I) of the Act when on April 9, 1980,it changed the work assignment of employee ElijahBailey III by removing him contrary to past practice,from the position of substitute lead operator.7. The alleged more onerous working conditionsimposed on Clemenstine Hendsley and hersubsequent leave of absenceThe General Counsel alleges at paragraphs 15 and 16of the complaint in Case 10-CA-16016 that Respondenton or about April 9, 1980, imposed more onerous work-ing conditions on its employee Clemenstine Hendley bydenying her, contrary to past practice, the assistance of afellow employee in her job on reroll table 8, thus causingemployee Clemenstine Hendley to take a leave of ab-sence because of the more onerous working conditionsimposed on her; and that Respondent imposed moreonerous working conditions on Hendley and caused herto take a leave of absence because of her membership inand activities on behalf of the Union and because she en-gaged in concerted activities with other employees forthe purposes of collective bargaining and other mutualaid and protection.Employee Hendley testified she had worked for Re-spondent from February 1969 until June 11, 1980. Forher first 8 years at Respondent she worked as a heat setinspector, and the last 2 years she had been a burling em-ployee under the supervision of Howard Bennett. Hend-ley became aware of the union campaign in March 1980.She attended approximately 11 or 12 union meetings,starting about the middle of March 1980. She talked to30 to 40 employees about joining the Union, signed theunion committee sheet, and wore a union button. As isset forth elsewhere in this Decision, Respondent throughWeaving Shift Supervisor Bennett inquired of Hendleyhow she felt about the Union. Hendley expressed to Ben-nett that she had had 8 years' working experience undera union in piecework and was interested in knowing howit would work out in mill-type work. Further, as setforth elsewhere in this Decision, Weaving Shift Supervi-sor Bennett told Hendley she could no longer go to hersupervisor with her personal problems if the Union camein. Hendley testified she attended a union meeting at theKing Frog Restaurant in Adel, Georgia, on April 8,1980, and, as she was getting out of her car to go intothe meeting, she saw and spoke with Employee RelationsManager James Sego. It was also on April 8, 1980, thatHendley signed a union card and obtained her unionbutton.Hendley testified that, following the union meetingthat afternoon, she went to work and was met at thefront by Weaving Shift Supervisor Bennett who told herhe wanted to see all of the burling employees in hisoffice. Hendley was wearing her union button at thetime. Bennett told Hendley and the other burling em-ployees, "I'm going to start rotating you girls back andforth to the reroll table." Bennett gave as a reason that254 NLRtI 1227. and iv Star -r 4iPr ght Corporation. 255 Nl.RH 275(198 1) in .hich he indicates that in pretexrt calse it is not necevsars torely on the principles. of 4righr Line.work was slack and stated to Hendley that she had beengoing pretty regularly to reroll anyway. Hendley ac-knowledged that she had been doing reroll work regular-ly for a while because the other employees did not seemto like to go over there and she did not mind. Hendleytold Bennett later that shift as he was walking back toher hurling table with her that she hoped he would takeno offense by it but she had decided she had to do whatshe had to do and that she was going to support theUnion.When Hendley reported to work the next afternoon,Weaving Shift Supervisor Bennett assigned her to workreroll table 8. Hendley informed Bennett that she wasnot feeling well, that she had a physical problem, thather hemorrhoids were bothering her. Hendley said shethought Bennett would take her off the reroll table andput her back on burling after she told him about herhemorrhoids, but, according to Hendley, "he didn't, so..they brought me a lot of small rolls." Hendley testi-fied that the doffer who worked in her area helped herwith the rolls getting them on the reroll table. Later thatsame shift. the Hyster lift driver brought three largerolls, 72 inches in width, for her to work on. Accordingto Hendley, the first two weighed about 1,200 poundsand the third weighed approximately 2,500 pounds.Upon returning from dinner break, Hendley said thedoffer (Calvin Mapps) who had always assisted her cameto her table and told her that he had just gotten theword not to help her load her table anymore. Hendleyattempted to manage without the assistance of a doffer.Hendley stated one of the rolls was lying approximately6 feet behind her table and when she went to move theroll, she realized "I couldn't even budge it." Hendleytestified that being as stubborn as she was, "I backed upto it and pushed it with my bottom." Hendley stated shefinally got the roll to her table, but could not get it upon the table. Hendley waved down a Hyster lift driverand he assisted her in getting the roll on the hydrauliclift to put it up to the table.The following day Hendley consulted a physician whotold her she was ruptured and would need surgery. Thefollowing morning she had surgery and was away fromwork for 8 weeks. Hendley returned to work on June 9,1980.Calvin Mapps testified that he was a reroll doffer onthe same shift with Clemenstine Hendley and worked forWeaving Shift Supervisor Bennett. The duties of a rerolldoffer, according to Mapps, was to take a roll off thetable and put on a new spool, that the next roll would berolled onto it. Reroll doffer Mapps stated that, when hegot a request to help one of the women employees, itwould take less than a minute to assist them. Mapps re-called having a conversation with Weaving Shift Super-visor Bennett on the last night Hendley worked prior toher checking into the hospital for an operation the fol-lowing day. Bennett talked to Mapps about Mapps' as-sisting the reroll operators. Mapps was told to do his job;"He told me that the job I was helping her do thatwasn't my job. My job was to take the rolls off the ma-chine." Bennett told Mapps he was to help the reroll op-erators only "if they really needed it." Mapps testified it I)t:C ISI()NS (): NA I()NAI. I.AI()R RI l.AII()NS O()ARI)would take approximately 5 pounds of pressure to rollone of the rolls upon the reroll table. Mapps testifiedthat, prior to Weaving Shift Supervisor Bennett speakingwith him about not assisting the women reroll operators,it was his practice to assist them any time they asked. Atthe time Mapps xwas given the instructions by Bennett, hewas assisting employee Hendley. This was the first timeaccording to Mapps. that Bemnett had ever said anythingto him about assisting the reroll operators, although Ben-nett had seen Mapps assist Ifendley on occasions previ-ous to this. Mapps testified that, if the bar in a roll werenot straight, a woman employee would need a doffer tohelp her get it straight and put it behind the machine be-cause "a woman couldn't do it." Mapps testified that fol-lowing his conversation with Weaving Shift SupervisorBennett, Hendley asked him to help her with a roll andhe told her "that Howard [Bennett] had told him thatwasn't my job. My job was to take them off." Mappssaid he refused to help Hendley because "well, I wasafraid, you know, of losing my job."Weaving Shift Supervisor Bennett testified he washaving some problems with the doffer on the shift Hend-ley worked on in that he was avoiding his own job help-ing out the inspectors and others with their jobs. Bennettidentified the employee as Calvini Mapps. Bennett testi-fied that Hendley sought assistance on one occasionaround 10 p.m. on the night in question, April 9, and thathe assisted her at that time. He testified she did not men-tion to him that she was having any problems with herhemorrhoids. Bennett stated he learned on April 10,1980, that Hendley was in the hospital for surgery andthat she did not return to work until June 9, 1980.Employee Hendley impressed me as a witness whowas telling the truth and as such I credit her testimony. Iaccept as accurate, however, Respondent's records withrespect to the weight of the rolls that Hendley was re-quired to move on April 9. The fact the rolls may haveseemed to weigh 2,500 pounds does not detract from theoverall credibility of Hendley's testimony.I find that the General Counsel established a clearprima facie showing sufficient to support an inferencethat protected conduct was a motivating factor in Re-spondent's decision to place more onerous working con-ditions on employee Hendley. There is no question butthat Respondent had unlawfully interrogated Hendleythrough its supervisor and agent, Weaving Shfit Supervi-sor Bennett. Further Bennett had threatened employees,especially Hendley, that she could no longer take herproblems directly to management if the Union came in.Further, Hendley wore her union button for the firsttime on the date Respondent changed its past practice ofallowing a reroll doffer to assist Hendley in her job onthe reroll table. I conclude it was no mere coincidencethat Weaving Shift Supervisor Bennett discussed withreroll doffer Mapps his job duties on the date Hendleywore her union button to work. Mapps clearly indicatedit had been his past practice to assist Hendley and thatthis was the first occasion Bennett had ever said any-thing to him about the assistance. The more onerousworking conditions were not the fact that Hendley wasassigned to do reroll work. She clearly had performedthat task in the past. The more onerous working condi-tions were simply that Respondent learned employeeHelidley had a medical problem and at that point re-moved from her the assistance she previously had beenreceiving with, in my opinion, an eye toward physicallydriving employee Hendley from the employment of Re-spondent because of her union and concerted activities.As indicated elsewhere in this Decision, other of thechief' adherents of the Union may have provided Re-spondenlt with valid reason to discipline or dischargethem. However, in the case of Hendley, she had donenothing other than attempt to exercise her rights whichwere protected by the Act. I conclude and find that Re-spondent did not demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct of Hendley. The defense of Respondent with re-spect to Hendley was in reality untrue and as such con-stituted nothing more than a pretext.o2 I therefore con-clude and find Respondent violated Section 8(a)(3) and(I) of the Act when on April 9, 1980, it imposed moreonerous working conditions on its employee ClemenstineHendley by denying her, contrary to past practice, theassistance of a fello\w employee in her job on the rerolltable.1fcnidley testified she returned to work on June 9,1980), and that her doctor sent along a statement that shewxas to do light work for a few days. Hendley testifiedshe arrived at work and proceeded by checking with Re-spondent's nurse in order to obtain clearance to return towork. When Hendley told Plant Nurse Roberts that shehad the restrictions for a few days, Nurse Roberts toldher that Respondent's physician, Dr. Rudolph, hadplaced a statement in her file imposing a weight-lift limi-tation of 25 pounds. Plant Nurse Roberts informedHendley that this was a result of Hendley's having akidney removed 2 years earlier. Plant Nurse Robertsgave Hendley a written statement regarding the restric-tions and Hendley proceeded to give it to Weaving ShiftSupervisor Bennett. Bennett told Hendley to work theburling table that day. Bennett asked Hendley if shewould be able to pull bad "slubs" out, and Hendley in-formed him that she would. The following day Hendleywas called into the office by Weaving Shift SupervisorBennett, who told her he needed to talk with her con-cerning the 25-pound weight limitation. Hendley com-plained she did not know anything about it. Bennett toldHendley he would have to call the doctor who had donethe surgery on her (the kidney surgery). Hendley in-formed Bennett he would have to call the University ofFlorida inasmuch as that was where she had her kidneysurgery done 2 years earlier. Bennett then took Hendleyto Employment Manager Shearl's office.Upon arriving at Shearl's office, he (Shearl) toldHendley that they were concerned about the 25-poundweight limitation placed on her. Hendley told Shearl sheknew nothing about it, and Shearl called Plant NurseRoberts. Roberts informed Shearl that Dr. Rudolph hadmade the decision that Hendley was not to do any liftingin excess of 25 pounds. At this point, Shearl asked Hend-eIy to allow him to make a tape of what happened on2" I have analyzed Hendley's situation under Ihe principles of Wrightin,, upra, haseld o, tile Hbord'i cornmrlenlt in fn 13 of that decisilonh368 AMOCO FABRICS COthe last night she worked in April. Hendley told Shearlshe did not trust him and would rather have it writtenout. Shearl wrote a statement and Hendley signed it.Shearl then informed Hendley he was going to have tolay her off until a job came open which would not puther in any jeopardy. Hendley complained saying she didnot understand this, that she had worked for 2 yearssince the surgery on her kidney with no problem. Shearltold Hendley to call him every I or 2 weeks to find outif any job was open that she could perform. Hendley tes-tified that her burling job would not require lifting, andthat she enjoyed it because it did not hurt her. Shearl in-formed Hendley that it required more than a 25-poundpull to get the material moved about on the burlingtable.Hendley faithfully called Respondent for severalweeks attempting to find out if they had any job shecould work at. She was told each time they did not.Hendley testified she felt Respondent enjoyed her havingto beg for a job and that she got tired of it and quit call-ing.Plant Nurse Linda Roberts testified that Hendley hada weight limitation and a no-climbing restriction placedon her in May 1978. Plant Nurse Roberts stated thatwhen Hendley returned from her operation on June 9.1980, she had a discussion with Hendley's supervisorabout the weight restriction. The weight restriction, ac-cording to Plant Nurse Roberts, had been placed onHendley because of her having had an aneurysm and ear-lier surgery. Roberts testified she assumed the weightlimitation was placed on by Respondent's doctor "appar-ently from what he knew of her diagnosis, what wasdone at Chands Hospital." Plant Nurse Roberts did notknow if Dr. Rudolph had discussed the weight limitationwith Hendley in 1978.Employment Manager Shearl testified he placed em-ployee Hendley on a leave of absence on June 9, 1980.because upon her return to work it wvas discovered shewas under a restriction not to lift over 25 pounds. Shearlstated it was Respondent's policy to provide employeeswith work commensurate with their medical restrictionsif any work were available which they could perform,but if not, Respondent placed the employee on a leave ofabsence. Shearl testified that Employee Relations Man-ager Sego had informed him of the weight restriction onHendley. Shearl discussed the restriction with Hendleyon June 11, 1980. Shearl testified, "1 told her that shewas operating under a restriction not to lift over 25pounds and she would not be able to continue in the jobshe had been on under that restriction." EmploymentManager Shearl testified that employee Hendley protest-ed, wanting to know why all of a sudden was it that shecould not handle the job. Shearl told Hendley that "wehad just discovered the restriction. Also, that it was thefirst time to my knowledge anyone had been in the medi-cal file since 1978." Shearl stated the hurling job hadover the years become physically heavier than it hadpreviously been. Shearl testified Hendley wanted toknow why she could not remain on hurling, and he ex-plained to her that it would be preferential treatmenttoward her and that Respondent could not do that.I find the General Counsel established a prima faciecase under the Wright Line, supra, principles. The Re-spondent failed to meet its burden of showing that theaction taken against Hendley would have taken placeeven in the absence of protected conduct. It is quiteclear that Respondent permitted employee Hendley tofunction for 2 years as an employee without attemptingto enforce the weight restriction placed on her by Dr.Rudolph. The Respondent's contention, "through acci-dent or oversight, Respondent was not aware of the lift-ing restriction that Hendley's physician placed on her ac-tivities in 1978 or that Hendley's duties as a 'burler' vio-lated the 25-pound weight restrict," I find to be unten-able. As demonstrated by the various exhibits presentedat the hearing in this case, Respondent kept meticulousrecords and knew its operation from top to bottom. ForRespondent to come at this point and plead that it wasan accident or oversight that it did not know the restric-tion placed on employee Hendley, or that it did notknow, that a burler job would require more then 25-pound weight exertion is simply unbelievable and I rejectit. I conclude that upon the return of Hendley to em-ployment in the early part of June, Respondent waslooking for any reason it could find to rid itself of Hend-ley. The light duty placed on Hendley as a result of herhemorrhoidectomy was for 2 weeks only and she wouldthen have been able to assume the duties she had per-formed for 2 years under her previous weight restriction.Respondent did not in any manner rebut the contentionof the General Counsel that if reinstated Hendley couldperform her burling job or even a reroll job if she wereprovided the assistance of a doffer to help her move rollsas she had been allowed for the past 2 years.I therefore conclude and find that Respondent violatedSection 8(a)(3) and (1) of the Act when it caused Hend-ley to take a leave of absence because of the impositionof more onerous working conditions on her as alleged inparagraph 16 of the complaint in Case 10-CA-16016.8. The discharge of employee Abel C. BraswellThe General Counsel at paragraph 17 of the complaintin Case 10-CA-16016 alleges that Respondent on orabout April 17, 1980, discharged and thereafter failedand refused to reinstate its employee Abel C. Braswellbecause of his membership in and activities on behalf ofthe Union and because he engaged in concerted activitieswith other employees for the purposes of collective bar-gaining and other mutual aid and protection.The Respondent admitted it discharged Braswell onApril 17, 1980, but contended it did so for good cause.Braswell commenced work at Respondent apparentlyin 1972 and worked until his discharge in April 1980.Braswell became aware of the Union approximately 3weeks before he was fired. Braswell testified he wore aunion button commencing about 10 to 12 days before hewas fired and wore it every day until he was fired. Bras-well ,was employed as a warp hanger, and stated that onthe day of his discharge W'arping Department SupervisorBetty Tucker told him that Process Control EngineerDixon had observed him using the wrong wrench on axwarp he xwas removing Tucker told Braswell that he DECISIONS OF NATI()ONAL LA13OR RELATIONS 3BOARDshould have been using a ratchet wrench when in fact hewas using an open-end wrench.26Braswell told Tuckerhe could not use the ratchet wrench because the boltwas too close to the beam head. Braswell testified thathe was then taken to the office where there were acouple of other individuals present; namely, Weaving Su-pervisor Robert Tucker and Weaving SuperintendentGerald Lewis. According to Braswell, Weaving Superin-tendent Lewis told him that he hated to do it, but he wasgoing to have to fire him for using the wrong wrenchand not obeying orders.Braswell testified that prior to his discharge he had re-ceived other warnings. Braswell testified that about 3 to5 months prior to his discharge he had received a warn-ing for not calling and previous to that, by approximate-ly 2 years, he had received a warning for not reportingfor work. Braswell testified he knew of no other employ-ees who had been disciplined or fired for using thewrong wrench. Braswell denied that he was actuallyusing the wrong wrench inasmuch as he claimed theratchet wrench would not fit the bolt or nut on the par-ticular loom he was working on at the time.On cross-examination Braswell acknowledged he hadreceived a warning in 1979 for too many garnishmentson his paycheck. Braswell also acknowledged receiving awarning in February 1980 for failure to wear protectivegloves that resulted in a finger injury. Braswell recalledattending a safety meeting with Warping Department Su-pervisor Tucker and other warp hangers wherein Tuckerdiscussed the dangers of using the open-ended wrenchbecause it resulted in too many hand injuries, and that itwas he (Braswell) who suggested that a box-type ratchetwrench would prevent hand injuries. As a result of thatmeeting, Respondent purchased ratchet type wrenchesand made them available to the warp hangers. Blraswellrecalled two hand injuries he had received while work-ing at Respondent. In addition to the two hand injuries,Braswell testified he would get pieces of steel in his hand"and like that." Braswell acknowledged on cross-exami-nation that on April 16, 1980, the day before he wasfired, Warping Department Supervisor Betty Tucker hadobserved him removing some beam gears with the oldopen-ended wrench and she told him that the warphangers had asked for the new wrenches and that Re-spondent had gotten them for the warp hangers and heshould use them. Braswell acknowledged that Tucker atthe time proceeded to his toolbox, obtained the correctwrench for him, brought it to him, told him to use it,and that he did in fact use it. Braswell also acknowl-edged that the very next day, about noontime, Tuckerobserved him using the old wrench again, and she re-minded him that she had just talked to him about it theday before. Tucker asked Braswell where his ratchetwrench was, and again went to his toolbox, obtained itand brought it to Braswell. Braswell acknowledged thatshortly after Tucker did this for him, he was taken to theoffice and terminated for his failure to use the safetywrench.' Appiarerlt aI rittchcl Vrentlchl is ii solid eclt secd .1rvi cnh thit fits,o'cr it bolt l o rlt he% ti)r is ppi,, cdr t io , m eIIch kis ig. i,.' ti titl i uni-clles, all+ Ol. endBraswell stated the ratchet wrench would not fit onthe particular loom he was working on, thus necessitat-ing the open-ended wrench.Warping Department Supervisor Tucker testified thatshe gave Braswell a written warning on February 22,1980, for his failure to wear protective gloves which fail-ure resulted in an injury to the little finger of Braswell.Tucker further testified that on April 8, 1980, employeeBraswell received a 3-day suspension for mixing differentcolors of yarn. Tucker stated that, once yarn was mixed,it was not reclaimable, whereas if it were not mixed, itwas reclaimable. Tucker testified that she conducted asafety meeting in February 1980 with the warp crew in-cluding employee Braswell and that the warp crew rec-ommended that ratchet wrenches be purchased by Re-spondent to remove beam gears to avoid injury to thehands of the warp crew.Warping Department Supervisor Tucker testified sheobserved Braswell on April 16, 1980, removing somebeam gears without using the ratchet wrench and shespoke with him about it, telling him Respondent wasgood enough to get the safer wrenches for use by thewarp crew, and she expected them to use the saferwrenches. Tucker stated Braswell had the correctwrench in his toolbox. She thereafter saw him use it.On the following day, April 17, she again observedBraswell removing beam gears with the wrong wrench.Tucker testified she asked Braswell why he was notusing the new wrench, and he responded he had nottaken time to get it. Tucker asked Braswell where thewrench was, and he told her it was in his toolbox.Tucker went to Braswell's toolbox, got the wrench,brought it back to Braswell, and he placed the gear onwhile she observed him do so with the ratchet wrench.Tucker testified that she told Braswell she would talkwith him later about it.Warping Department Supervisor Tucker consultedwith Weaving Superintendent Lewis and recommendedto him that Braswell be terminated. Lewis told Tuckerto send Braswell home, and to instruct him to return thenext day. The following day Braswell was terminated.Tucker recalled Braswell having at least six hand inju-ries during the time he had worked for her. Weaving Su-perintendent Lewis corroborated the testimony ofTucker with respect to Lewis' part in the termination ofBraswell.Employment Manager Shearl testified he conducts anexit interview with each employee leaving the employ-ment of Respondent. Shearl testified if the employee wasseparated voluntarily, Respondent inquired of the reasonwhy the employee was leaving and asked for suggestionson how to improve Respondent. If the employee wasbeing discharged, an attempt was made to ascertain if theemployee understood why they were being dischargedand to review the progressive disciplinary system withthe employee. Shearl conducted such an exit interviewwith employee Braswell and asked him in the interviewif he knew why he was being discharged. According toShearl, Braswell stated he had been discharged becausehe had not used the correct wrench which SupervisorTucker had bought for him. Shearl asked Braswell if that370 AM()OC() :ABIRICS C()were true, and Braswell admitted he had not used thewrench in removing the beam gear, that the wrench wasin his toolbox, that he simply had not gone to get it.Shearl testified he had never seen Braswell wear a unionbutton.Employee Pat Warren testified that on April 13. 1980,he was in the men's restroom at Respondent's plantwhen a fellow committee member handed him a unioncard and stated to him at the time that the card was AbelBraswell's. Warren testified that Weaving SupervisorRobert Tucker was standing about 2 feet from him at thetime.Weaving Supervisor Robert Tucker testified that onApril 13, 1980, employee Pat Warren's supervisor askedhim to check and see if employee Warren was in therestroom. Employee Warren, according to Tucker, hadleft his job and his supervisor was looking for him, andsince his supervisor was a woman, she had asked Tuckerto check the men's restroom to see if Warren was inthere. Tucker testified he opened the door to the rest-room, observed Warren washing his hands, turnedaround, left, and told Warren's supervisor that Warrenwas in the restroom. Tucker testified he did not enter therestroom nor did he see anything being handed from oneemployee to another.As far as establishing knowledge on the part of Re-spondent of any union activities by Braswell, I concludeand find that the meeting in the restroom on April 13took place as testified to by Tucker and specifically dis-credit Warren's testimony to the contrary. As a resultthereof, I conclude that knowledge of Braswell's unionactivities, if any, could not be attributed to the Respond-ent based on the April 14, 1980, bathroom incident.The fact that employee Hancock testified she workednear Braswell every day and never saw him wear aunion button, or that Employment Manager Shearl testi-fied he never saw Braswell wear a union button, doesnot establish conclusively that Braswell did not wear aunion button. I credit Shearl and Hancock's testimonythat they never observed Braswell wearing a unionbutton; however, I am persuaded that this does not con-stitute conclusive proof that Braswell never wore one. Ihave a great deal of difficulty in crediting any testimonyof Braswell that is contradicted or uncorroborated. Myimpression of Braswell's testimony was not so much thatof any deliberate misstatement, but more in the nature ofa witness who was highly confused as to what had takenplace particularly with respect to the events surroundingcertain warnings Braswell received and the events sur-rounding the day of his termination. Notwithstanding myconclusion that Braswell's testimony is unreliable primar-ily based on the apparent confusion of Braswell with re-spect to events surrounding him, I do conclude that histestimony was clear and convincing with respect to hishaving worn a union button. I therefore conclude thatRespondent had knowledge of Braswell's union sympa-thies prior to his discharge on April 17, 1980. Therefore,I conclude that the General Counsel established a primafacie case sufficient to support an inference that protect-ed conduct was a motivating factor in Respondent's deci-sion to terminate Braswell. Wright Line, supra. I am per-suaded, however, that Respondent met its burden ofdemonstrating that the same action would have takenplace even in the absence of the protected conduct ofBraswell.I credit the testimony of Warping Department Super-visor Tucker that on the day Braswell was terminatedshe obtained the correct wrench for him and observedhim perform the work task with that wrench. I furthercredit the testimony of Tucker that she had warnedBraswell the day before about using the wrong wrenchthus creating a potential of injury to the employee. Icredit the testimony of Employment Relations ManagerShearl that Braswell admitted to him the day followinghis having been sent home that he had used the wrongwrench in performing the job and that the properwrench was in his toolbox. Braswell admitted he hadprevious hand injuries and it was he who had suggestedthe new tool-the ratchet wrench-for use in an attemptto prevent hand injuries.There is no doubt but that Braswell was terminatedfor failing to use the safer wrench at a time when he hadthe safer wrench in his toolbox. Further, Respondentwas following its past practice of disciplining employeeswho engaged in unsafe acts. Respondent demonstratedthat employees had been disciplined before the event in-volving Braswell, at or about the time of the event in-volving Braswell and after Braswell had been disciplinedfor failing to comply with safe work rule standards. Forexample, Respondent had disciplined Borin Favors,Allen Hollis, J. A. Rolin, Jimmy Alls, William Miller,Phillip Lunch, Collis Roundtree, James A. White, MyrtleBryant, and Ulysses Gear for failing to follow safetyrules or for committing unsafe acts. Therefore, I con-clude and find that Respondent met its burden of show-ing the same action would have been taken against Bras-well even in the absence of any protected conduct on hispart, and as such I therefore recommend that portion ofcomplaint paragraph 17 in Case 10-CA-16016 as it per-tains to the discharge of Braswell be dismissed in its en-tirety.9. The discharge of employee Peggy Ruth GardnerThe General Counsel at paragraph 17 of the complaintin Case 10-CA-16016 alleges that Respondent on orabout April 26, 1980, discharged and thereafter failedand refused to reinstate its employee Peggy Ruth Gard-ner because of her membership in and activities on behalfof the Union and because she engaged in concerted ac-tivities with other employees for the purposes of collec-tive bargaining and other mutual aid and protection.The Respondent admitted it discharged Gardner onApril 26, 1980, but contended it did so for good cause.Employee Peggy Ruth Gardner testified she workedfor Respondent from October 1971 until April 1980. Atthe time of her discharge Gardner was a weaver underthe supervision of Weaving Supervisor Tucker.27 Gard-ner testified she became aware of the union campaign onMarch 30, 1980. She participated in handing out leafletsin the parking lot of Respondent. Gardner wore a union2' Ihroughoul this Decihion. Wea'ing Supcr,.isor tucker has been re-ferred to as eilher Jaclk or Robert inasmuch as his full name is Ja.kRobtrl 1 Ilcker371 I)l CI SI()NS ()F1 NA II()N A AI-.AIt¢)R RI I \ I I0NS NBOARD)hbllO1, signed a unioll comniitte card, and her name,sais on 1 Ica lealet coltilnillg scerall employecs' llcs asstpportillg til. Ulllioll, vIlich ICafIct ias distribiutcd as ahandbill at the plant. (iardnecr along wilh fellowv employ-ces 11ughts circulated the petition protesting the dis-charge of emiployee Warren as set forth elsewhere in thisDecisioin and the violations by Respondent surroundingthat petition.Gardner tes ified that in mid-April 1980 SupervisorJohnni Skinner came to where she vas ald told her thather shirt would look a lot better without the patch shehad on it. Gardner told Skinner that it would not, towvhich Skinner responded, "Well, all it's going to do isget you fired and it's a bad time to he hunting a job."The patch to which Skinner was referring, according toGardner, was one sewn on her shirt which said "UnionOrganizing Committee."2'Gardner testified that the last day of her employmentwith Respondent was April 26, 1980. Gardner reportedfor work that day and gave Weaving Supervisor Tuckerher doctor's excuse. lie told Gardner she would have tohelp on flat weave that day because the lino machinewas shut down. At approximately 9 a.m. when she and afellow employee started to take a break, Weaving Super-visor 'Fucker called her into his office. Gardner testifiedTucker told her he and Weaving Superintendent Lewishad decided to send her home. Gardner inquired whythey were doing it, to which Tucker responded, "Betty,do you really want me to tell you?" Gardner testified shetold him no, turned, and walked off. Tucker instructedGardner to be present in Employee Relations ManagerSego's office on Monday morning at 10 a.m.Gardner reported to Sego's office as told and was sentfrom there to Weaving Superintendent Lewis' office.Present in the office were Lewis and Weaving Supervi-sor Tucker. Lewis told Gardner that they had decided tofire her because she had been absent too much. Gardnertestified she had missed 8 days at that point in the year.Gardner protested that she had not missed 12 days atthat time, to which Lewis responded that at the rate shewas going, she would miss 40 days. Gardner told I ewisthat her child had been sick for a long time and theywere running tests on him for leukemia. Gardner toldLewis that she had to take her child back to the doctorevery 28 days for shots, and that, at any time he got sick,she was forced to take him to the doctor. Gardner testi-fied Lewis responded, "If I can see that you[r] child wasdying, I could see letting you off from work." Gardnertold Lewis, "What do you think leukemia does topeople?" Lewis then responded to Gardner that if herchild was that sick, she did not need to work. Gardnertold Lewis that she had always heard that Respondentallowed 12 days of absence per year. Lewis responded toGardner that employees were only allowed I day permonth. Gardner left Lewis' office at that time.The following Tuesday, Gardner returned to Respond-ent's planit to meet with Plant Manager Cochrain Ac-tI ie (i ral tCr, t llI til cl tit tict lic.rilg Uol lcticil tl se ' ais itt.l Iiig I11isc'idCl lc , .k.tl reslp l to Ski1111¢r illt (lie IC,. d rliderc i a, n ilalier ofhatkgr itil il .ld ait. i(t s'cking ill hut,. a, fitditlg ma;dle t01ctrtoll oft .tinstunlit,.sful conduct l Atc:orditlglIy, I h}l ic imalIe no illtdinig V ith respecttheretocording to Gardlner, Cochran told her that he had goneoxver her records and she had missed 20 days in 1975 andhe thought Respondent had been mighty good to her.Gardner testified she received no warning for her absen-teeismt.Gardner testified she knew of other employees whohad been absent from work for more than 8 days. Gard-nier identified employees Rose Simmons, Grace Outlaw,and Debbie Mosher as having missed more days than sheand still w orking. Gardner testified Simmons had missed19 days. She did not know how many Outlaw hadmissed, but Mosher had missed 14 days. Gardner testifiedthat only one of them, Rose Simmons, had received awarning for her absenteeism. Gardner testified she hadbeen told in the past that the absentee program w.as 12days per year.Gardner acknowledged on cross-examination that shehad asked Weaving Superintendent Lewis for some timeoff in January 1980 because of the illness of her child.Immediately following that conversation with Lewis, shehad a meeting with Weaving Supervisor Tucker inwhich Tucker spoke to her about her absenteeism.Rose Simmons testified that she was an employee ofRespondent and became aware of the union campaign in1980, but that she never wore a union badge, neverhandbilled or talked to employees about the Union. Shetestified she had inquired of Weaving SuperintendentLewis in August 1980 about getting her union card backand he gave her the address of where to write to obtainit back. Simmons testified she received a number ofwarnings for absenteeism, the first of which was onApril 14, 1980. She testified she had missed approximate-ly 10 days at the time of her first warning. Simmons re-ceived a second warning around May 1, 1980, after shehad missed 2 additional days. Simmons additionally testi-fied that near the last of August or first of September1980, after having missed an additional 3 days, she re-ceived yet another warning for absenteeism. Simmonstestified Respondent had a policy of allowing 12 days ofabsence and after that an employee could be terminated.Simmons stated she was told of Respondent's policy byWeaving Superintendent Lewis when he gave her thesecond warning. At the time she was given the secondwarning, she was told she could take a 2-week leave ofabsence in order to get her personal affairs, i.e., a sickbaby, taken care of. Simmons testified that Lewis toldher he could see her being off if the baby was about todie, but no other way. After her return from her 2-weekleave of absence, she was then given the third warningfor absenteeism. At the time of her third warning shehad missed approximately 14 days. Simmons testified thatemployee Gardner was out "a great deal" with her baby.The third warning Simmons received resulted in a 3-daysuspension.Weaving Supervisor Jack Robert Tucker testified em-ployee Gardner worked for him as a weaver. Tucker tes-tified he gave Gardner a warning in November 1979 forexcessive absenteeism. On March 26, 1980, Tucker gaveGardner a 3-dav suspension for excessive absenteeism.Tucker testified Gardner was actually terminated onApril 28, 1980, for chronic absenteeism. Tucker testified37' ANI()C() F \tRICS C()he sent Gardner home in order to afford Weaving Super-intendent Lewis and himself time to discuss her absentee-ism. The following day, April 29, 198(), Tucker andLewis talked with Gardner and told her she was beingdischarged for absenteeism. Tucker testified Gardnertold Lewis and himself at the time that they were doingit because of her sick child. According to Tucker. Lewistold Gardner that they were not firing her because herchild was sick, but rather because she had a bad absenteerecord. According to Tucker. Lewis asked Gardner ifshe wished to carry the matter any further, and she re-sponded she did not. As Gardner was learing the office.she told Lewis, "I've got one more thing to say--that Ihope your kid gets sick and you have to be out arid theyfire your ass."Tucker testified he knew Gardner was for the Unionand had seen her wear a union button and stated she Nwasin fact wearing a union button at the time she ,was termi-nated. Tucker testified Gardner wvas not given a leave ofabsence in 1980, but she ss as offered one. 'uicker tesli-fled that in the very early days of January, Gardner hadmiissed 3 or 4 days, but she kwas not given a warning.Tucker stated he did, however, offer to her a leave ofabsence. Weaving Superintendent I.ewis substantiatedthe testimony of Weaving Supers isor Tucker.Counsel for the General Counsel established a prilmafucie showring sufficient to support an inference that pro-tected conduct s as a niotivating fictor in Respondent'sdecision to discharge employee Gardner. Gardner hadbeen one of the tIo employCeess who had attempted tocirculate arid obtain signilatures on a petitioni protestingthe discharge of emplo.e Warren. Further, Respondentthrough its supervisor and agent, Process Control Engi-neer Dixon, unrlawfully interrogated (Gardner along \aithfellow employee Hughes s ith respect to the petition arindat the same time promulgated. maintained. and enforceda rule prohibiting union solicitation and distributioni oilRespondent's property arind confiscated the petitionl CGard-tier and fellow emnployee Hughes circulated. Furtherdemonstration (of RespoilnldeInts union ailnius os ail'dGardner is demonstrated by the convsersationl of Supers i-sor Skinner to Gardner. I credit Gardner's testimIon(lwvith respect thereto. It is therefore clear that Respond-ent kne"w of Gardner's coincerted and union activitiesThe evidence irndicated Resporldent would have wel-comed an opportunity to rid itself of Gardner law fully,but the occasion did not present itself.Respondent's attendance policy stated, arinorig otherthings, "An employee may be absent so excessisely thathe cannot meet the Company's requirlements as aill enl-ployee evenl though he provides ain acceptable reason folreach absence." Further, \ ith respect to absenlteeism,l, itsattendance policy stated, "In considering excessive ab-senteeisni, extended illness (with proper granted leaves ofabsence). death il the erriplyyec' s immediate falniili orjury duty \sill not be counted toa;lrd excessive abselitee-ism." The Respondent's absentee policy further stated."Excluding the aboxe. absences iii excess oft one dai permonth or twelve (12) days per year w`ill be consideredexcessivse The records of emiployces ssith excessise aIb-senlteeisin s ill be reviet ed by the super, isor, depart menitsuperintecident arid the enmployee relaltionis nlaniagccr i todetermline hethler the emrployee should be terminated"Respondenlt w'as able to demonstrate by Respondent'sExhibits 19 through 24 that it had discharged emrploye eshefoire the advenit of the Union arid after Gardner's dis-charge f'or excessise absenteeismi. It failed, hos,,ever, iiimy opition, to denlorlstrate that it adhered to it strictpolic xitril respect to wsheni it ssould ltermlillate airn en-ploycc for abselteeisrlr Sorie Cerlploy!ecs iaccirul;ltiedgreater absences beftore disciplirle than others. A clearexainiple of this w\as demonstrated by employee Sininiolisv ho accumulalted absences in ai calendar sear wvhich re-suilted iii her receiving three s arnings in the same yearbult was only suspended for 3 days. I conclude that Re-spoilderit had a motis`e other than enforcing its absenltee-ism policy shen it discharged Gardner. I therefore amipersuaded that Respondent did not meet its burden ofdemonstrating g that the same action ssould have beentakern against Gardner in the absence of her protectedconilduct ald ias such I find Respondent violated Section8(a)(3) anid (1) of the Act swhen it terminated its emlploy-cc Peggy Ruth Gardner on or about April 26, 1980). asalleged ill paragraph 17 of the complarit in Case 10() CA1601)10. ''he alleged instruction by Respondent to ainemployee to give false testimony in a Boardproceedinghlie G(eneral Counsel at the hearing in the case hereinon No ember 19, 198(), moved to amend the conlplainitiii Case 10-CA-l16016 by adding a paragrph 17(a1. swhichamendrncnt the (ieneral Counsel dictated into the recordias folloss s:Respondent through its Supervisors and Agents,hlosvard Bcrnnett aind Gene Williams, on or aboutNoemrriher 14, 19(0. instructed its emploee to gi\cxfallse testimiorll ii a Boilrd proceeding amli i thlreat-cried thait eilployee xith reprisal if she testifiedi in it1toard proceeding and thereby interfered v\ ith theprocess of the Board in virolation of the rtile ilJo/rhnnier Pollirv. Additionallly. that by doing so Rc-sporcdeint has violated Section S(a;)(3) arid (I) of theAct. as anicrided.Respondent filed a `,ritten arnswver w`ith the ReglionalDirector of Region 10 of the Board del yiing the allega-tionr of the amclendment as set firth ;abov'e f [plol, ceJoan I:ox\worth testified ill the illstant case oil No \cilherlc18. 1980. arid stated that 4 days before her testilnito) srhelad ai consversation nithl TI'lird-Shift Superminlidu ltliGene W\illiams ald \V'caviiig Shift Sulperisotr I los ir dhBnneltllt inl WilliamiIs' office. She testified:'Well, I xCtit--I askedl Genei [\V 'llianlts] it I couldtalk to hin1 aboutt this beca;ilst I didn't s;anli to ComlleMnil so I x`ciit tli there and I vais talking to hiul andlie told tile tIlt I didnl't have tol conil but that tiheljudgke Couild send( tIle sheritff after mte and lie toldiC telt tr Ie \asrn't goiIg tu tell tile sAhat to do, htllitf 11e \.as rie lie \s\ Ould cn0111' otiltl d1 i her -;itImaike tle rest o' Ihctlllr look like a hunchl of sons111-tiia-hitics .,s\lld, so Ie told rite li told MCt tihal DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis conversation was between me and him andHoward and that if I said anything about it thatHoward would back him up that it wouldn't neverbe-that Howard would help him deny it that theywould say that it did not take place.... He toldme it would be to my best interest to keep mymouth shut.Weaving Shift Supervisor Bennett testified that em-ployee Foxworth approached him in September 1980 andasked him if he could give her assistance in obtaining herunion card back from the Union. Bennett informed Fox-worth that he would check into the matter and get backto her. Bennett testified he checked with Third-Shift Su-perintendent Williams and he and Williams consultedwith Employee Relations Manager Sego and then ar-ranged to meet with Foxworth. Bennett testified he andWilliams met with Foxworth along with Weaving Super-intendent Lewis. Bennett testified Lewis provided Fox-worth the address of the National Labor Relations Boardand the address of the union involved and that was theextent of the information or instruction provided orgiven to Foxworth.Bennett testified that on November 13, 1980, Fox-worth again appoached him this time about the upcom-ing Board hearing. Foxworth approached Bennett on theweaving floor during the shift and told him she had re-ceived a summons and asked if there were anything-anyadvice he could give her so that she would not have toappear. Bennett informed Foxworth that he would checkinto the matter and get back with her. Bennett thenchecked with Third-Shift Superintendent Williams and itwas again decided they did not know what to tell Fox-worth so they consulted with Employee Relations Man-ager Sego. The next night Bennett and Williams metwith Foxworth. Bennett testified as follows:Jones said that she was tired of those son-of-a-bitches bothering her and she wanted to know w hatkind of advice we could give her about not going.She didn't want to attend. She said that she told usthe way she received the summons-she said that aguy pulled up in the yard, kind of stood around outthere in the car and walked around and finally hadthe nerve to come up and knock on the door andshe answered the door and he told her to wait aminute and she stood there and watched him goback out to the car. She said as she watched him goback out to the car she noticed another guy outthere and she said it was Charles Carver and shecalled him a low lying son-of-a-bitch and said thenthat guy comes walking back and up to the doorand hands her a paper which was the subpoena.Bennett testified that Foxworth asked Williams whatadvice he could give her. According to Bennett, Wil-liams told her "the way we understand the law that shewould not have to appear. That they would probably geta federal judge and then she would have to go." At thispoint Foxworth said she was tired of those "sons-of-a-bitches" bothering her, that they had been pestering heron the job, and that her mother was scared for her to beout for fear that someone would do her bodily harm.Bennett testified Williams then told her if she were reallysincere, she ought to go express herself to them as shehad done to him and Bennett over the last few days.Bennett testified that neither he nor Williams ever toldFoxworth to go down there and make the rest of them"look like a bunch of son-of-a-bitches." Bennett furthertestified that neither he nor Williams at any time toldFoxworth that it would be in her best interest to keepher "mouth shut." Finally, Bennett testified that neitherhe nor Williams told Foxworth that the conversation be-tween them was just that and if anything was said aboutit, they would deny it ever took place.Third-Shift Superintendent Williams corroborated thetestimony of Bennett in all essential aspects. Williams tes-tified that Foxworth stated several times during theirmeeting that she was tired of "those sons-of-a-bitches."Williams testified the final thing he said to Foxworthwas, "I said, Joan, you are sincere-as you say you areabout those sons-of-a-bitches bothering you, why don'tyou go down and express it to them as you have done itto us for the past several days." Williams was emphaticthat he did not tell Foxworth that it would be in her bestinterest to keep her mouth shut.Williams testified he and Bennett repeated to Fox-worth that it was entirely up to her, that if she wanted togo it would have to be on her own, that was the onlything they could tell her. Williams further testified thatwhen he checked with Employee Relations ManagerSego. Sego informed him to tell Foxworth:The way we understood the law was that shewould not have to attend the meeting on the NLRBsubpoena. It was strictly up to her. That we couldnot advise her what to do. ]That the only thing wecould say was that if she did not attend, that theycould probably obtain another subpoena from a fed-eral judge and she would have to appear on that.And that's all we could, you know, any type infor-mation we could give her.It appears from both Bennett and Williams' testimonythat this information was relayed to Foxworth in themeeting with her.I credit the testimony of Bennett and Williams with re-spect to the November conversation with employee Fox-worth. I specifically discredit Foxworth's statement thatshe was told it would be in her best interest to keep her"mouth shut." I find in crediting the testimony of Wil-liams and Bennett that they informed Foxworth shewould not have to attend the meeting on the NLRB sub-pena, that it was strictly up to her, but they could notadvise her what to do. When an employer informs anemployee that the employee does not have to complywith a Board subpena or when it tells the employee thatthe employee is free to decide for herself whether or notto go to a Board hearing in response to the commands ofa Board subpena, it engages in conduct which constitutesunlawful interference with Section 7 rights and as suchviolates Sectioll 8(a)( ) of the Act. Richard 7T Furtrnevanud ,\raomi P. Furtrlev, u Co-Parttnership. d/h/u Mr. F'Beel and Bourhon, 212 NLRB 462. 466 (1974):; Bo'rMrlory Ircorporated, 241 NIRB3 1236 (1979); and Winn-374 AMOCO FABRICS CO.Dixie Stores. Inc. and Winn-Dixie Greenville, Inc., 128NLRB 574, 578-579 (1960). Cf. Rolligon Corporation, 254NLRB 22 (1981). Accordingly, I find that when Re-spondent through its supervisors and agents, Bennett andWilliams, informed Foxworth lhat she did not have tocomply with the Board subpeha, that she was free todecide for herself whether or not to go, it violated Sec-tion 8(a)(1) of the Act.The General Counsel in her amendment to the com-plaint in Case 10-CA-16016 alleged there was a violationof "the rule in Johnnies Pouhtrv." Johnnie's Poultry Co..146 NLRB 770 (1964), sets forth standards under whichan employer may question employees in order to investi-gate issues raised in an unfair labor practice complaintand prepare for a hearing. In the usual situation the testof whether an employer's interrogation of an employeeviolates Section 8(a)(1) is whether under all the circum-stances the interrogation reasonably tends to restrain orinterfere with employees in the exercise of rights guaran-teed them by the Act. Here, in the case before me, it isnot a question of an employer preparing for a hearing,but rather an employee coming and requesting an expla-nation of the employee's right with respect to a Boardsubpena. I conclude the General Counsel's reliance onJohnnie's Poultry Co., supra, is misplaced and that no8(a)(3) violation of the Act occurred as alleged by theGeneral Counsel.IV. THI EFI. ICI Oft II11 NF-AIR I ABOR PRACTICI SL PON COMtN1l R('iThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close.intimate, and substantial relationship to trade, traffic, andcommerce among the several States. and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONt [ tISlONS Or L,%W1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization w ithin the mean-ing of Section 2(5) of the Act.3. By coercively interrogating its employees concern-ing their union sentiments and activities: by threateningits employees with discharge if they joined or engaged inactivities on behalf of the Union: by threatening its em-ployees they would not be able to take grievances totheir supervisors if they selected the Union as their col-lective-bargaining agent, by threatening employees itwould close its plant if they joined or engaged in activi-ties on behalf of the Union; by confiscating a petitionbeing circulated among its employees by its employeeswhich protested the discharge of one of its employeeswho supported the Union: by prohibiting access to theplant premises to its employees swho engaged in protect-ed concerted actiitiiti: by telling employees they do nothave to honor Board subpenas: by promulgating. main-taining, and enforcing a rule prohibiting any union relat-ed solicitations and distributions by its employees on itsproperty: by prohibiting its employes from solicitingtheir fellow employees during nonworking time to joinor support the Union; and by prohibiting its employeesfrom distributing union leaflets to their fellow employeesduring nonworking time in nonuworking areas, Respond-ent violated Section 8(a)(1) of the Act.4. By discharging employee Peggy Ruth Gardner onApril 26. 1980, and thereafter failing and refusing to rein-state her because of her union and protected concertedactivities. Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(3) and (1) ofthe Act.5. By imposing more onerous working conditions onClemenstine Hendley on or about April 9, 1980, and be-cause of the imposition of the more onerous workingconditions caused employee Clemenstine Hendley to takea leave of absence on or about April 9, 1980, because ofher union and protected concerted activities, the Re-spondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(3) and (1) of the Act.6. By changing the work assignment of employeeElijah Bailey III by removing him contrary to past prac-tice from the position of substitute lead operator on orabout April 9, 1980, because of his union and protectedconcerted activities, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(3) and(1) of the Act.7. The violations of the Act noted above constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.8. Respondent has engaged in no other unfair laborpractices not specifically noted above.THF RtIMi-)NHaving found that Respondent has engaged in certainunfair labor practices. I swill recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.As Respondent unlawfully discharged Peggy RuthGardner on April 26, 1980, I shall recommend that Re-spondent be ordered to offer her full and immediate rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered as a result of her discharge. As Respondent un-lawfully placed more onerous working conditions onClemenstine Hendley causing her to take a leave of ab-sence commencing on or about April 9, 1980, I shall rec-ommend that Respondent be ordered to offer Clemen-stine Hendley full and immediate reinstatement to herformer job on the reroll and/or burling section with theassistance, as was its past practice, of a doffer to aid herin placing rolls on the table, and, if that job no longerexists, to offer her a substantially equivalent job w hichshe can perform. and make her whole for any loss of payand other benefits she maN have suffered without preju-dice to her seniority or other rights and privileges. AsRespondent ull liawsfully changed the o(iork assignment ofEli jah Bailex III b3remnoxulg him. contrary to past prac-tice, from the position of lead operator. I shall reconm-375 I)I ('ISI()NS OF NATIONAI I AB()R RE I.ATI()NS ()OARI)mend that Respondent be ordered to fill the position oflead operator inl the department E'lijah Bailey Ill workedon in a londiscriminatorv fishion, arid make ElijahBailey Ill wNhole for any loss of pay or other benefits hemay hasie suffered as a result of not being permitted toserve in the position of lead operator. With respect toBailey, I shall recommend that Respondent be ordered topay tile sage difference Bailey would have received hadlihe been able to serve as substitute lead operator duringthe 0-week absence of lead operator Westbury. Backpaylf'r tfile lbrego ig inldividual s and interest thereon shall becomputed in the manner described in tE W. Woo/lworlhComnlpuly, 90 NI RB 289 (1950), and Florida Steel Corpo-ralion, 231 NLRB 651 (1977). See, generally, Ivis Plumb-itg & Heating Co., 138 NLRB 716 (1962). Further, it willbe recommended that Respondent post the attachednotice.Upon the foiregoing findings of fact, conclusions oflass anld the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:OR DER'-'The Respondent, Amoco Fabrics Co., Patchogue-P'lymouth Division/Nashville Mills, Nashville, Georgia,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unionsentiments and activities(b) Threatening its employees with discharge if theyjoin or engage inl activities on behalf of the Amalgaimat-ed Clothing & ITextile Workers Union, AFL-CIO, ClC,or any other labor organization.(c) Threatening its employees they , would not be ableto take grievancees to their supervisors if they selectedthe Amalgamated Clothing & Textile Workers Union,AF I. CIO, CI.C, as their coleective-bargaining repre-sentativ e.(dl) 'Telling emnploy'es they do not have to honorBoard sublpenai,(e) 'Ihreateling its employees that it would close itsplant if they joined or engaged in activities onll behalf ofthie Utnion(1) Maintaining or enltorcing aly rule which prohibitsemployees fronm distributing literature in nonvssorkiingareas on nonsorking tilme. wxhere such distribution isprotected by Section 7 of the Act.(g) Maintaining any rule w hich prohibits employeesfrom soliciting on nonworking time, where such solicita-tion is proltected by Section 7 of the Act.(h1) Lenying access to tile plant premises to emiployecess, ho are engaged in protected collcerced activities."' II1 It 1" .l L ii ,,,-IO CtC 1ll W III ill .' I ll J., I pr0 i\ lcl hi 5', 1iC L 4h otI1hc Ruidc andid Rcgutl ion, Ill I l' Nail lnal I;, ab Relatlon,~ Bll11a. lictJllthllg'., CoIlg l st1l.,, 1il]d It'C0111111C.I,'ll. td ()lt1lC II,.,iill c i lla ., aill r l.l lCdh\ sc, 102 4x il Ili, Ruilc i.,,d RLg.LLItIIIoII\, Ill itd.o,)iLLI h1 1i t I ilaildA dt ll 11 1 J< il. llle 1 \l k'; Is llchl l- 11.t111 1 It' d 11'llJ Objt.Ll,hall bkc d-t' 1c td \l, ill'c~d IO ... pll pl.%(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the followinig affirmative action to effectuatethe policies of the Act:(a) Offer Clemenstine Hendley immediate and full rein-statement to her former job with the assistance of afellows employee in placing rolls upon the reroll table orin the burling job position or, if those positions no longerexist, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered as a result of our causing her to take a leave ofabsence, in the manner set forth in the section of this De-cision entitled "The Remedy."(b) Offer Peggy Ruth Gardner immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position without prej-udice to her seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered as a result of her discharge in the manner setforth in the section of this Decision entitled "TheRemedy."(c) Make whole Elijah Bailey III for any loss of earn-ings he may have suffered by reason of the unlawfulaction against him in the manner set forth in the sectionof this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its ageits, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords relevant and necessary to a determination of' com-pliance with paragraphs (a), (b), and (c), above.(e) Post at its Nashville, Georgia, place of businesscopies of tile attached notice marked "Appendix.":"'Copies of said notice on forms provided by the RegionalDirector for Region 10, after being duly signed by Re-sponridclt's representatirve, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices are customarily posted.Reasonable steps shall be takeii by Respondent to insurethat said notices are not altered, defaced, or covered hbyany other material.(f) Notify tile Regional Director for Region 10, inw riting, within 20 days from the date of this Decision,what steps have been taken to comply herewith.II Is I-i RIHIt R ORI)IRI.I) that those allegations ill thecomplaints as to x\hich no violations have been foundare hereby dismissed." 1lii. 11 \'11i(tll. II isi Ordelr iI clll l1cc'Ci h, it Judgr enl of aI i illiedSiJIIt s ( Ii l it .A\plpcals tiii xe irds iii tl c IlincC rieadilig "'iicd h\()dltcl -11d lil N.lilllo l I ahol RCato Btl Omllds I : ;"hal1l road "J >t.Jlcd I'uru-,11, I, , J ildg1Igllt'l A lil l lutcd SltesI C ILItt tlf A -ppeals I tl' orcmlng tlt )ldt'l il li, Nallltlw [ hll RtJahollS- Ito iird"376